EXHIBIT 10.1

















LOAN AND SECURITY AGREEMENT
BY AND BETWEEN
CCA INDUSTRIES, INC.
as Borrower
and
CAPITAL PRESERVATION SOLUTIONS, LLC
as Lender








September 5, 2014






--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



SECTION 1
DEFINITIONS    1

1.1
Definitions    1

1.2
Accounting Terms    12

SECTION 2
THE LOANS    12

2.1
Line of Credit Loans    12

2.2
Term Loan    13

2.3
Notes    13

2.4
Use of Proceeds    13

2.5
Voluntary Prepayments of Term Loan    13

2.6
Mandatory Prepayment    14

2.7
Interest    14

2.8
Repayment    15

2.9
Payments    15

2.10
Protective Advances    15

2.11
Borrowing Notice    15

SECTION 3
REPRESENTATIONS AND WARRANTIES    16

3.1
Incorporation and Good Standing    16

3.2
Power and Authority; Validity of Agreement    16

3.3
No Violation of Laws or Agreements    16

3.4
Compliance.    16

3.5
Litigation    18


 
1
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



3.6
Title to Assets; Material Contracts    18

3.7
Accuracy of Information; Full Disclosure.    18

3.8
Taxes and Assessments    19

3.9
Indebtedness    19

3.10
Fees and Commissions    19

3.11
No Extension of Credit for Securities    19

3.12
Security Interest in Collateral    19

3.13
Capitalization; Subsidiaries    20

3.14
Intellectual Property    21

3.15
Transactions with Affiliates    21

3.16
Antitakeover Provisions    21

SECTION 4
CONDITIONS    21

4.1
Conditions to Initial Funding    21

4.2
Requirements for Each Loan    23

4.3
Method of Certifying Certain Conditions    24

SECTION 5
AFFIRMATIVE COVENANTS    24

5.1
Existence and Good Standing    24

5.2
Cash Receipts    24

5.3
Books and Records    24

5.4
Notices of Certain Events    24

5.5
Taxes    25


 
2
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



5.6
Costs and Expenses    26

5.7
Collateral    26

5.8
Compliance; Notification    26

5.9
Subsidiaries    26

5.10
Transactions Among Affiliates    26

5.11
Mortgages/Deeds of Trust    26

5.12
Patents, Etc    27

5.13
Licenses, Permits, Etc    27

5.14
Monthly Reports    27

5.15
Field Examinations    27

5.16
Insurance    27

5.17
SEC Filings, Etc    28

5.18
Material Contracts    28

5.19
Registration Rights Agreement    28

5.20
Authorization of Third Parties to Deliver Information    28

5.21
Certain Post-Closing Deliverables. Borrower shall comply with the post-closing
undertakings at the times specified on Schedule 5.21 hereto    28

SECTION 6
NEGATIVE COVENANTS    29

6.1
Indebtedness    29

6.2
Guarantees    29

6.3
Loans    29

6.4
Liens and Encumbrances    29


 
3
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



6.5
Additional Negative Pledge    30

6.6
Transfer of Assets; Liquidation; Limitation on Issuance    30

6.7
Acquisitions and Investments    30

6.8
Payments to Affiliates    30

6.9
Margin Loans    31

6.10
Restricted Payments    31

6.11
Maintenance of Insurance Policies    31

6.12
Corporate Documents    31

6.13
Change in the Nature of Business    31

6.14
Subsidiaries    31

6.15
Accounting; Fiscal Year    31

6.16
Swap Agreements    31

6.17
Emerson Contracts    31

SECTION 7
COLLATERAL    32

7.1
Security Interests    32

7.2
Financing Statements    33

7.3
Third Party Waivers    33

7.4
Places of Business; Collateral Locations; Search and Filing Information    34

7.5
Accounts    34

7.6
Letters of Credit, Chattel Paper and Instruments    35

7.7
Deposit Accounts and Investment Property    35

7.8
Equipment and Inventory    35


 
4
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



7.9
Condition of Inventory and Equipment    36

7.10
Expenses of Lender    36

7.11
Notices    36

7.12
Insurance, Discharge of Taxes, Etc    36

7.13
Waiver and Release by Borrower    36

7.14
Custody of Inventory and Equipment    36

7.15
Records and Reports    37

7.16
Further Assurances    37

7.17
Application of Proceeds of Collateral    37

7.18
Continuing Collateral    37

7.19
Set-Off    37

7.20
Inspection and Information    37

SECTION 8
DEFAULT    38

8.1
Events of Default    38

8.2
Remedies    40

SECTION 9
MISCELLANEOUS    40

9.1
Indemnification and Release Provisions    40

9.2
Governing Law    40

9.3
Survival    40

9.4
No Waiver; Cumulative Remedies    40

9.5
Amendments    40


 
5
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



9.6
Headings    41

9.7
Notices    41

9.8
Payment on Non-Business Days    42

9.9
Time of Day    42

9.10
Confidentiality    42

9.11
Severability    42

9.12
Counterparts    42

9.13
Consent to Jurisdiction and Service of Process    42

9.14
WAIVER OF JURY TRIAL    43

9.15
ACKNOWLEDGEMENTS    43

9.16
Binding Effect; Assignment    43




 
6
 




--------------------------------------------------------------------------------




LIST OF SCHEDULES




Schedule 3.1    States of Borrower’s Incorporation and Qualification


Schedule 3.3    No Violation of Laws


Schedule 3.5    Litigation


Schedule 3.6    Material Contracts


Schedule 3.14    Intellectual Property


Schedule 3.15    Transactions with Affiliates


Schedule 5.21    Certain Post-Closing Deliverables


Schedule 6.1    Indebtedness


Schedule 6.4    Liens


Schedule 7.3    Leased Locations and Warehouse Locations; Other Third Party
Arrangements


Schedule 7.4    Organizational Information


Schedule 7.7        Deposit Accounts and Investment Property




LIST OF EXHIBITS




Exhibit A-1    Form of Line of Credit Note
Exhibit A-2    Form of Term Note
Exhibit B    Form of Borrowing Base Certificate
Exhibit C    Warrant to Purchase Common Stock
Exhibit D    Stock Purchase Agreement








--------------------------------------------------------------------------------




LOAN AND SECURITY AGREEMENT




THIS LOAN AND SECURITY AGREEMENT is made as of September 5, 2014, by and between
CCA INDUSTRIES, INC., a Delaware corporation, having an address at 200 Murray
Hill Parkway, East Rutherford, NJ 07073 (“Borrower”), and CAPITAL PRESERVATION
SOLUTIONS, LLC, with offices at One Belmont Avenue, Suite 602, Bala Cynwyd, PA
19004 (“Lender”).


BACKGROUND


Lender desires to provide (i) a working capital line of credit to Borrower in an
aggregate principal amount not to exceed $5,000,000 and (ii) a term loan to
Borrower in an aggregate principal amount not to exceed $1,000,000 for working
capital purposes, in each case upon the terms and conditions set forth in this
Agreement.


NOW, THEREFORE, in consideration of the promises and the agreements hereinafter
set forth, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:


SECTION 1    DEFINITIONS


1.1    Definitions. When used in this Agreement, the following terms shall have
the respective meanings set forth below.


“Account” has the meaning given to such term in the UCC.


“Affiliate” of any Person means any other Person who, directly or indirectly, is
controlled by, controls or is under common control with, such Person. For
purposes of this definition, “control” means the power to direct the management
of the Person in question.


“Agreement” means this Loan and Security Agreement and all exhibits and
schedules hereto, as each may be amended, modified, extended, consolidated or
restated from time to time.
    
“Availability Reserves” means, as of any date of determination, without
duplication of any items that are otherwise addressed or excluded through
eligibility criteria, such reserves in amounts as Lender may from time to time
establish or revise in good faith, reducing the amount of the Borrowing Base.
Such reserves may be established, among other things, to reflect events,
conditions, contingencies or risks which, as determined by Lender in good faith,
adversely affect, or would have a reasonable likelihood of adversely affecting,
(i) the Collateral or any property that is security for Indebtedness to Lender,
its value or the amount that might be received by Lender from the sale or other
disposition or realization upon such Collateral, or (ii) the assets, business,
operations or prospects of Borrower or (iii) the security interests and other
rights of Lender in the Collateral (including the enforceability, perfection and
priority thereof).


“Available Line of Credit Commitment” has the meaning given to such term in
Section 2.1(b) (Line of Credit Loans—Available Line of Credit Commitment).


“Books and Records” has the meaning given to such term in Section 7.1(a)(xii)
(Security Interests).


“Borrower” has the meaning given to such term in the first paragraph of this
Agreement.




--------------------------------------------------------------------------------






“Borrowing Base” means, subject to the provisions of Section 2.1(b) (Line of
Credit Loans—Available Line of Credit Commitment), as to Borrower as at any date
of determination, an amount equal to:


(a)
80% of Eligible Accounts; plus


(b)
50% of the Value of Eligible Inventory; minus



(c)
Availability Reserves.



“Borrowing Base Certificate” means a full and complete certificate in
substantially the form attached hereto as Exhibit B and otherwise acceptable to
Lender, certified as true, correct and complete by Borrower’s Chief Executive
Officer or Chief Financial Officer.


“Business Day” means any day not a Saturday, Sunday or a day on which banks are
required or permitted to be closed under the laws of the States of New Jersey or
Delaware.


“Capital Lease” means a lease with respect to which the lessee is required to
recognize the acquisition of an asset and/or the incurrence of a liability in
accordance with GAAP.


“Capital Stock” means any class of preferred, common or other capital stock,
share capital or similar equity interest of a Person, including, without
limitation, any partnership interest in any general partnership or limited
partnership and any membership interest in any limited liability company.


“Change of Control” is deemed to occur if a Person, other than (i) Lender
(and/or its Affiliates), (ii) the holder (and/or its Affiliates) of the Warrant
and (iii) the holders (and/or their Affiliates) of Capital Stock of Borrower on
the Closing Date, is or becomes the “beneficial owner” (as defined in Rule 13d‑3
under the Securities Exchange Act of 1934, except that a person shall be deemed
to be the “beneficial owner” of all securities that such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 40% of the total voting power of
all outstanding Capital Stock of Borrower.


“Chattel Paper” has the meaning given to such term in the UCC.


“Class A Common Stock” has the meaning given to such term in Section 3.13(a)
(Capitalization; Subsidiaries).


“Closing Date” means the date on which this Agreement is fully executed and the
conditions in Section 4 (Conditions) are satisfied (or waived).


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and regulations with respect thereto in effect from time to time.


“Collateral” means all property of Borrower which serves as collateral for any
of the Liabilities under Section 7 (Collateral) or otherwise.


“Collateral Assignment” means that certain Collateral Assignment, dated as of
the date hereof, by Borrower in favor of Lender in respect of the Emerson
Contracts.

- 2 -



--------------------------------------------------------------------------------






“Commitments” means the collective reference to the Line of Credit Commitment
and the Term Loan Commitment.


“Common Stock” has the meaning given to such term in Section 3.13(a)
(Capitalization; Subsidiaries).


“Company Stock” has the meaning given to such term in Section 3.13(a)
(Capitalization; Subsidiaries).


“Default” means an event or condition which would, with the giving of notice or
the passage of time or both, constitute an Event of Default.


“Default Rate” has the meaning given to such term in Section 2.7 (Interest).


“Delinquent Purchaser” means a Purchaser with more than fifty percent (50%) of
the Accounts owing by it to Borrower being more than 90 days past the earlier of
shipment or date of invoice.


“Deposit Account” has the meaning given to such term in the UCC.


“Documents” has the meaning given to such term in the UCC.


“Eligible Account” means any Account arising from the sale of goods owned by
Borrower and that Lender determines is eligible as the basis for the extension
of Line of Credit Loans hereunder. Without limiting Lender’s discretion, no
Account shall be an Eligible Account unless it was created by Borrower or any of
the Emerson Parties pursuant to the Emerson Contracts, in each case in an
arm’s-length transaction that meets all of the following specifications:


(a)
the Account is lawfully owned by Borrower and Borrower has the right to grant a
security interest therein;



(b)
the Account is valid and enforceable;



(c)
the Account is not subject to any defense, set-off, counterclaim, warranty
claim, credit, allowance or adjustment;



(d)
to the extent goods have been delivered, the Purchaser has accepted such goods,
and no part of such goods have been returned, rejected, lost or damaged;



(e)
the sale giving rise to the Account was an absolute sale and not on consignment
or on approval or on a sale-or-return basis nor subject to any other repurchase
or return agreements, and such goods have been shipped or otherwise made
available to the Purchaser in accordance with the agreements between such
Purchaser and Borrower or between such Purchaser and the Emerson Parties acting
pursuant to the Emerson Contracts;



(f)
the Account has arisen in the ordinary course of business of Borrower or the
Emerson Parties acting pursuant to the Emerson Contracts;




- 3 -



--------------------------------------------------------------------------------




(g)
the Purchaser owing such Account is not subject to a proceeding under any Debtor
Relief Laws;



(h)
the Account has been invoiced on or about the date on which the Inventory or
other goods to which such invoice relates has been delivered and has remained
unpaid for less than 91 days from the earlier of the date of shipment or the
date of invoice;



(i)
the Purchaser related to such Account is not a government or governmental agency
or authority;



(j)
the Account is owed by a Purchaser who is located in the United States or Canada
or any state or other political subdivision of the United States or Canada, and
such Purchaser maintains an office in the United States or Canada to which such
Account is invoiced;



(k)
the payment for such Account has not been returned uncollected for any reason;



(l)
the Purchaser for such Account is not in default pursuant to the terms
underlying the agreement creating such Account;



(m)
the Purchaser owing such Account is not Borrower or an Affiliate or Subsidiary
of Borrower or an employee, officer, director or shareholder of Borrower or any
Affiliate or Subsidiary;



(n)
the Account is not a contra account;



(o)
the Account is not owed by any Purchaser for which Borrower or any of the
Emerson Parties acting pursuant to the Emerson Contracts has imposed sales terms
of payment in advance or cash on delivery;



(p)
the Account is not owed by a Delinquent Purchaser or any Subsidiary or Affiliate
of a Delinquent Purchaser;



(q)
the Account is subject to a valid and enforceable first priority perfected Lien
in favor of Lender;



(r)
the Purchaser owing such Account is located in and maintains assets in a state
or province the courts of which are available to Borrower without the need of
Borrower to cure any failure to qualify to do business, to file any overdue tax
returns, to pay any past due tax due, to file any past due business activities
reports or to comply with any other requirement for the use of such courts;



(s)
if such Account is evidenced or secured by an Instrument, a letter of credit or
a judgment, any and all such Instruments, letters of credit and/or judgments
have been assigned to Lender, and copies (or if requested by Lender, originals)
of any such Instruments and letters of credit have been delivered to Lender;




- 4 -



--------------------------------------------------------------------------------




(t)
the Inventory giving rise to such Account was not, at the time of sale thereof,
subject to any Lien except those in favor of Lender;



(u)
the Account does not arise from services under or related to any warranty
obligation of Borrower or out of service charges, finance charges or other fees
for the time value of money;



(v)
no bond or other undertaking by a guarantor or surety has been or is required to
be obtained, supporting the performance of Borrower or any other obligor in
respect of any of Borrower’s agreements with the Purchaser;



(w)
no part of the Account represents retainage;



(x)
if such Account is subject to any Emerson Contract or collectible by any Emerson
Party, (i) no Emerson Party has become insolvent, bankrupt or has generally
failed to pay its debts as such debts become due, (ii) no Emerson Party has been
adjudicated insolvent or bankrupt, (iii) no Emerson Party has admitted in
writing its inability to pay its debts, (iv) no Emerson Party has suffered a
custodian, receiver or trustee for it or substantially all of its property to be
appointed and if appointed without its consent, not be discharged within 60
days, (v) no Emerson Party has made a general assignment for the benefit of
creditors, (vi) no Emerson Party has suffered proceedings under any law related
to bankruptcy, insolvency, liquidation or the reorganization, readjustment or
the release of debtors to be instituted against it and if contested by it not
dismissed or stayed within 60 days, (vii) no proceeding under any law related to
bankruptcy, insolvency, liquidation, or the reorganization, readjustment or the
release of debtors has been instituted or commenced by such Emerson Party,
(viii) no order for relief has been entered relating to any of the foregoing
proceedings, and (ix) no Emerson Party has by any act or failure to act
indicated its consent to, approval of or acquiescence in any of the foregoing;

 
(y)
if such Account is subject to any Emerson Contract or collectible by any Emerson
Party, no judgment, writ, warrant or attachment or execution or similar process
shall have been rendered, issued or levied against such Account or proceeds
thereof held by any Emerson Party or its representative for or on behalf of, or
due by any Emerson Party or its representative to, Borrower, unless such process
shall have been paid, waived, stayed, vacated, discharged, settled, satisfied or
fully bonded within 30 days after its issuance or levy or, in the case of any
judgment, such judgment is covered by insurance (and the insurer has not
expressly disclaimed coverage with respect thereto); and



(z)
such Account is otherwise acceptable to Lender.



“Eligible Inventory” means at any time, Inventory of Borrower that Lender
determines is eligible as the basis for the extension of Line of Credit Loans.
Without limiting Lender’s discretion, no Inventory shall be Eligible Inventory
if:


(a)
it is not is subject to a first priority, valid and enforceable, perfected Lien
in favor of Lender;


- 5 -



--------------------------------------------------------------------------------






(b)
it is not in Lender’s opinion covered by adequate insurance protection against
theft, loss or damage, or insurance is not in effect as to such Inventory in
compliance with the provisions of Section 5.16 (Insurance);



(c)
it is subject to any Lien other than a Lien in favor of Lender;



(d)
it is, in Lender’s opinion, slow moving, obsolete, unmerchantable, defective,
used, unfit for sale, not salable at prices approximating at least the cost of
such Inventory in the ordinary course of business or unacceptable due to age,
type, category, quantity, and/or failure to meet applicable customer
specifications or acceptance procedures;



(e)
it does not conform to all standards imposed by any governmental authority or is
not made in compliance with applicable law, including the Fair Labor Standards
Act;



(f)
any Person, other than Borrower, has any direct or indirect ownership, interest
or title to such Inventory;



(g)
it is not finished goods (it being understood, however, that replacement parts,
subassemblies, packaging and shipping material, manufacturing supplies, samples,
prototypes, displays or display items, bill-and-hold goods, goods that are of a
research nature, goods that have been returned or marked for return, repossessed
goods, defective or damaged goods, goods held on consignment, and goods being
rented to clients shall not be deemed to be Eligible Inventory);



(h)
it is located (i) at premises owned by Borrower which is subject to a mortgage
in favor of a Person other than Lender and such mortgagee has not delivered a
mortgagee waiver in form and substance satisfactory to Lender, (ii) at premises
leased by Borrower where the lessor has not delivered to Lender a landlord or
similar waiver satisfactory to Lender in its sole discretion, provided, that, if
no such waiver has been delivered, the Inventory located at such premises shall
be Eligible Inventory if a reserve in an amount equal to the rent, charges, and
other amounts due or to become due with respect to such facility for a period of
three (3) months plus any past-due rent, charges or other amounts has been
established by Lender, or (iii) at a third party warehouse or with a third party
bailee (other than a third party processor) where such warehouseman or bailee
has not delivered to Lender a third party waiver satisfactory to Lender in its
sole discretion, provided, that, if no such waiver has been delivered, the
Inventory in the possession or control of such warehouseman or bailee shall be
Eligible Inventory if a reserve in an amount equal to the charges and other
amounts due or to become due with respect to such warehouse or bailee location
for a period of three (3) months plus any past-due charges or other amounts has
been established by Lender;



(i)
it is the subject of a consignment;



(j)
it is perishable;


- 6 -



--------------------------------------------------------------------------------






(k)
it contains, bears or is subject to any intellectual property rights licensed to
Borrower unless Lender is satisfied, after reviewing the licensing arrangements
(which Borrower shall provide to Lender promptly upon execution thereof) that
Lender may sell or otherwise dispose of such Inventory without (i) the consent
of the licensor unless such consent has been obtained and is in full force and
effect, (ii) infringing the rights of such licensor, (iii) violating any
contract with such licensor, and (iv) incurring any liability with respect to
payment of royalties other than royalties incurred pursuant to sale of such
Inventory under the current licensing agreement;



(l)
it contains, bears or is subject to any intellectual property rights of Borrower
unless Lender has been granted a right to use the same during the occurrence and
continuation of an Event of Default pursuant to a collateral assignment or
otherwise;



(m)
it is not reflected in a current perpetual inventory report of Borrower;



(n)
it is subject to any reclamation rights asserted by the seller;



(o)
it is subject to an enforceable retention of title arrangement;



(p)
it is an agricultural product; or



(q)
it is inventory that Lender otherwise determines is not acceptable.



“Emerson Contracts” means (a) that certain Services Outsourcing Agreement, dated
as of January 20, 2014, between Borrower and Emerson Healthcare, LLC (the
“Services Outsourcing Agreement”), and (b) that certain Sales Representation
Agreement, dated as of January 20, 2014, between Borrower and S. Emerson Group,
Inc., each as the same may be amended or otherwise modified from time to time.


“Emerson Parties” means, collectively, any Contractor or Representative (as such
terms are defined in the Emerson Contracts) or any of their respective
successors or assigns.


“Equipment” has the meaning given to such term in the UCC.


“Event of Default” means an event described in Section 8.1 (Events of Default).


“Filed SEC Documents” has the meaning given to such term in Section 3.7(d)
(Accuracy of Information; Full Disclosure).


“Fiscal Year” of Borrower means a twelve month period ending on November 30.


“GAAP” means generally accepted accounting principles in effect in the United
States from time to time.
“General Intangible” has the meaning given to such term in the UCC.



- 7 -



--------------------------------------------------------------------------------




“Indebtedness” of any Person means, without duplication, all (i) obligations of
such Person for borrowed money or for the deferred purchase price of property or
assets, (ii) obligations secured by any lien upon property or assets owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such obligations, (iii) obligations created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person, whether or not the rights and remedies of the seller,
lender or lessor under such agreement in the event of default are limited to
repossession or sale of the property, (iv) Capital Leases, (v) guarantees of
Indebtedness, and (vi) reimbursement obligations in respect of letters of
credit. “Indebtedness” does not include accrued expenses or accounts payable
incurred in the ordinary course of business, or amounts payable under operating
leases. For purposes of this definition, (a) the amount of any Indebtedness
represented by a guaranty or other similar instrument shall be the lesser of the
outstanding amount of the obligations guaranteed and the maximum dollar amount
for which the guaranteeing Person may be liable pursuant to the terms of such
guarantee to the extent such guarantee is limited to a specific dollar amount
(but excluding any limitation resulting from a savings clause), and (b) the
amount of any Indebtedness described in clause (ii) above shall be the lower of
the amount of the obligation and the fair market value of the assets of such
Person securing such obligation if and to the extent such Person has not assumed
or become liable for such obligation.


“Instrument” has the meaning given to such term in the UCC.


“Intellectual Property” has the meaning given to such term in Section 3.14
(Intellectual Property).


“Intellectual Property Security Agreement” has the meaning given to such term in
Section 4.1(e).


“Interest” has the meaning given to such term in Section 2.7 (Interest).


“Interest Rate” has the meaning given to such term in Section 2.7 (Interest).


“Inventory” has the meaning given to such term in the UCC.
        
“Investment Property” has the meaning given to such term in the UCC.


“Lender” has the meaning given to such term in the first paragraph of this
Agreement.


“Letter-of-Credit Right” has the meaning given to such term in the UCC.


“Liabilities” has the meaning given to such term in Section 7.1 (Security
Interests).


“Lien” means, with respect to any asset, any mortgage, lien, pledge, adverse
claim, charge, security interest or other encumbrance, or any other type of
preferential arrangement that has the practical effect of creating a security
interest, in respect of such asset. For the purposes of this Agreement and the
other Loan Documents, Borrower or any of its Subsidiaries shall be deemed to own
subject to a Lien, among other things, any asset which it has acquired or holds
subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement relating to such
asset.


“Line of Credit Commitment” has the meaning specified in Section 2.1(a) (Line of
Credit Loans).

- 8 -



--------------------------------------------------------------------------------






“Line of Credit Loans” has the meaning given to such term in Section 2.1(a)
(Line of Credit Loans).


“Loans” means, collectively, the Line of Credit Loans and the Term Loan.


“Loan Documents” means this Agreement, the Note, the Security Documents, the
Warrant, the Borrowing Base Certificates, the Perfection Certificate, and any
instrument, certificate, or other document evidencing or related to the Loans or
issued or given in connection with this Agreement, the Warrant, any of the other
Loan Documents or the Loans.


“Losses” has the meaning specified in Section 9.1 (Indemnification and Release
Provisions).


“Material Adverse Effect” means a material adverse effect on:


(a)
the business, financial condition, results of operations, prospects, or
properties of (i) Borrower, or (ii) Borrower and its Subsidiaries taken as a
whole;



(b)
the binding nature, validity or enforceability of any of the Loan Documents;



(c)
the ability of Borrower or any of its Subsidiaries to perform its obligations
under any of the Loan Documents to which it is a party; or



(d)
the validity, perfection, priority or enforceability of the Liens granted to
Lender in any material portion of the Collateral.



“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person is a party involving aggregate consideration
payable to or by such Person of an amount equal to or greater than one percent
(1%) of Borrower’s gross revenue (based on a trailing twelve-month basis as of
any date of determination), (ii) each contract or agreement for the collection
of Accounts (including, without limitation, the Emerson Contracts), (ii) each
contract or agreement for a lease of real property, and (iii) all other
contracts or agreements, the loss of which could reasonably be expected to
result in a Material Adverse Effect.


“Maturity Date” means December 5, 2015.


“Notes” means the promissory notes evidencing the Loans, which promissory notes
are delivered by Borrower to Lender (including, without limitation, any
successors and assigns thereof) pursuant to this Agreement (including, without
limitation, any amendments, modifications or supplements of such notes from time
to time), and any replacement promissory notes issued in lieu of the foregoing.


“Perfection Certificate” means the Perfection Certificate, dated as of the
Closing Date, executed by Borrower by its Chief Executive Officer or Chief
Financial Officer and delivered to Lender.


“Permitted Encumbrances” has the meaning given to such term in Section 6.4
(Liens and Encumbrances).



- 9 -



--------------------------------------------------------------------------------




“Permitted Indebtedness” has the meaning given to such term in Section 6.1
(Indebtedness).


“Permitted Investments” means:


(a)
securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof having maturities of
not more than 6 months from the date of acquisition;



(b)
time deposits, certificates of deposit, repurchase agreements, reverse
repurchase agreements and banker’s acceptances of any domestic U.S. commercial
bank or any branch or agency of a non-U.S. bank licensed to conduct business in
the U.S. having combined capital and surplus of not less than $100,000,000
having maturities of not more than 6 months from the date of acquisition;



(c)
commercial paper having, at the time of acquisition thereof, a rating of at
least A-1 by Standard & Poor’s Corporation or P-1 by Moody’s Investor Service,
Inc. and maturing within 3 months after the date of acquisition;



(d)
money market funds which invest at least 90% of their assets continually in the
types of securities or instruments described in clauses (i), (ii), and (iii)
above and which seek to maintain a net asset value of $1 per share, in each
case, which can be liquidated without financial penalty;



(e)
investments in cash;



(f)
investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;



(g)
deposits made in connection with the purchase of goods or services in the
ordinary course of business;



(h)
investments received in settlement of amounts due to Borrower or any of its
Subsidiaries effected in the ordinary course of business or owing to Borrower or
any of its Subsidiaries as a result of insolvency proceedings involving an
account debtor or upon the foreclosure or enforcement of any lien in favor of
Borrower or its Subsidiaries; and



(i)
deposits of cash made in the ordinary course of business to secure performance
of operating leases.



“Person” means an individual, corporation, partnership, limited liability
company, trust or any other entity.
    
“Preferred Stock” has the meaning given to such term in Section 3.13(a)
(Capitalization; Subsidiaries).



- 10 -



--------------------------------------------------------------------------------




“Purchaser” means a buyer of goods from Borrower or a customer for whom services
have been rendered or materials furnished by Borrower or any other debtor or
lessee obligated to Borrower under any Chattel Paper, Document, Instrument or
General Intangible.


“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:


(a)
such refinancings, renewals, or extensions do not result in an increase in the
principal amount of the Indebtedness so refinanced, renewed, or extended, other
than by the amount of premiums paid thereon and the fees and expenses incurred
in connection therewith and by the amount of unfunded commitments with respect
thereto;



(b)
such refinancings, renewals, or extensions do not result in a shortening of the
average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of Lender, and



(c)
if the Indebtedness that is refinanced, renewed, or extended was subordinated in
right of payment to the Liabilities, then the terms and conditions of the
refinancing, renewal, or extension must include subordination terms and
conditions that are at least as favorable to Lender as those that were
applicable to the refinanced, renewed, or extended Indebtedness.



“Restricted Payment” means (i) any dividend, distribution or payment of any
nature on account of or in respect of any shares of Capital Stock, including but
not limited to any payment on account of the purchase, redemption, put,
retirement, defeasance or acquisition of any shares of Capital Stock, in each
case regardless of whether required by the terms of such Capital Stock or any
other agreement or instrument, or (ii) any payment of interest on or principal
of any other Indebtedness.


“SEC Documents” has the meaning given to such term in Section 3.4(e)
(Compliance).


“Security Documents” means this Agreement, the Collateral Assignment and any
other document or instrument securing the Loans and any financing statements
filed in connection therewith.


“Specified Subsidiaries” mean CCA Online Industries, Inc., a New Jersey
corporation, CCA IND. S.A. de C.V., a variable capital corporation organized
under the laws of Mexico, CCA Cosmetics, Inc., a Delaware corporation, CCA
Laboratories, Inc., a Delaware corporation, Continental Quest Corporation, a
Delaware corporation, and Nutra Care Corporation, a Delaware corporation.


“Stock Purchase Agreement” has the meaning given to such term in Section 4.1(o)
(Conditions to Initial Funding).


“Subsidiary” means any corporation, partnership, trust, limited liability
company or other business entity of which Borrower, directly or indirectly, owns
more than 50% of the total voting power of all outstanding Capital Stock.


“Supporting Obligation” has the meaning given to such term in the UCC.



- 11 -



--------------------------------------------------------------------------------




“Swap Agreement” means (a) any and all rate swap transactions, foreign exchange
transactions, credit derivative transactions and commodity transactions,
including, but not limited to, basis swaps, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Takeover Laws” has the meaning given to such term in Section 3.16 (Antitakeover
Provisions).


“Term Loan” has the meaning given to such term in Section 2.2 (Term Loan).


“Term Loan Commitment” has the meaning specified in Section 2.2 (Term Loan).


“UCC” means the Uniform Commercial Code as in effect in the Commonwealth of
Pennsylvania on the date hereof and as amended from time to time, or in any
other state or states which, pursuant to the Uniform Commercial Code as enacted
in the Commonwealth of Pennsylvania has jurisdiction with respect to all, or any
portion of, the Collateral or this Agreement, from time to time. It is the
intent of the parties that the definitions set forth above should be construed
in their broadest sense so that Collateral will be construed in its broadest
sense. Accordingly if there are, from time to time, changes to defined terms in
the Uniform Commercial Code that broaden the definitions, they are incorporated
herein and if existing definitions in the Uniform Commercial Code are broader
than the amended definitions, the existing ones shall be controlling.


“Value” means, with respect to Eligible Inventory and as determined by Lender in
good faith and in a commercially reasonable manner, the lower of (a) the cost of
such inventory, computed on a first-in-first-out basis in accordance with GAAP,
and (b) the market value of such inventory; provided that, for purposes of the
calculation of the Borrowing Base, the Value of Eligible Inventory shall not
include: (A) the portion of the value of Eligible Inventory equal to the profit
earned by any Affiliate on the sale thereof to Borrower or its Subsidiaries or
(B) write-ups or write-downs in value with respect to currency exchange rates.


“Warrant” means that certain Warrant to Purchase Common Stock, issued on the
date hereof, in the form attached as Exhibit C.
    
1.2    Accounting Terms. Except as otherwise provided herein, financial and
accounting terms used in the foregoing definitions or elsewhere in this
Agreement, shall be defined in accordance with GAAP.


SECTION 2        THE LOANS

- 12 -



--------------------------------------------------------------------------------






2.1    Line of Credit Loans.


(a)
Line of Credit Loans. Subject to and upon the terms and conditions set forth in
this Agreement, Lender shall make advances to Borrower from the Closing Date
until the Maturity Date in an aggregate principal amount outstanding at any one
time not to exceed $5,000,000 (as the same may be reduced pursuant to the terms
of this Agreement, the “Line of Credit Commitment”), the proceeds of which shall
be used for working capital purposes; provided, however, that, subject to
Section 2.10 (Protective Advances), the aggregate amount of the Line of Credit
Commitment available for borrowing at any time shall not exceed the Available
Line of Credit Commitment at such time. Within the limits set forth above and
otherwise herein, until the Maturity Date, Borrower may borrow under this
Section 2.1(a), repay or prepay such advances, and reborrow under this Section
2.1(a). The amounts loaned to Borrower pursuant to the line of credit facility
described in this Section 2.1(a) are referred to as the “Line of Credit Loans.”



(b)
Available Line of Credit Commitment. “Available Line of Credit Commitment” shall
mean an amount equal to the lesser of (i) the Borrowing Base and (ii) the Line
of Credit Commitment, in each case as the same is reduced by the aggregate
principal amount of any outstanding Line of Credit Loans.



(c)
Borrowing Base. The amount of the Borrowing Base shall be the amount specified
on the most recently delivered Borrowing Base Certificate, absent manifest
error. Lender may, in its discretion, from time to time, make changes to
applicable standards of eligibility and reserves for any assets in the Borrowing
Base, which changes shall be effective immediately after Lender shall have
delivered notice of such changes to Borrower. Notwithstanding anything to the
contrary contained herein, if a Borrowing Base Certificate is not delivered at
any time specified in Section 4.2 (Requirements for Each Loan) or Section 5.14
(Monthly Reports), Borrower shall not be entitled to request Line of Credit
Loans until such time as the Borrowing Base Certificate is so delivered.



2.2    Term Loan. Subject to and upon the terms and conditions set forth in this
Agreement, Lender shall make a loan (the “Term Loan”) to Borrower on the Closing
Date in an aggregate principal amount not to exceed $1,000,000 (the “Term Loan
Commitment”). Borrower shall not be permitted to reborrow any amount of the Term
Loan once repaid.


2.3    Notes. The Line of Credit Loans shall be evidenced by a note to be issued
by Borrower to Lender in substantially the form of Exhibit A-1. The Term Loan
shall be evidenced by a note to be issued by Borrower to Lender in substantially
the form of Exhibit A-2. Upon receipt of an affidavit of Lender as to the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft, destruction or mutilation, upon cancellation of such Note, Borrower will
issue, in lieu thereof, a replacement Note.


2.4    Use of Proceeds. The proceeds of the Loans shall be used for general
working capital purposes.



- 13 -



--------------------------------------------------------------------------------




2.5    Voluntary Prepayments of Term Loan. Upon five (5) Business Days’ prior
written notice by Borrower to Lender (or such shorter period as Lender may agree
in its sole discretion), Borrower may prepay the outstanding principal balance
under the Term Loan, in whole or in part, provided that any such prepayment
shall be accompanied by payment of (a) any accrued and unpaid Interest on the
amount so prepaid and (b) any and all fees, costs and expenses then due and
owing hereunder or under the Notes or any other Loan Document.


2.6    Mandatory Prepayment.


(a)
Line of Credit. Borrower shall be required to pay to Lender the principal amount
of the Line of Credit Loans to the extent, if any, that the aggregate principal
amount of Line of Credit Loans then outstanding exceeds the amount of the lesser
of the Line of Credit Commitment and the Borrowing Base.



(b)
Term Loan.



(i)    Sale of Assets. If Borrower or any of its Subsidiaries shall sell, lease,
transfer, convey or otherwise dispose of, in a single transaction or a series of
related transactions, other than in the ordinary course of business, its assets,
Borrower shall promptly prepay such amount of the Term Loans as is equal to the
net cash proceeds (exclusive of taxes and transactions costs) of such
disposition. If any proceeds are received in a form other than cash and
subsequently converted into cash, then such proceeds shall be treated as net
cash proceeds for purposes of this paragraph at such time as they are converted
into cash.


(ii)    Issuance or Sale of Capital Stock. Other than the Warrant (including the
Capital Stock issuable thereunder) and any Capital Stock of Borrower issued
under any equity incentive plan of Borrower (or its Subsidiaries) duly approved
by the Borrower’s board of directors, if any of the Capital Stock of Borrower is
issued, sold, transferred, conveyed or otherwise disposed of by Borrower,
Borrower shall prepay the Term Loans in an amount equal to the amount of the net
cash proceeds from such issuance, sale, transfer, conveyance or other
disposition, on the Business Day immediately following the completion of such
transaction(s).


(c)
Insurance Proceeds. All proceeds of insurance paid to Lender on account of loss
or damage to property shall be applied in accordance with Section 5.16
(Insurance).



Any prepayment under paragraphs (b) and (c) of this Section 2.6 (Mandatory
Prepayments) shall be accompanied by payment of (A) any accrued and unpaid
Interest on the amount so prepaid and (B) any and all fees, costs and expenses
then due and owing hereunder or under the Notes or any other Loan Document.
Nothing in this Section 2.6 (Mandatory Prepayments) shall be construed to permit
any transaction that is not permitted by other provisions of this Agreement.


2.7    Interest. Borrower promises to pay interest (“Interest”) in cash on the
outstanding principal amount of the Loans at a fixed rate of 6% per annum (the
“Interest Rate”). Payments of Interest hereunder shall be made in arrears,
commencing on the first day of the month immediately following the Closing Date
and continuing on the first day of each month thereafter until the Maturity
Date, and on the Maturity Date (or such earlier date as interest becomes due and
payable per the terms of this Agreement). Interest shall accrue until Borrower’s
Indebtedness hereunder is paid in full. Interest will be calculated on the basis
of a 360-day year and the actual number of days elapsed. Notwithstanding the
foregoing, upon

- 14 -



--------------------------------------------------------------------------------




the occurrence and during the continuance of an Event of Default hereunder,
including, but not limited to, after acceleration, after maturity or after
judgment, Borrower hereby agrees to pay to Lender Interest on the outstanding
principal balance of the Loans and, to the extent permitted by law, overdue
interest thereon at the Interest Rate plus 3% per annum (the “Default Rate”),
which Interest shall be due and payable as set forth above.


2.8    Repayment. Subject to mandatory prepayments required pursuant to Section
2.6 (Mandatory Prepayment) and any earlier date as any amount may become due and
payable per the terms of this Agreement, the Loans shall be payable on the
Maturity Date, on which date all outstanding principal plus all accrued and
unpaid Interest thereon and any other amount owing hereunder or under the Notes
shall be due and payable in full.


2.9    Payments. All payments of principal, Interest, fees and other amounts due
hereunder, including any prepayments thereof, shall be made by Borrower to
Lender in immediately available funds before 2:00 p.m. (or such later time as
may be agreed to by Lender in its sole discretion) on any Business Day at the
principal office of Lender set forth at the beginning of this Agreement or by
federal funds bank wire transfer to the account or accounts designated for such
purpose by Lender.


2.10    Protective Advances. Subject to the limitations set forth below, Lender
is authorized by Borrower, from time to time in Lender’s sole discretion (but
Lender shall have absolutely no obligation), to make Line of Credit Loans (any
such Line of Credit Loans being herein referred to as “Protective Advances”)
which Lender deems necessary or desirable (a) to preserve or protect the
Collateral or any portion thereof, (b) to enhance the likelihood of, or maximize
the amount of, repayment of the Loans and any other Indebtedness owing to
Lender, or (c) to pay any other amount chargeable to or required to be paid by
Borrower pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses) and other sums
payable under the Loan Documents. Protective Advances may be made even if the
conditions precedent set forth in Section 4.2 (Requirements for Each Loan) have
not been satisfied. All Protective Advances shall be Line of Credit Loans
bearing interest at the Default Rate.


2.11    Borrowing Notice. Each Loan (other than any Protective Advance) shall be
in the minimum amount of Two Hundred and Fifty Thousand Dollars ($250,000) and
integral multiples of Two Hundred and Fifty Thousand Dollars ($250,000) in
excess of such minimum amount. To effect a funding, Borrower shall give Lender
written notice in form satisfactory to Lender specifying the amount and date of
each intended borrowing and the manner in which the same shall be disbursed,
which notice shall be given no later than 12:00 noon at least four (4) Business
Days prior to the date of the proposed borrowing (or such shorter period as may
be agreed by Lender in its sole discretion). Lender may (but is not obligated
to) act upon telephonic notice by Borrower whether or not written notice is
received; provided that nothing in this sentence shall relieve Borrower from
providing written notice as provided by this Section 2.11. Subject to the
satisfaction of the conditions precedent set forth in Section 4.1 (Conditions to
Initial Funding), if applicable, and Section 4.2 (Requirements for Each Loan),
Lender shall disburse the amount of such funding in accordance with instructions
in Borrower’s borrowing notice. Lender shall not be obligated to comply with a
borrowing notice if there shall then exist an Event of Default or a Default
regardless of whether Lender has determined to exercise its remedies arising
upon the occurrence of such Event of Default or Default.



- 15 -



--------------------------------------------------------------------------------




SECTION 3        REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants as follows (and agrees that such
representations and warranties are unaffected by any investigation of Lender):


3.1    Incorporation and Good Standing. Borrower is a corporation duly
incorporated and validly existing, as applicable, under the laws of the State of
Delaware. Each of Borrower’s Subsidiaries is a corporation duly organized and
validly existing under the laws of the jurisdiction of its organization and is
in good standing under such laws, except CCA Laboratories, Inc., CCA Cosmetics,
Inc., Continental Quest Corporation, CCA Online Industries, Inc. and Nutra Care
Corporation, which have not filed certain required reports in their respective
states of organization. Borrower and each of its Subsidiaries has the power and
authority to carry on its business as now conducted, and Borrower is qualified
to do business in the states listed on Schedule 3.1, which are all jurisdictions
in which the nature of its business or the ownership of its properties requires
such qualification.


3.2    Power and Authority; Validity of Agreement. Borrower has the power and
authority under applicable law and under its certificate of incorporation and
bylaws, as applicable, to enter into and perform this Agreement, the Warrant and
the other Loan Documents to the extent that Borrower is a party thereto; and all
actions necessary or appropriate for Borrower’s execution and performance of
this Agreement, the Warrant and such other Loan Documents have been taken, and,
upon their execution, the same constitute the legal, valid and binding
obligations of Borrower enforceable in accordance with their terms subject as to
enforceability (a) to applicable bankruptcy, insolvency, reorganization or
moratorium and other similar laws affecting creditor’s rights generally and (b)
to the application of general principles of equity (whether considered in an
action at law or in equity).


3.3    No Violation of Laws or Agreements. Except as set forth on Schedule 3.3,
Borrower’s entry into and performance of this Agreement and the other Loan
Documents, and the issuance of and execution upon the Warrant, do not violate,
and Borrower and its Subsidiaries have not violated or received a notice of
violation in respect of, any provisions of any law, rule or regulation, federal,
state or local (including, without limitation, promulgated by the Securities and
Exchange Commission (including, without limitation, the Securities Act of 1933,
as amended (including the rules and regulations of the Securities and Exchange
Commission promulgated thereunder) and the Securities Exchange Act of 1934, as
amended (including the rules and regulations of the Securities and Exchange
Commission promulgated thereunder)) or any foreign securities regulatory body,
or any governmental authority succeeding to any or all of the functions of any
of the foregoing, or any national securities exchange, including, without
limitation, the New York Stock Exchange), or its certificate of incorporation,
by-laws, or any shareholders’, investors’ or similar agreement to which it is a
party, as applicable, or result in any breach or violation of, or constitute a
default under, any material agreement or instrument by which Borrower or the
property of Borrower may be bound (including, without limitation, any Material
Contract). The Borrower’s entry into and performance of this Agreement and the
other Loan Documents, and the issuance of and execution upon the Warrant, do not
require any approval by any shareholder.


3.4    Compliance.


(a)
Borrower is in compliance in all material respects with all applicable laws,
statutes, decrees, orders, judgments, ordinances and regulations, federal, state
and local (including, without limitation, all of the foregoing relating to the
protection of the environment or concerning the handling, storage, disposal or
discharge of


- 16 -



--------------------------------------------------------------------------------




toxic materials and those laws material to the conduct of its business and
operations).


(b)
Borrower possesses all franchises, permits, licenses, certificates of
compliance, approvals and grants of authority necessary or required in the
conduct of its business as of the date hereof; and all such franchises, permits,
licenses, certificates and grants are valid, enforceable and subsisting without
any defaults thereunder, and are not subject to any proceedings or claims
opposing the issuance, development or use thereof or contesting the validity
thereof.



(c)
Borrower has all necessary governmental and other authorizations, approvals,
consents, permits, licenses, certifications, accreditations and qualifications,
and has complied in all material respects with all applicable requirements of
law, including, without limitation, all laws of the United States and any state
and of their respective agencies and instrumentalities, to conduct its business
as it is presently conducted (and contemplated to be conducted as disclosed in
writing to Lender) and to own and operate its facilities as they are presently
being operated (and contemplated to be operated as disclosed to Lender in
writing); and Borrower has never been, is not presently and has had no notice
that it may become, the subject of any disbarment proceeding, including, without
limitation, by the United States or any agency or instrumentality thereof or by
any state or their respective agencies or instrumentalities.



(d)
Subject to the filing of an appropriate UCC financing statement in the
appropriate location, no authorization, consent, approval, waiver, license or
formal exemptions from, nor any filing, declaration or registration with, any
court, governmental agency or regulatory authority (federal, state or local) or
non-governmental entity, or under the terms of any Material Contract, is
required by reason of or in connection with Borrower’s execution and performance
of this Agreement, the Warrant and the other Loan Documents, except those which
have been obtained and are in full force and effect.



(e)
Borrower has filed all required reports, schedules, forms, statements and other
documents required to be filed by Borrower with the Securities and Exchange
Commission since August 1, 2014 (the “SEC Documents”). As of their respective
dates, (i) the SEC Documents complied in all material respects with the
requirements of the Securities Act of 1933, as amended (including the rules and
regulations of the Securities and Exchange Commission promulgated thereunder) or
the Securities Exchange Act of 1934, as amended (including the rules and
regulations of the Securities and Exchange Commission promulgated thereunder),
as the case may be, and (ii) none of the SEC Documents, except to the extent
that information contained in any SEC Document has been revised or superseded by
a later Filed SEC Document, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.



(f)
The financial statements of Borrower (including, in each case, any related notes
thereto) included in the SEC Documents (including, without limitation, the


- 17 -



--------------------------------------------------------------------------------




audited consolidated financial statements included in Borrower’s Annual Report
on Form 10-K for the year ended November 30, 2013) (i) comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, (ii) have been prepared
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and (iii) fairly
present the consolidated financial position of Borrower and its consolidated
Subsidiaries as of the dates thereof and the consolidated results of their
operation and cash flows for the periods then ending in accordance with GAAP
(subject, in the case of the unaudited statements, to normal year end audit
adjustments). Except as set forth in the Filed SEC Documents, neither Borrower
nor any of its Subsidiaries has any material liabilities or obligations of any
nature (whether accrued, absolute, contingent or otherwise) required by GAAP to
be set forth on a consolidated balance sheet of Borrower and its consolidated
Subsidiaries or in the notes thereto, that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


3.5    Litigation. Except as disclosed on Schedule 3.5, there are no actions,
suits, proceedings or claims which are pending or, to Borrower’s knowledge or
information, threatened, against Borrower or any of its Subsidiaries or any of
their respective officers or relating to or affecting the business, operations
or prospects of Borrower and there is no judgment, decree or order against
Borrower, any of its Subsidiaries or, to the knowledge of Borrower, any of their
respective officers or directors (in their capacities as such) relating to the
business of Borrower or any of its Subsidiaries.


3.6    Title to Assets; Material Contracts. Borrower has good and marketable
title to all of its properties and assets material to the conduct of its
business (subject to the licenses and leases, as applicable, for any licensed or
leased properties and assets), free and clear of any liens and encumbrances
except for Permitted Encumbrances. All of Borrower’s Material Contracts, other
than the Loan Documents, are listed on Schedule 3.6. Except as disclosed on
Schedule 3.6, there are no breaches, violations or defaults, and no facts or
circumstances exist that constitute or, with the giving of notice or the passing
of time would constitute, a material breach, violation or default under any
Material Contract.


3.7    Accuracy of Information; Full Disclosure.


(a)
Neither the representations nor the warranties contained in this Agreement, in
the Warrant or in any other Loan Document, nor any information, financial
statement, certificate or other document furnished to Lender by or on behalf of
Borrower hereunder or in connection with the transactions contemplated hereby,
other than projections, contains an untrue statement of material fact or omits
to state a material fact necessary in order to make the statements contained
herein or therein not misleading.



(b)
Since the date of the last audited annual financial statements delivered to
Lender, there has been no Material Adverse Effect.



(c)
All financial and other projections furnished to Lender by or on behalf of
Borrower were based on good faith assumptions believed to be reasonable by
Borrower’s management as of the date such projections were furnished; provided
that all such projections are subject to the uncertainties inherent in any
forward-


- 18 -



--------------------------------------------------------------------------------




looking statement, and there can be no assurance that the results set forth
therein will be achieved.


(d)
Except as disclosed in the SEC Documents filed and publicly available on the
EDGAR system by August 1, 2014 (the “Filed SEC Documents”), since the date of
the most recent audited financial statements included in the Filed SEC
Documents, there has not been (i) any declaration, setting aside or payment of
any dividend or distribution (whether in cash, stock or property) with respect
to any of Borrower’s Capital Stock, (ii) any redemption, repurchase or other
acquisition by Borrower or any of its Subsidiaries of any of the Capital Stock
or other securities of Borrower, (iii) any split, combination or
reclassification of any of its Capital Stock or any issuance or the
authorization of any issuance of any other securities in respect of, in lieu of
or in substitution for shares of its capital stock, (iv) any damage, destruction
or loss of property, whether or not covered by insurance, that has had, or is
likely to have, a Material Adverse Effect, (v) any change in accounting methods,
principles or practices by Borrower materially affecting its assets, liabilities
or business, except insofar as may have been required by a change in GAAP, or
(vi) any other development or event, or series of developments or events, that
has had, or is likely to have, a Material Adverse Effect, other than, in the
case of (vi), changes affecting the industry in which Borrower operates
generally and changes affecting the world, United States or regional economy
generally.



3.8    Taxes and Assessments. Borrower has filed all required tax returns or has
filed for extensions of time for the filing thereof, and has paid all applicable
federal, state and local taxes, other than taxes not yet due or which may be
paid hereafter without penalty and Borrower has no knowledge of any material
deficiency or material additional assessment in connection therewith not
provided for in the financial statements required hereunder and delivered to
Lender.


3.9    Indebtedness. Borrower does not have any outstanding Indebtedness except
Permitted Indebtedness.


3.10    Fees and Commissions. Borrower does not owe any brokers’ or finders’
fees or commissions of any kind, and knows of no claim for any brokers’ or
finders’ fees or commissions, in connection with Borrower obtaining the
Commitments or Loans from Lender or Borrower consummating the transactions
contemplated by the Loan Documents.


3.11    No Extension of Credit for Securities. Borrower is not now, nor at any
time has been, engaged principally in the business of extending or arranging for
the extension of credit for the purpose of purchasing or carrying any margin
stock or margin securities, and will not use the proceeds of the Loan directly
or indirectly for such purposes.


3.12    Security Interest in Collateral. Borrower acknowledges that Lender may
file, and hereby authorizes the filing of, any UCC-1 financing statements that
it deems necessary to perfect the security interests granted pursuant to this
Agreement and the other Loan Documents to the extent that such security
interests may be perfected by filing. Borrower has delivered, or caused to be
delivered, to Lender all instruments, documents, certificates and investment
property necessary to perfect the security interests granted pursuant to the
Loan Documents, to the extent such security interests may be perfected by
delivery. Upon the filing of such UCC-1 financing statements in the offices
specified thereon, no further

- 19 -



--------------------------------------------------------------------------------




action, including any filing or recording of any document or the obtaining of
any consent, is necessary in order to establish, perfect and maintain Lender’s
first priority security interests in the personal property (including fixtures
(if any) and Intellectual Property) and Capital Stock of Borrower in its
Subsidiaries purported to be created by this Agreement and the other Loan
Documents, except for the periodic filing of continuation statements with
respect to such UCC-1 financing statements. The Perfection Certificate is true
and correct and there have been no changes thereto.


3.13    Capitalization; Subsidiaries.


(a)
The authorized Capital Stock of Borrower consists of (i) 15,000,000 shares of
Common Stock, par value $0.01, of Borrower (the “Common Stock”), (ii) 5,000,000
shares of Class A Common Stock, par value $0.01, of Borrower (the “Class A
Common Stock” and, together with the Common Stock, the “Company Stock”) and
(iii) 20,000,000 shares of Preferred Stock, par value $1.00, of Borrower
(“Preferred Stock”).



(b)
As of August 22, 2014, there were (i) 6,038,982 shares of Common Stock issued
and outstanding, (ii) 967,702 shares of Class A Common Stock issued and
outstanding, and (iii) no shares of Preferred Stock issued and outstanding. As
of August 22, 2014, there were 1,000,000 shares of Common Stock reserved for
issuance upon exercise of outstanding stock options issued by Borrower to
current or former employees, directors and consultants of Borrower and its
Subsidiaries.



(c)
All issued shares of Capital Stock of Borrower have been duly and validly issued
and are fully paid and nonassessable, free from any Liens created by Borrower
with respect to the issuance and delivery thereof and not subject to preemptive
rights or other similar rights, and were issued in compliance with all
applicable laws concerning the issuance of securities.



(d)
Other than (i) as disclosed in the Filed SEC Documents and (ii) the Warrant and
(iii) stock options issued and employee stock purchases made under Borrower’s
stock option, stock incentive and stock purchase plans described in the Filed
SEC Documents, there are no outstanding (A) securities convertible into or
exchangeable for the Capital Stock of Borrower, (B) options, warrants, puts,
calls, commitments, conversion rights, plans or other agreements or rights to
purchase, acquire, issue, or subscribe for any Capital Stock of Borrower or
securities convertible into or exchangeable for the Capital Stock of Borrower,
or to dispose of any Capital Stock of Borrower (and all of such options,
warrants, puts, calls, commitments, and conversion and other rights were duly
authorized), or (C) any other contracts, commitments, agreements,
understandings, arrangements or other rights of any kind (including preemptive
rights, anti-dilution rights, rights of first refusal and registration rights)
to which Borrower is a party or by which Borrower is bound, or, to Borrowers’
knowledge, to which any other Person is a party or by which any other Person is
bound, relating to the issuance, conversion, registration, voting, sale or
transfer of any equity interests or other securities of Borrower or obligating
Borrower to purchase or redeem any such equity interests or other securities of
Borrower.




- 20 -



--------------------------------------------------------------------------------




(e)
Borrower has no Subsidiaries other than the Specified Subsidiaries as of the
Closing Date. No Subsidiary of Borrower has assets with a value exceeding
$10,000 in the aggregate or any business operations or employees.



3.14    Intellectual Property. Set forth on Schedule 3.14 is a list and brief
description of all domestic and foreign patents, patent rights, patent
applications, trademarks, trademark applications, service marks, service mark
applications, trade names, copyrights, web addresses, sites and domain names and
all applications for such which are in the process of being prepared, owned by
or registered in the name of Borrower, or of which Borrower is a licensor or
licensee or in which Borrower has any right (other than license agreements for
commercially available off-the-shelf software that is generally available to the
public), and in each case a brief description of the nature of such right.
Borrower owns, or is licensed or otherwise has the right to use, all the
patents, trademarks, service marks, names (trade, fictitious or otherwise),
copyrights, technology (including but not limited to computer programs and
software), processes, databases and other rights (collectively, “Intellectual
Property”), necessary to own and operate its properties and to carry on its
business as it is presently conducted without conflict with the rights of
others. No claim is pending or, to Borrower’s knowledge, threatened to the
effect that any such Intellectual Property owned by Borrower is invalid or
unenforceable by Borrower, and Borrower has no knowledge of any basis for any
such claim (whether or not pending or threatened). To Borrower’s knowledge, no
claim is pending or threatened to the effect that any such Intellectual Property
licensed by Borrower, or which Borrower otherwise has the right to use (but does
not own), is invalid or unenforceable by Borrower, and Borrower has no knowledge
of any basis for any such claim (whether or not pending or threatened).


3.15    Transactions with Affiliates. The Filed SEC Documents set forth for each
Person who is an Affiliate, director, officer or any person that holds 5% or
more of the outstanding Capital Stock of Borrower every oral or written contract
or agreement between or among such Persons or between or among such Persons and
Borrower.


3.16    Antitakeover Provisions. Borrower has taken all actions required to
exempt this Agreement, the parties hereto, the shares issuable pursuant to the
Warrant or acquired pursuant to the stock purchase agreement referred to in
Section 4.1(o) (Conditions to Initial Loans—Stock Purchase Agreement) and the
other transactions contemplated hereby and thereby from any provisions of an
anti-takeover nature contained in their organizational documents or the
provisions of any federal or state “anti-takeover,” “fair price,” “moratorium,”
“control share acquisition” or similar Laws or regulations, including without
limitation section 203 of the Delaware General Corporation Law (“Takeover
Laws”). Borrower shall not take any action that would cause any of the foregoing
to be subject to requirements imposed by any Takeover Law, and Borrower shall
take all necessary steps within its control to exempt (or ensure the continued
exemption of) the foregoing from any applicable Takeover Law, as now or
hereafter in effect.


SECTION 4        CONDITIONS


4.1    Conditions to Initial Funding. The obligation of Lender to make the Term
Loan and the initial Line of Credit Loans under this Agreement shall be subject
to Lender’s receipt of the following documents, each in form and substance
satisfactory to Lender:


(a)
Promissory Notes. The Notes duly executed by Borrower in respect of the Term
Loan and the Line of Credit Loans;




- 21 -



--------------------------------------------------------------------------------




(b)
Authorization Documents; Good Standing. A certificate of the Secretary of
Borrower attaching and certifying as to (i) the Certificate of Incorporation of
Borrower, (ii) the by-laws of Borrower, (iii) resolutions or other evidence of
authorization by the board of directors and, to the extent required, the
stockholders, of Borrower, authorizing its execution and full performance of
this Agreement, the Note, the Warrant (including the issuance thereof), and each
other Loan Document and all other documents and actions required hereunder, (iv)
incumbency certificates setting forth the name, title and specimen signature of
each officer of Borrower who is authorized to execute this Agreement, the Note,
the Warrant, each other Loan Document and the related documents on behalf of
such party, and (v) a certificate of the appropriate governmental official as to
Borrower’s good standing in the jurisdictions specified in Section 3.1
(Incorporation and Good Standing) and Schedule 3.1;



(c)
Searches. Results of Uniform Commercial Code, tax, other public records and
judgment searches against Borrower in those offices and jurisdictions,
including, without limitation, the United States Patent and Trademark Office, as
Lender shall reasonably request;



(d)
Collateral Documents. The execution and delivery by Borrower of all documents
required to perfect the security interests in the Collateral granted under
Section 7 (Collateral), including, without limitation, the Collateral
Assignment, deposit account control agreements with respect to all Deposit
Accounts, uncertificated security control agreements with respect to Investment
Property, and landlord, bailee and other third party agreements and waivers to
the extent requested by Lender;



(e)
Intellectual Property Security Agreements.  One or more Intellectual Property
Security Agreements, duly executed by Borrower and in form and substance
acceptable to Lender (the “Intellectual Property Security Agreement”);



(f)
Borrowing Base Certificate. A Borrowing Base Certificate dated no more than four
(4) Business Days prior to the Closing Date;



(g)
Review of Accounts Receivable, Inventory, Etc. Satisfactory results of a formal
review of the Collateral, including without limitation a satisfactory field
exam, performed by an independent third party auditor;



(h)
Evidence of Insurance. Evidence of the insurance required by Section 5.16
(Insurance), together with the (i) lender loss payable, (ii) additional insured
and (iii) notice of cancellation (liability) endorsements required thereby;



(i)
Consents and Approvals. All corporate, governmental and judicial consents,
approvals and waivers and other third party consents, approvals and waivers
necessary in connection with this Agreement and the Loans or other related
transactions, shall have been obtained and, if applicable, become final and
nonappealable, and shall remain in full force and effect, without the imposition
of any conditions that are not acceptable to Lender;




- 22 -



--------------------------------------------------------------------------------




(j)
Financial Statements. Borrower’s monthly financial statements, balance sheets
and statements of income and cash flows for the month ending July 31, 2014;



(k)
Officer’s Closing Certificate. A certificate of the Chief Executive Officer or
Chief Financial Officer of Borrower, dated as of the Closing Date, certifying as
to the matters specified in Sections 4.1(i) and 4.2(c), (d), and (f);



(l)
Opinions of Counsel. Opinions of counsel to Borrower as to the transactions
contemplated hereby addressed to Lender, dated as of the Closing Date, in form
and content satisfactory to Lender;



(m)
Perfection Certificate. The Perfection Certificate duly executed by Borrower;



(n)
Intentionally Omitted;



(o)
Stock Purchase Agreement. Evidence of the execution and delivery by Capital
Preservation Holdings, LLC,, a Delaware limited liability company, as purchaser,
and David Edell and Ira Berman, as controlling stockholders of Borrower, of an
effective Stock Purchase Agreement in the form attached as Exhibit D (the “Stock
Purchase Agreement”);



(p)
Issuance of Warrant. Evidence of the issuance of the Warrant on the date hereof;



(q)
Securities Account. Evidence of closure of securities account #539‑182601‑473 at
Morgan Stanley; and



(r)
Other Documents. Such additional documents, instruments, reports, certificates
and due diligence reviews as Lender may have reasonably requested, all of which
shall be acceptable in form and substance to Lender.



4.2    Requirements for Each Loan. Lender shall not be required to make any
Loans to Borrower (including the Term Loan and the initial Line of Credit Loans)
unless each of the following conditions is fulfilled to the satisfaction of
Lender:


(a)
Borrowing Notice. Lender shall have timely received a borrowing notice pursuant
to Section 2.11 (Borrowing Notice) and all accompanying documentation required
thereby.



(b)
Costs and Expenses. Payment or reimbursement of all reasonable costs and
expenses required to be paid or reimbursed under Section 5.6 (Costs and
Expenses) in connection with the preparation and review of the Loan Documents
and the making of the Loans hereunder, including, without limitation, lien
search fees, filing fees, appraisal fees and attorneys’ fees and disbursements.



(c)
No Default. There shall not, either prior to or after giving effect to such
Loans, exist an Event of Default or Default;



(d)
Representations and Warranties. The representations and warranties of Borrower
made in the Loan Documents shall be true and correct in all material respects as


- 23 -



--------------------------------------------------------------------------------




of the date of each such Loan (both immediately prior to and after giving effect
to said Loan) as if made on and as of such date, except (x) to the extent that
any such representation or warranty relates to a specific earlier date in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date and (y) to the extent any such representation
or warranty is by its terms already qualified as to materiality in which case
such representation or warranty shall be true and correct in all respects;


(e)
Borrowing Base Certificate. If requested by Lender, a Borrowing Base Certificate
dated as of a date satisfactory to Lender; and



(f)
Material Adverse Effect. In Lender’s good faith determination, no condition,
circumstance or contingency shall have resulted in a Material Adverse Effect.



(g)
Listing on NYSE MKT. With respect to any Loans other than Loans advanced on the
Closing Date, Borrower shall have delivered to Lender evidence of approval by
the NYSE MKT for listing of the Capital Stock issuable under the Warrant on the
NYSE MKT.



4.3    Method of Certifying Certain Conditions. The request for, and acceptance
of, each Loan by Borrower shall be deemed a representation and warranty by
Borrower that the conditions specified in Sections 4.2(c), (d), and (f) have
been satisfied.


SECTION 5        AFFIRMATIVE COVENANTS


Borrower covenants and agrees that, from the date of this Agreement and for so
long as any of the Liabilities remain unpaid or outstanding or the Lender has an
unexpired Commitment to lend hereunder, it shall comply with and perform the
following:


5.1    Existence and Good Standing. Preserve and maintain its existence as a
corporation and its good standing in all states in which it conducts its
business and the validity of all its franchises, licenses, permits, certificates
of compliance or grants of authority that are required in the conduct of its
business, except where the failure to do so is not reasonably likely to have a
Material Adverse Effect.


5.2    Cash Receipts. Borrower shall at all times cause all cash receipts
(including, without limitation, (i) any proceeds of collections of Accounts and
(ii) available cash receipts from the sale of Inventory) to be deposited in a
Deposit Account of Borrower subject to an effective account control agreement in
favor of Lender in form and substance acceptable to Lender.


5.3    Books and Records. Keep and maintain satisfactory and adequate books and
records in accordance with GAAP and make or cause the same to be made available
to Lender or its agents or nominees at any reasonable time upon reasonable
notice for inspection and to make extracts thereof and permit Lender to discuss
the contents of same with senior officers of Borrower and also with the outside
auditor and accountant of Borrower.


5.4    Notices of Certain Events.

- 24 -



--------------------------------------------------------------------------------






(a)
Notify Lender in writing within three (3) Business Days of its knowledge of the
institution of any litigation, the commencement of any administrative
proceedings, the happening of any event or the assertion or threat of any claim.



(b)
Notify Lender in writing within two (2) Business Days after it obtains knowledge
of the occurrence of any Event of Default or Default hereunder.



(c)
Notify Lender in writing promptly after (and in any event within one (1)
Business Day after it obtains knowledge of) the occurrence of any of the
following conditions: (i) movement of any material portion of the Collateral to
a location not identified in the Perfection Certificate other than goods in
transit; (ii) acquisition of property by Borrower or any of its Subsidiaries not
subject to a valid and perfected first priority Lien pursuant to the Loan
Documents (subject to Permitted Encumbrances); (iii) any change of name, type of
business entity or jurisdiction of registration or any change of address of the
chief executive office of Borrower or any of its Subsidiaries; (iv) any material
breach or non-performance of, any material default under, or any termination of
a Material Contract; (v) any failure by Borrower or any Subsidiary to pay rent
at any leased location, distribution center or warehouse; (vi) the entry into an
agreement or relationship with any customs broker, freight forwarder,
consolidator and/or carrier other than those set forth on Schedule 7.3; or (vi)
any other circumstance that could affect the attachment, perfection or
enforcement of Lender’s security interest in the Collateral.



(d)
Material Adverse Effect. Notify Lender in writing immediately of any Material
Adverse Effect or the existence of any facts or circumstances or the occurrence
or failure to occur of any event which could result in a Material Adverse
Effect.



(e)
Representations and Warranties. Notify Lender in writing immediately of any
changes in facts or circumstances on which the representations and warranties
set forth in this Agreement are made that makes such representations and
warranties false or misleading in any material respect.



(f)
Intellectual Property. Notify Lender in writing promptly (and in any event
within three (3) Business Days) of any of the following conditions: (i) any
changes in and to the ownership of, or rights to use, any Intellectual Property
owned or licensed by Borrower or any of its Subsidiaries; (ii) any change in the
status of any trademark, service mark, trade dress, domain names, or copyright
application or registration, or any patent application or letters patent; (iii)
the receipt of any knowledge regarding any infringement or misappropriation of
any Intellectual Property owned or licensed by Borrower or any of its
Subsidiaries by any Person; (iv) the receipt of any written claim, demand or
threat, or the institution of any proceeding, relating to any Intellectual
Property owned or licensed by Borrower or any of its Subsidiaries; or (v) any
other material adverse change affecting or relating in any way to any
Intellectual Property owned or licensed by Borrower or any of its Subsidiaries.




- 25 -



--------------------------------------------------------------------------------




(g)
Mandatory Prepayment. Notify Lender in writing promptly (and in any event within
one (1) Business Day) of the occurrence of any circumstance requiring a payment
to be made under Section 2.6 (Mandatory Prepayment).



5.5    Taxes. Pay and discharge all material taxes, assessments or other
governmental charges or levies imposed on it or any of its property or assets
prior to the date on which any penalty for non-payment or late payment is
incurred, unless the same are currently being contested in good faith by
appropriate proceedings, diligently prosecuted and covered by appropriate
reserves maintained in accordance with GAAP.


5.6    Costs and Expenses. Pay or reimburse Lender for all reasonable
out-of-pocket costs and expenses (including but not limited to attorneys’ fees
and disbursements) that Lender may pay or incur in connection with the
preparation and review of this Agreement, the Warrant, the other Loan Documents
and all waivers, consents and amendments in connection therewith and all other
documentation related thereto, the making of the Loans hereunder, the collection
or enforcement of the same, including without limitation any fees and
disbursements incurred in defense of or to retain amounts of principal, interest
or fees paid, or in connection with the exercise of remedies. All obligations
provided for in this Section 5.6 shall survive any termination of this
Agreement, any termination of the Commitments, and any repayment of the Loans.


5.7    Collateral. Execute, deliver and record, at any time upon Lender’s
request, any document reasonably necessary to create, continue or perfect
Lender’s security interest in any of the Collateral.


5.8    Compliance; Notification. Comply in all material respects with all local,
state and federal laws and regulations applicable to its business, industry or
operations (including without limitation, promulgated by the Securities and
Exchange Commission (including, without limitation, the Securities Act of 1933,
as amended (including the rules and regulations of the Securities and Exchange
Commission promulgated thereunder) and the Securities Exchange Act of 1934, as
amended (including the rules and regulations of the Securities and Exchange
Commission promulgated thereunder)) or any foreign securities regulatory body,
or any governmental authority succeeding to any or all of the functions of any
of the foregoing, or any national securities exchange, including, without
limitation, the New York Stock Exchange), and the provisions and requirements of
all franchises, permits, certificates of compliance, and approvals issued by
regulatory authorities and with other like grants of authority held by Borrower;
and notify Lender promptly in reasonable detail of any actual or alleged failure
to comply with or perform, breach, violation or default under any such laws or
regulations or under the terms of any of such franchises, licenses or grants of
authority, or of the occurrence or existence of any facts or circumstances which
with the passage of time, the giving of notice or otherwise could create such a
breach, violation or default or could occasion the termination of any of such
franchises, licenses or grants of authority.


5.9    Subsidiaries. Cause each Specified Subsidiary to be dissolved within 30
days after the Closing Date (or such longer period as Lender may agree in its
sole discretion) and deliver evidence of such dissolutions satisfactory to
Lender.


5.10    Transactions Among Affiliates. Cause all transactions between and among
Borrower, its Affiliates, directors and officers and any persons holding 5% or
more of the outstanding Capital Stock of Borrower to be on an arms-length basis
and on such terms and conditions as are customary in the applicable industry
between and among unrelated entities.



- 26 -



--------------------------------------------------------------------------------




5.11    Mortgages/Deeds of Trust. To the extent requested by Lender, provide
Lender, as soon as reasonably practicable upon the acquisition of any real
property by Borrower, a mortgage/deed of trust on any such real property owned
in fee, executed by Borrower in recordable form reasonably acceptable to Lender,
together with title insurance obtained at Borrower’s expense issued by a title
insurance company reasonably acceptable to Lender, insuring the lien of such
mortgage/deed of trust as a lien subject only to Permitted Encumbrances, and
such satisfactory environmental reports, flood certifications, landlord consents
and waivers, mortgagee waivers and other instruments, agreements, documents, and
certificates as may be requested by Lender. With respect to each parcel of
improved real estate included as Collateral that is located in a “Special Flood
Hazard Area” as determined by the Federal Emergency Management Agency, Borrower
shall execute and return to Lender evidence of flood insurance satisfactory to
Lender.


5.12    Patents, Etc. Maintain all of its issued patents, registered trademarks,
registered copyrights, trade secrets and other intellectual property rights, and
licenses therefor, if any, in full force and effect until their respective
expiration dates, if any, to the extent that Borrower, in the exercise of its
business judgment, determines that such maintenance is appropriate and in the
best interests of Borrower.


5.13    Licenses, Permits, Etc. Maintain in full force and effect and operate in
compliance with all franchises, grants, authorizations, licenses, permits,
easements, consents, certificates and orders required for the conduct of its
business, unless the failure to do so could not reasonably be expected to have a
Material Adverse Effect.


5.14    Monthly Reports. As soon as practicable after the end of each month and
in any event no later than twenty (20) days after the end of each month,
Borrower shall deliver to Lender: (a) Borrowing Base Certificate as of the end
of the immediately preceding month (provided that, in addition, (x) if requested
by Lender prior to the date of a proposed borrowing, Borrower shall deliver a
Borrowing Base Certificate at each borrowing, dated as of a date satisfactory to
Lender, and (y) during the occurrence and continuation of any Default or Event
of Default, Borrower shall deliver Borrowing Base Certificates to Lender on a
more frequent basis upon Lender’s request), (b) an aging report of the Accounts
of Borrower setting forth in reasonable detail the names of Purchasers and the
amounts owed by them respectively and other reasonable detail requested by
Lender, (c) a monthly inventory report, all of which shall be in form and detail
satisfactory to Lender, and (d) a monthly financial statements, balance sheets
and statements of income and cash flows for the immediately preceding month,
together with accompanying information satisfactory to Lender (provided that for
any month end that is also the end of a fiscal year of the Borrower the
documentation described in the foregoing clauses (b), (c) and (d) shall be
delivered as soon as practicable after the end of such month and in any event no
later than 45 days after the end of such month).


5.15    Field Examinations. Lender may, during normal business hours upon
reasonable advance notice, conduct such field examinations as it may deem
necessary or advisable, in its discretion, to evaluate the Inventory, Accounts
and other assets of Borrower and its Subsidiaries, which field examinations
shall be at Borrower’s sole cost and expense.


5.16    Insurance. Borrower shall maintain, and shall cause each of its
Subsidiaries to maintain, with financially sound and reputable insurers,
insurance against loss or damage and liability of the kinds customarily insured
against by Persons of established reputation engaged in the same or similar
businesses and similarly situated and in such amounts as are customarily carried
under similar circumstances by other such Persons and otherwise as is prudent
for Persons engaged in such business. All such insurance shall name Lender as
lender loss payee and additional insured, and shall provide for at least thirty
(30) days’ advance notice to Lender prior to any non-renewal or cancellation
(except, in the

- 27 -



--------------------------------------------------------------------------------




case of non-payment, notice may be ten (10) days) and such other endorsements as
Lender may reasonably request. In addition, Borrower shall, and shall cause each
of its Subsidiaries to, maintain such other insurance as may be required by the
other Loan Documents. Annually (and from time to time upon request of Lender,
Borrower shall promptly furnish to Lender evidence, in form and substance
satisfactory to Lender, of the maintenance of all insurance, indemnities or
bonds required by this Section 5.16. All proceeds of insurance paid to Lender on
account of loss or damage to property shall, in Lender’s sole discretion, be
held by Lender as additional security for the Liabilities (and shall constitute
additional Collateral) and then or at any time thereafter be applied to the
Liabilities in such order (including as between the Term Loan and the Line of
Credit Loans) as Lender shall determine. The Line of Credit Commitment shall be
permanently reduced by the amount of proceeds so applied.


5.17    SEC Filings, Etc. Promptly upon receipt or transmission thereof, as
applicable, Borrower shall deliver to Lender:


(a)
at any time when Borrower or any of its Subsidiaries is subject to the reporting
requirements of the Securities Exchange Act of 1934, all letters of comment or
material correspondence sent to Borrower or any of its Subsidiaries by any
securities exchange or the Securities and Exchange Commission in relation to the
affairs of Borrower or any of its Subsidiaries,



(b)
all regular and periodic reports and all registration statements and
prospectuses, if any, filed by Borrower or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental authority succeeding to any of its functions,



(c)
all financial statements, reports, notices and proxy statements sent or made
available generally by Borrower or any of its Subsidiaries to other lenders to
such Persons (if any) and their other respective bondholders or security holders
(if any) (or any trustee or other representative of any of the foregoing) and
any non-routine notices or other non-routine correspondence from such lenders,
bondholders or security holders (or trustee or other representative of such
Persons), and



(d)
all press releases and other statements made available by Borrower or any of its
Subsidiaries to the public concerning material developments in their respective
businesses.



5.18    Material Contracts. Borrower shall perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each Material Contract in full force and effect, enforce each Material Contract
substantially in accordance with its terms, take all such action as may be from
time to time requested by Lender, including but not limited to making to each
other party to a Material Contract such demands and requests for information and
reports or for action as Borrower or any Subsidiary is entitled to make under
such Material Contract.


5.19    Registration Rights Agreement. Borrower shall negotiate in good faith
and, as soon as reasonably practicable, enter into a standard registration
rights agreement with Capital Preservation Holdings, LLC and Lender providing
for demand and piggyback registrations and other rights and conditions mutually
agreeable by the parties acting in good faith with respect to all shares of
Capital Stock of Borrower that each will own or will have the right to acquire
following the Closing Date.

- 28 -



--------------------------------------------------------------------------------






5.20    Authorization of Third Parties to Deliver Information. Any opinion,
report or other information delivered to Lender pursuant to the Loan Documents
is hereby deemed to have been authorized and directed by Borrower to be
delivered for the benefit, and reliance thereupon, of Lender.


5.21    Certain Post-Closing Deliverables. Borrower shall comply with the
post-closing undertakings at the times specified on Schedule 5.21 hereto.


SECTION 6        NEGATIVE COVENANTS


Borrower covenants and agrees that, from the date of this Agreement and for so
long as any of the Liabilities remain unpaid or outstanding or the Lender has an
unexpired Commitment to lend hereunder, without Lender’s prior written consent,
it shall not:    


6.1    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except for the following (collectively, the “Permitted Indebtedness”):


(g)
borrowings from Lender hereunder;



(h)
Indebtedness (including in respect of Capital Leases) identified on Schedule 6.1
(excluding any extensions or renewals thereof), and any Refinancing Indebtedness
in respect of such Indebtedness;



(i)
endorsement of instruments or other payment items for deposit; and



(j)
Indebtedness due and owing to David Edell and Ira Berman pursuant to their
respective Separation Letter Agreements, each dated as of September 5, 2014, in
each case as in effect on the date hereof.



6.2    Guarantees. Guarantee or assume or agree to become liable in any way,
either directly or indirectly, for any additional indebtedness or liability of
others except by the endorsement of checks or drafts in the ordinary course of
business.


6.3    Loans. Make any loans or advances to others, other than loans
constituting Permitted Investments.


6.4    Liens and Encumbrances. Create, permit or suffer the creation of any
liens, security interests, or any other encumbrances on any of its property,
real or personal, including without limitation, liens and security interests in
favor of holders of any class or designation of interests in Borrower, except
(a) liens, security interest in or any other encumbrances on its property in
favor of Lender, (b) mechanic’s and workman’s liens, statutory warehouseman’s
liens and other similar statutory liens, liens for taxes, assessments or other
governmental charges, federal, state or local, and judgment liens, each of which
is not then due or is then being currently contested in good faith by
appropriate proceedings for which reserves have been established in accordance
with GAAP; (c) pledges or deposits to secure obligations under workmen’s
compensation, unemployment insurance or social security laws or similar
legislation; (d) deposits to secure performance or payment bonds, bids, tenders,
contracts, leases, franchises or public and statutory obligations required in
the ordinary course of business for sums not overdue or being contested in good
faith by appropriate proceedings and covered by appropriate reserves maintained
in cash or cash equivalents and in accordance with GAAP; (e) deposits to secure
surety, appeal or custom

- 29 -



--------------------------------------------------------------------------------




bonds required in the ordinary course of business; (f) statutory landlord liens,
provided that the applicable landlords have not sought to exercise distraint;
(g) a security interest pursuant to Borrower’s Agreement of Lease between
Borrower and Mordechai Lipkis and Rose Lipkis, as trustee for Ari Lipkis, such
lease commencing on June 1, 2012 and as in effect on the date hereof, which
security interest is at all times junior to the security interest of Lender in
the Collateral; (h) easements, rights of way, restrictions and other similar
charges or encumbrances on real property, in each case incidental to, and not
interfering with, the ordinary conduct of the business of Borrower; and (i)
liens existing on the date hereof and set forth on Schedule 6.4 (such enumerated
exceptions collectively, the “Permitted Encumbrances”).


6.5    Additional Negative Pledge. Other than in connection with Permitted
Encumbrances described on Schedule 6.4 securing equipment financings in the
ordinary course of business, agree or covenant with or promise any Person that
it will pledge its assets or properties or otherwise grant any liens, security
interests or encumbrances on its property.


6.6    Transfer of Assets; Liquidation; Limitation on Issuance.


(a)
Sell, lease, transfer or otherwise dispose of all or any material portion of its
assets, real or personal, other than the sale or lease of Inventory in the
normal and ordinary course of business for value received, or the sale of
obsolete Equipment or Equipment that is no longer used and useful in Borrower’s
business in the normal and ordinary course of business for value received;



(b)
Discontinue, liquidate, or change in any material respect any substantial part
of Borrower’s business; or



(c)
Issue, sell or otherwise dispose of (or become obligated to issue, sell or
otherwise dispose of) any Capital Stock of Borrower or any instrument equivalent
to or convertible into Capital Stock of Borrower, other than the Warrant and any
issuance of Capital Stock of Borrower pursuant to any equity incentive plan of
Borrower (or its Subsidiaries) duly approved by the Borrower’s board of
directors.



For purposes of clarity, Borrower shall be permitted to dissolve each Specified
Subsidiary in accordance with Section 5.9 (Subsidiaries).


6.7    Acquisitions and Investments.


(a)
Purchase or otherwise acquire (including without limitation by way of share
exchange) any part or amount of the capital stock, partnership interests,
membership interests or other equity interests of, or assets of, or make any
investments in, any other entity;



(b)
Enter into any new business activities outside of the scope of the business of
Borrower currently conducted by it and business activities reasonably incidental
thereto and reasonable extensions thereof;



(c)
Merge or consolidate with or into any other entity;



(d)
Create any Subsidiaries; and


- 30 -



--------------------------------------------------------------------------------






(e)
Make any investment (including, without limitation, in any Subsidiary) other
than Permitted Investments.



6.8    Payments to Affiliates. Pay any salaries, compensation, management fees,
consulting fees, service fees, licensing fees, or other similar payments to any
Affiliates of Borrower other than such salaries, compensation, fees, and similar
payments that are made on an arms-length basis for value, and on terms and
conditions as are customary in the industry between and among unrelated entities
that, in each case, comply with Section 5.9 (Subsidiaries); or increase the
salary of, pay a bonus to, offer additional benefits to or in any way increase
the compensation paid to any employee in any material respect from the levels
for that employee on the Closing Date; provided, however, that payments to David
Edell and Ira Berman pursuant to their respective Separation Letter Agreements,
each dated as of September 5, 2014, in each case as in effect on the date
hereof, with the Borrower shall not be prohibited by this Section 6.8.


6.9    Margin Loans. Use any of the proceeds of the Loans, directly or
indirectly, to purchase or carry margin stock within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System; or engage as its
principal business in the extension of credit for purchasing or carrying such
stock.


6.10    Restricted Payments. Declare or make any Restricted Payment or agree,
become or remain liable (contingently or otherwise) to declare or make any
Restricted Payment, other than a repayment on or prior to September 19, 2014 of
the principal amount of the Indebtedness described in item 1 on Schedule 6.1.


6.11    Maintenance of Insurance Policies. Permit the lapse of, or an amendment
to, any insurance policy without the written approval of Lender, unless any such
lapse or amendment is in the ordinary course of business and, in the case of a
lapse, the applicable insurance policy is renewed or replaced with a new
insurance policy prior to or concurrently with such lapse, and, in the case of a
lapse or an amendment, the amendment or new insurance policy does not result in
a material reduction in coverage.


6.12    Corporate Documents. Make any change in the terms of its certificate of
incorporation, any shareholders’, investors’ or similar agreement with respect
to the Capital Stock of Borrower or its bylaws in any manner adverse to Lender.


6.13    Change in the Nature of Business. Engage in any business if, as a
result, the general nature of the business that would then be engaged in by
Borrower and its Subsidiaries would be materially changed from the business and
operations of Borrower as currently conducted or a reasonable extension thereof.


6.14    Subsidiaries. Permit any Subsidiary to have assets with a value
exceeding $10,000 in the aggregate or to have any business operations or
employees.


6.15    Accounting; Fiscal Year. Make any change in its accounting policies,
auditor, financial reporting practices or Fiscal Year.



- 31 -



--------------------------------------------------------------------------------




6.16    Swap Agreements. Enter into or be a party to or obligor in respect of
any Swap Agreement except for the purpose of hedging against fluctuations in
interest rates, commodity prices, or other risks that occur in Borrower’s
business.


6.17    Emerson Contracts. Consent to any assignment of any Emerson Contract
without the prior written consent of Lender.


SECTION 7        COLLATERAL


7.1    Security Interests. As security for the performance of Borrower’s
obligations under this Agreement and the other Loan Documents, the payment of
principal and interest under the Loans and the payment of all other liabilities
of Borrower to Lender, whether absolute or contingent, matured or unmatured,
direct or indirect, similar or dissimilar, due or to become due or heretofore or
hereafter contracted or acquired, however and whenever arising whether or not
arising hereunder, or under any of the other Loan Documents or in connection
with any of the transactions described herein or therein (collectively, the
“Liabilities”), Borrower hereby grants, pledges, and assigns to Lender, a
security interest in all of its assets, whether now or hereafter existing,
whether now owned or hereafter acquired, created or arising, and wherever
located, including without limitation:


(d)
all of its:



(i)    Accounts,


(ii)    Inventory,


(iii)    Chattel Paper,


(iv)    Documents and Instruments,


(v)    General Intangibles,


(vi)    Equipment, whether or not constituting fixtures,


(vii)    Intellectual Property,


(viii)    Investment Property,


(ix)    Deposit Accounts,


(x)    Letter-of-Credit Rights,


(xi)    Supporting Obligations, and


(xii)    books, records, tapes, information, data, stored material, computer
media, passwords, access codes arising in connection with or related to any of
the Collateral, now existing or hereafter acquired, whether or not included in
the Collateral identified in Section 7.1(a)(iv) (collectively, “Books and
Records”); and



- 32 -



--------------------------------------------------------------------------------




(e)
all proceeds and products of the foregoing, including insurance thereon.



Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary, the term “Collateral” shall not include:


(i)    Any rights or interest in any contract, lease, permit, license, or
license agreement covering real or personal property of Borrower if under the
terms of such contract, lease, permit, license, or license agreement, or
applicable law with respect thereto, the grant of a security interest therein or
lien thereon is prohibited as a matter of law or under the terms of such
contract, lease, permit, license, or license agreement and such prohibition or
restriction has not been waived or the consent of the other party to such
contract, lease, permit, license, or license agreement has not been obtained
(provided that (A) the foregoing exclusions shall in no way be construed (1) to
apply to the extent that any described prohibition or restriction is
unenforceable under Section 9-406, 9-407, 9-408, or 9-409 of the UCC or other
applicable law, or (2) to apply to the extent that any consent or waiver has
been obtained that would permit Lender’s security interest or lien
notwithstanding the prohibition or restriction on the pledge of such contract,
lease, permit, license, or license agreement, and (B) the foregoing exclusions
shall in no way be construed to limit, impair, or otherwise affect any of
Lender’s continuing security interests in and liens upon any rights or interests
of Borrower in or to (1) monies due or to become due under or in connection with
any described contract, lease, permit, license, license agreement, or Stock
(including any Accounts or Capital Stock), or (2) any proceeds from the sale,
license, lease, or other dispositions of any such contract, lease, permit,
license, license agreement, or Capital Stock); or


(ii)    Any United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or enforceability of such intent-to-use
trademark applications under applicable federal law, provided that upon
submission and acceptance by the United States Patent and Trademark Office of an
amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or any successor
provision), such intent-to-use trademark application shall be Collateral.


Additionally, notwithstanding anything contained in this Agreement or any other
Loan Document to the contrary, the pledge of voting Capital Stock in any
Subsidiary organized under the laws of a jurisdiction other than the United
States, any state thereof or the District of Columbia shall be limited to
sixty-six percent (66%) of such Capital Stock.


7.2    Financing Statements. Borrower hereby authorizes Lender to file one or
more financing or continuation statements, and amendments and supplements
thereto, relative to all or any part of the Collateral without the signature of
Borrower where permitted by law. Borrower shall also take whatever additional
steps Lender determines are necessary to perfect and protect Lender’s rights in
the Collateral and shall pay the out-of-pocket costs and expenses thereof.


7.3    Third Party Waivers. Borrower represents that all leased locations,
distribution centers and warehouse locations where any Collateral is located are
set forth on Schedule 7.3 (together with the name and address of each landlord,
sublandlord, operator, and/or warehouseman). Borrower shall use commercially
reasonable efforts so as to deliver duly executed landlord’s or similar waivers
reasonably satisfactory in form and substance to Lender for all leased locations
that Borrower establishes after the Closing Date, and with respect to any
existing location, upon request of Lender, shall use commercially reasonable
efforts to obtain such waivers. Upon the request of Lender, Borrower shall use
commercially reasonable efforts to cause each of its customs brokers, freight
forwarders, consolidators and/or carriers (a list of which customs brokers,
freight forwarders, consolidators and/or carriers, as of the date hereof, is set

- 33 -



--------------------------------------------------------------------------------




forth on Schedule 7.3) to deliver an agreement to Lender covering such matters
and in such form as Lender may reasonably require.


7.4    Places of Business; Collateral Locations; Search and Filing Information.


(a)
Borrower represents, as of the Closing Date, that its chief executive office is
located at 200 Murray Hill Parkway, East Rutherford, NJ 07073. Borrower
represents that, except for such chief executive office and the locations
specified on Schedule 7.3, or a location established in accordance with
clause (b), Borrower has no other place of business or other office where it
keeps its Books and Records and Borrower has no other place where it keeps the
Inventory and Equipment.



(b)
Borrower shall notify Lender in writing at least 30 days prior to (i) any change
in the location of its chief executive office, (ii) any change in the place
where it keeps its Books and Records, Equipment or Inventory (provided the
dollar value of such relocated Equipment or Inventory exceeds, individually or
in the aggregate, $75,000), (iii) the establishment of any new or the
discontinuance of any existing place of business, and (iv) the reincorporation,
redomestication or reorganization of Borrower in a jurisdiction other than the
jurisdiction in which it is presently formed.



(c)
Except as provided herein, Borrower shall not permit any of its Inventory or
Equipment to be removed from its current location without Lender’s prior written
consent, except that Borrower may sell or lease Inventory or sell or otherwise
dispose of obsolete Equipment or Equipment that is no longer used and useful in
Borrower’s Business in the normal and ordinary course of business for value
received and in accordance with this Agreement.



(d)
Borrower’s exact legal name and jurisdiction of incorporation are as indicated
in the heading to this Agreement. Except as set forth on Schedule 7.4, Borrower
has no trade names and has not used any name other than its actual name for the
preceding five years. No entity has merged into Borrower or been acquired by
Borrower within the past five years. The federal tax identification number and
state organizational identification number, if any, of Borrower are as set forth
on Schedule 7.4 hereto.



7.5    Accounts.


(d)
With respect to each of its Accounts, Borrower represents that: (i) such Account
is not evidenced by a judgment, an Instrument or Chattel Paper or secured by a
letter of credit (except (A) such judgment as has been assigned to Lender, or
(B) such Instrument and Chattel Paper as has been endorsed and delivered to
Lender, or (C) such letter of credit as has been assigned and delivered to
Lender) and represents a bona fide completed transaction; (ii) the amount
thereof shown on Borrower’s Books and Records, on each Borrowing Base
Certificate and on any list, invoice or statement furnished to Lender is owing
to Borrower and, for purposes of clarity, does not include any fees or other
amounts retained by or paid to any Emerson Party; (iii) the title of Borrower to
such Account and, except


- 34 -



--------------------------------------------------------------------------------




as against the Purchaser, to any goods represented thereby is absolute; (iv)
such Account has not been transferred to any other Person, and no Person except
Borrower has any claim thereto or, with the sole exception of the Purchaser
therefor, to the goods represented thereby; (v) no partial payment against such
Account has been made by any Person except as reflected in Borrower’s Books and
Records and in the most recent Borrowing Base Certificate; (vi) to Borrower’s
knowledge, no set-off or counter-claim to such Account exists, and no agreement
has been made with any Person under which any deduction or discount may be
claimed; and (vii) each Account at any time included in the Borrowing Base, or
included in any Borrowing Base Certificate as an Eligible Account, is an
Eligible Account.


(e)
Borrower covenants to take all steps necessary to maintain, preserve, defend and
protect its rights in its Accounts and all agreements (including Material
Contracts) to which it is a party that are necessary or useful to conduct
Borrower’s business.



7.6    Letters of Credit, Chattel Paper and Instruments. Borrower covenants that
it shall deliver to Lender promptly following Lender’s request therefor all
counterparts designated as “originals” of (a) letters of credit securing any of
its Accounts having an undrawn face amount exceeding $10,000, (b) any of its
Chattel Paper with a value exceeding $10,000 and (c) any of its Instruments,
with a value exceeding $10,000, now in its possession or hereafter acquired,
each properly assigned and/or endorsed over to Lender, which letters of credit,
Chattel Paper and Instruments shall be held by Lender as security hereunder, or,
at Lender’s option upon the occurrence and during the continuation of an Event
of Default, endorsed for payment. Borrower shall remain solely responsible for
the observance and performance of all of Borrower’s covenants and obligations
under all of its Chattel Paper and Instruments, and Lender shall not be required
to observe or perform any such covenants or obligations.


7.7    Deposit Accounts and Investment Property. Schedule 7.7 contains a true
and correct list of all of Borrower’s Deposit Accounts and Investment Property.
At any time there are any Deposit Accounts or Investment Property of Borrower
that can be perfected by control through an account control agreement,
uncertificated security control agreement or similar agreement, Borrower shall,
at the request of Lender, cause such an account control agreement,
uncertificated security control agreement or similar agreement, in form and
substance reasonably satisfactory to Lender, to be entered into and delivered to
Lender.


7.8    Equipment and Inventory. Borrower represents, warrants and agrees that
(a) Borrower has good and marketable title to its Inventory and Equipment (and
the Documents representing any such Inventory and Equipment), subject only to
the security interests created hereby and other Permitted Encumbrances; (b)
Borrower shall sell its Inventory only in the normal and ordinary course of
business for value received; (c) after the occurrence of an Event of Default and
so long as the same continues Lender shall have the right to take possession of
Borrower’s Inventory, and Borrower shall repay Lender promptly for all
reasonable costs of transportation, packing, storage and insurance of any such
possession, together with interest at the highest rate payable hereunder, at the
time Lender pays such costs; and Borrower’s liability to Lender for such
repayment, together with such interest, shall be included in the Liabilities;
(d) all of Borrower’s Equipment is of a type in which a security interest is to
be perfected solely by filing a financing statement under the Uniform Commercial
Code, except for motor vehicles now owned by Borrower, and if in the future
Borrower acquires any motor vehicles, aircraft, ships or boats or other
Equipment of a type in which a security interest is to be perfected in a manner
other than by or in addition to filing a financing statement under the Uniform
Commercial Code, Borrower shall

- 35 -



--------------------------------------------------------------------------------




promptly notify Lender thereof and, at Lender’s request, take such steps as are
necessary to perfect Lender’s security interest therein if so requested by
Lender; (e) at the request of Lender, after the occurrence of an Event of
Default and so long as the same continues, Borrower shall provide Lender with
appraisals of Borrower’s Equipment by appraisers reasonably satisfactory to
Lender; (f) if any of its Inventory is or becomes represented by a Document,
Lender may require that such Document be delivered to or as direct by Lender and
such Document be in such form as to permit Lender or any Person to whom Lender
may negotiate the same to obtain delivery to it of the Inventory represented
thereby; and (g) all Inventory at any time included in the Borrowing Base, or
included in any Borrowing Base Certificate as a Eligible Inventory, is Eligible
Inventory.


7.9    Condition of Inventory and Equipment. Borrower shall keep and maintain
all of its Inventory and Equipment (other than obsolete Equipment) in good order
and repair (ordinary wear and tear excepted), and shall promptly notify Lender
of any casualty or similar event which results in a material decline in the
value of any substantial portion of its Inventory, Equipment or other Collateral
and the estimated amount of such decline in value.


7.10    Expenses of Lender. Under and in accordance with Section 5.6 (Costs and
Expenses), Borrower shall reimburse Lender on demand for all reasonable fees and
expenses (including the reasonable fees and expenses of legal counsel for
Lender) in connection with the enforcement of Lender’s rights to take possession
of the Collateral and the proceeds thereof and to hold, collect, render in
compliance with applicable laws and regulations, prepare for sale, sell and
dispose of the Collateral. All obligations provided for in this Section 7.10
shall survive any termination of this Agreement, any termination of the
Commitments, and any repayment of the Loans.


7.11    Notices. If notice of sale, disposition or other intended action by
Lender with respect to the Collateral is required by the UCC or other applicable
law, any notice thereof sent to Borrower at the address listed in the
introductory paragraph hereof or such other address of Borrower as Borrower may
from time to time notify Lender to be its address for notices hereunder, at
least ten (10) days prior to such action, shall constitute reasonable notice to
Borrower.


7.12    Insurance, Discharge of Taxes, Etc. Lender shall have the right, at any
time and from time to time, without notice to Borrower to (a) obtain insurance
covering any of the Collateral as required under this Agreement if Borrower
fails to do so, (b) discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on any of the Collateral other than
Permitted Encumbrances, if Borrower fails to do so within ten (10) days
following a request from Lender to do so, and (c) after the occurrence and
during the continuation of an Event of Default, pay for the maintenance and
preservation of any of the Collateral to the extent that Borrower fails to do so
in accordance with this Agreement. Borrower shall reimburse Lender, on demand,
with interest thereon at the highest rate payable hereunder, for any payment
Lender makes, or any reasonable expense Lender incurs, under this authorization.


7.13    Waiver and Release by Borrower. Borrower (a) waives protest of all
commercial paper at any time held by Lender on which Borrower is in any way
liable, notice of nonpayment at maturity of any and all of its Accounts,
Instruments, Chattel Paper or General Intangibles and, except where required
hereby or by law, notice of action taken by Lender, and (b) releases Lender from
all claims for loss or damage caused by any failure to collect any such Account,
Instrument, Chattel Paper or General Intangible or by any act or omission on the
part of Lender or its officers, agents and employees, except for gross
negligence and willful misconduct.



- 36 -



--------------------------------------------------------------------------------




7.14    Custody of Inventory and Equipment. Upon demand by Lender after the
occurrence of an Event of Default and so long as an Event of Default continues,
Borrower shall assemble its Inventory and Equipment and make it available to
Lender at Borrower’s offices (or, if requested by Lender, such other location as
acceptable to Lender in its sole discretion). At the request of Lender after the
occurrence of an Event of Default and so long as an Event of Default continues,
Borrower shall provide warehousing space in its own premises (or, if requested
by Lender, such other location as acceptable to Lender in its sole discretion)
to Lender for the purpose of taking Borrower’s Inventory and Equipment into the
custody of Lender without removal thereof from such premises and shall erect
such structures and post such signs as Lender may reasonably require in order to
place such Inventory and Equipment under the exclusive control of Lender.


7.15    Records and Reports. Borrower shall keep accurate and complete records
in all material respects of its Accounts (and the collection thereof), Chattel
Paper, Instruments, Documents, Equipment, Inventory, and General Intangibles,
and furnish Lender such information about such Accounts, Chattel Paper,
Instruments, Documents, Equipment, Inventory and General Intangibles as Lender
may request.


7.16    Further Assurances. From time to time Borrower shall execute and deliver
to Lender such additional instruments as Lender may request to effectuate the
purposes of this Agreement and to assure to Lender, as secured party, a
perfected security interest in the Collateral with priority subject only to
Permitted Encumbrances. Borrower hereby irrevocably appoints Lender as its
attorney-in-fact (a) to take any action Lender deems necessary to perfect or
maintain perfection of any security interest granted to Lender herein or in
connection herewith, including the execution of any document on Borrower’s
behalf, (b) after an Event of Default and so long as such continues, to sign and
endorse the name of Borrower on any invoice, bill of lading, storage or
warehouse receipt, assignment, verification and notice, in connection with any
Collateral, including, without limitation, with respect to any Account and any
Inventory; and (c) after an Event of Default and so long as such continues to
give written notices in connection with any Collateral, which power of attorney
is coupled with an interest and irrevocable until all of the Liabilities are
paid in full. Until all of the Liabilities are paid in full, Lender may, at any
time and from time to time after the occurrence of a Default and so long as such
Default continues, send such verification forms or make such calls to, or
otherwise make such contacts with, Purchasers as are necessary or desirable, in
Lender’s sole discretion, to verify any Accounts, Instruments, Chattel Paper
and/or General Intangibles that are Collateral and the balance due.


7.17    Application of Proceeds of Collateral. After an Event of Default and so
long as such continues, all proceeds of any Collateral shall be applied, (a) to
the reasonable costs of preservation and liquidation of such Collateral and
Lender’s exercise of its rights hereunder, then (b) to principal, interest and
other amounts owing hereunder or in connection herewith in such order as Lender
shall determine, then (c) to Borrower.


7.18    Continuing Collateral. Lender shall be under no obligation to proceed
first against any part of the Collateral before proceeding against any other
part of the Collateral. It is expressly agreed that all of the Collateral stands
as equal security for all of the Liabilities and after an Event of Default and
so long as such continues Lender shall have the right to proceed against or sell
any and/or all of the Collateral in any order, or simultaneously, as it, in its
sole discretion, shall determine.


7.19    Set-Off. Borrower agrees that Lender shall have, and Borrower hereby
grants to Lender, a right of set-off against, a lien upon and a security
interest in, all property of Borrower now or at any time in Lender’s possession
in any capacity whatever.



- 37 -



--------------------------------------------------------------------------------




7.20    Inspection and Information.


(a)
Borrower shall permit Lender and representatives of Lender to inspect, examine
and/or audit the Collateral, any of its other properties or assets, real or
personal, now owned or hereafter acquired, and/or its Books and Records
(including, without limitation, with respect to Borrower’s practices in the
computation of the Borrowing Base and preparation of Borrowing Base
Certificates, and the assets included in the Borrowing Base and related
financial information such as, but not limited to, sales, gross margins,
payables, accruals and reserves) (and, with respect to such Books and Records,
to make extracts therefrom and to discuss the contents of the same with senior
officers of Borrower and also with the outside auditor and account of Borrower)
upon reasonable notice and at all reasonable times for purposes of examination,
verification, inspection and appraisal thereof, all at Borrower’s expense.
Borrower shall reimburse Lender within five (5) Business Days of written demand
for the cost of such inspections, examinations and/or audits.



(b)
Borrower shall permit Lender and any representative of Lender to discuss the
affairs, finances and conditions of Borrower and its Subsidiaries with
Borrower’s Chief Executive Officer, Chief Financial Officer and such other
officers as Lender shall deem appropriate, and with Borrower’s independent
public accountants.



(c)
Lender shall be entitled to request that Borrower provide it, when available,
with access to (i) all budgets, financial statements, business plans, forecasts
and projections provided to or approved by the board of directors of Borrower;
(ii) all notices, minutes, proxy materials, consents and correspondence and
other material that the Company provides to its directors and stockholders;
and/or (iii) such other business and financial data as Lender may request in
writing from time to time.



(d)
Borrower will notify Lender as soon as reasonably practicable of any material
development affecting Borrower’s business and affairs, including, without
limitation, significant changes in management personnel or employee compensation
or benefits, introduction of significant new lines of business, important
acquisitions or dispositions of assets, and the proposed commencement or
compromise of any significant litigation.



SECTION 8        DEFAULT


8.1    Events of Default. Each of the following events shall be an Event of
Default hereunder:


(h)
If Borrower shall fail to pay (i) when due, any installment of principal, or
(ii) within one (1) Business Day of when due, any installment of interest, or
(iii) within three (3) Business Days of when due, any fees, costs, expenses or
any other sum; or




- 38 -



--------------------------------------------------------------------------------




(i)
If any representation or warranty made herein or in connection herewith or in
any statement, certificate or other document furnished hereunder or in
connection herewith, is false or misleading in any material respect when made;
or



(j)
If a default shall occur under any covenant or agreement contained herein or in
any other Loan Document (other than a default of the types described in Section
8.1(a) above), and such default, if curable, has not been cured within five (5)
days of the earlier of (A) notice of such default from Lender to Borrower or (B)
Borrower becomes aware of such default (provided that it is understood and
agreed that no default under Section 5.21 (Certain Post-Closing Deliverables) or
Section 6 (Negative Covenants) is curable); or



(k)
If Borrower shall default (after giving effect to any notice and grace periods)
in the payment or performance (if such performance breach results in the
acceleration of, or permits the holder to accelerate, the maturity of such
Indebtedness) of (i) any Indebtedness of any amount to Lender (other than a
default of the types described in Sections 8.1(a) or (c) above), or (ii) any
other obligation(s) to anyone other than Lender in an aggregate amount of not
less than $50,000, in each case, whether now or hereafter incurred and whether
or not such default has been waived unless the effect of such waiver is to
terminate the right of the creditor to accelerate the maturity thereof on
account of such default; or



(l)
If any Event of Default occurs under and as defined in any other Loan Document;
or



(m)
If Borrower becomes insolvent, bankrupt or generally fails to pay its debts as
such debts become due; is adjudicated insolvent or bankrupt; admits in writing
its inability to pay its debts; or shall suffer a custodian, receiver or trustee
for it or substantially all of its property to be appointed and if appointed
without its consent, not be discharged within 60 days; makes a general
assignment for the benefit of creditors; or suffers proceedings under any law
related to bankruptcy, insolvency, liquidation or the reorganization,
readjustment or the release of debtors to be instituted against it and if
contested by it not dismissed or stayed within 60 days; if proceedings under any
law related to bankruptcy, insolvency, liquidation, or the reorganization,
readjustment or the release of debtors is instituted or commenced by Borrower;
if any order for relief is entered relating to any of the foregoing proceedings;
or if Borrower shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or



(n)
If any judgment, writ, warrant or attachment or execution or similar process
which calls for payment or presents liability either individually or in the
aggregate in excess of $100,000 shall be rendered, issued or levied against
Borrower or its property and such process shall not be paid, waived, stayed,
vacated, discharged, settled, satisfied or fully bonded within 30 days after its
issuance or levy unless such judgment is covered by insurance (and the insurer
has not expressly disclaimed coverage with respect thereto); or



(o)
Lender, in its sole discretion, determines in good faith that a Material Adverse
Effect has occurred; or


- 39 -



--------------------------------------------------------------------------------






(p)
The dissolution or liquidation of Borrower; or Borrower, or any of its
directors, stockholders or members, shall take action seeking to effect the
dissolution or liquidation of Borrower; or



(q)
If any Change of Control shall occur.



8.2    Remedies. Upon the happening of any Event of Default and at any time
thereafter, and by notice by Lender to Borrower (except if an Event of Default
described in Section 8.1(f) shall occur, in which case acceleration shall occur
automatically without notice), Lender may declare the entire unpaid principal
balance of all Indebtedness of Borrower to Lender hereunder, to be immediately
due and payable, together with interest thereon through the date of payment and
all costs incurred by and payable to Lender hereunder. Upon such declaration,
Lender shall have the immediate right to enforce or realize on any Collateral
granted therefor in accordance with the terms of the collateral security
documents in any manner or order it deems expedient without regard to any
equitable principles of marshalling or otherwise. In addition to any rights
granted hereunder, Lender shall have all the rights and remedies granted by any
applicable law, all of which shall be cumulative in nature.


SECTION 9        MISCELLANEOUS


9.1    Indemnification and Release Provisions. Borrower hereby agrees to defend
Lender and its directors, officers, agents, employees and counsel from, and hold
each of them harmless against, any and all losses, liabilities (including
without limitation settlement costs and amounts, transfer taxes, documentary
taxes, or assessments or charges made by any governmental authority (other than
income taxes or franchise taxes)), claims, damages, interest judgments, costs,
or expenses, including without limitation, reasonable fees and expenses of
Lender’s legal counsel or other professionals, arising out of its security
interest in the Collateral or any extension of credit hereunder (“Losses”),
provided, however, that Borrower shall not be liable, as to any indemnified
party, to the extent such Losses arise from gross negligence or willful
misconduct on the part of such indemnified party as shall have been determined
in a final and nonappealable judgment of a court or competent jurisdiction. The
terms of this indemnification shall survive the repayment of all Indebtedness of
Borrower to Lender and the termination of this Agreement and the Line of Credit
Commitment.


9.2    Governing Law. This Agreement and the other Loan Documents shall be
governed in all respects by the laws of the Commonwealth of Pennsylvania without
regard to principles of conflicts of laws.


9.3    Survival. All agreements, representations and warranties made herein
shall survive the delivery of this Agreement, the Note and the other Loan
Documents.


9.4    No Waiver; Cumulative Remedies. No failure or delay on the part of Lender
in exercising any right, power, or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power, or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power, or remedy hereunder. No waiver of any provision hereof shall
be effective unless the same shall be in writing and signed by Lender. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.


9.5    Amendments. The provisions of this Agreement may not be waived, modified
or amended except by written agreement or agreements executed by Borrower and
Lender.

- 40 -



--------------------------------------------------------------------------------






9.6    Headings. The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof.


9.7    Notices. Any notice, request or consent required hereunder or in
connection herewith shall be deemed satisfactorily given if in writing and
delivered by hand, mailed (registered or certified mail) or sent by overnight
mail to the parties at their respective addresses, email to their email
addresses below or facsimile numbers set forth below or such other addresses or
facsimile numbers as may be given by any party to the others in writing in
accordance with this Section:


if to Borrower:


CCA Industries, Inc.
200 Murray Hill Parkway
East Rutherford, NJ 07073
Attention: Chief Financial Officer
Facsimile: (215) 218-2039
Email: steve.heit@ccaindustries.com


with copies to:


Attention: Robin Dechert
Email: rdechert@ccaindustries.com


and


Attention: Dan Corbiserie
Email: dcorbiserie@ccaindustries.com


if to Lender:


Capital Preservation Solutions, LLC
One Belmont Avenue
Suite 602
Bala Cynwyd, PA 19004
Attention: Lance T. Funston
Facsimile: (610) 592-0049
Email: lfunston@ultimarkproducts.com



- 41 -



--------------------------------------------------------------------------------




with a copy to:


Drinker Biddle & Reath LLP
Suite 300
105 College Rd. East
Princeton, NJ 08542
Attention: James Biehl, Esq.
Facsimile: (609) 799-7000
Email: James.Biehl@dbr.com


9.8    Payment on Non-Business Days. Whenever any payment to be made, or action
to be taken, hereunder shall be stated to be due on a day other than a Business
Day, such payment may be made, or action may be taken, on the next succeeding
Business Day, provided, however, that such extension of time shall be included
in the computation of Interest due in conjunction with any such payment or other
fees due hereunder, as the case may be.


9.9    Time of Day. All time of day restrictions imposed herein shall be
calculated using Eastern time.


9.10    Confidentiality. Lender agrees to maintain the confidentiality of all
information provided by Borrower, except that such information may be disclosed
(i) to Lender’s Affiliates and Lender’s, and Lender’s Affiliates’, respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
instructed to keep such information confidential), (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it, (iii) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) with the consent of
Borrower or (vii) to the extent such information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
Lender or its Affiliates on a non-confidential basis from a source other than
Borrower.


9.11    Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.


9.12    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all the signatures on such counterparts
appeared on one document, and each such counterpart shall be deemed to be an
original. Delivery of a photocopy, electronic or facsimile of an executed
counterpart of a signature page to this Agreement shall be as effective as a
delivery of a manually executed counterpart of this Agreement.


9.13    Consent to Jurisdiction and Service of Process. Borrower irrevocably
appoints each officer of Borrower as its attorney upon whom may be served any
notice, process or pleading in any action or proceeding against it arising out
of or in connection with this Agreement or the other Loan Documents; and
Borrower hereby consents that any action or proceeding against it may be
commenced and maintained in any court within the Commonwealth of Pennsylvania or
in the United States District

- 42 -



--------------------------------------------------------------------------------




Court for the Eastern District of Pennsylvania by service of process on any
officer of Borrower; and Borrower agrees that the courts of the Commonwealth of
Pennsylvania (situated in Philadelphia, Pennsylvania) and the United States
District Court for the Eastern District of Pennsylvania shall have exclusive
jurisdiction with respect to the subject matter hereof and the person of
Borrower. Notwithstanding the foregoing, Lender, in its absolute discretion, may
also initiate proceedings in the courts of any other jurisdiction in which
Borrower may be found or in which any of its properties may be located.


9.14    WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM, THE PARTIES
HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING
BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE,
BETWEEN LENDER AND BORROWER ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED
THERETO.


9.15    ACKNOWLEDGEMENTS. BORROWER ACKNOWLEDGES THAT IT HAS HAD THE ASSISTANCE
OF COUNSEL IN THE REVIEW AND EXECUTION OF THIS AGREEMENT AND, SPECIFICALLY,
SECTION 9.13 (WAIVER OF JURY TRIAL), AND FURTHER ACKNOWLEDGES THAT THE MEANING
AND EFFECT OF THE FOREGOING WAIVER OF JURY TRIAL HAVE BEEN FULLY EXPLAINED TO
BORROWER BY SUCH COUNSEL.


9.16    Binding Effect; Assignment. This Agreement and each other Loan Document
is binding upon and inures to the benefit of Borrower and Lender, and their
respective successors and assigns, except that Borrower shall not have the right
to assign its rights or obligations hereunder or under any other Loan Document
or any interest herein or in any thereof. Lender may assign this Agreement or
the Liabilities (or any portion thereof) to any Person without the consent of
Borrower, and Lender may sell participations in this Agreement or the
Liabilities (or any portion thereof) to any Person without the consent of, or
notice to, Borrower.


[Signature pages follow]



- 43 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.




CCA INDUSTRIES, INC., as Borrower




By: /s/ Stanley Kretiman    
Name:     Stanley Kretiman    
Title:     Chairman of the Board of Directors    




CAPITAL PRESERVATION SOLUTIONS, LLC, as Lender




By: /s/ Lance T. Funston    
Name:    Lance T. Funston
Title:     Sole Member






























[Signature Page to Loan and Security Agreement]






--------------------------------------------------------------------------------




SCHEDULE 3.1
STATES OF BORROWER’S INCORPORATION AND QUALIFICATION
Borrower is incorporated in the State of Delaware and qualified to do business
in the State of New Jersey.








--------------------------------------------------------------------------------




SCHEDULE 3.3
NO VIOLATION OF LAWS
Until such time as Borrower has advised Lender of the listing of the Capital
Stock issuable under the Warrant on the NYSE MKT, such Capital Stock issuable
under the Warrant has not been listed on the NYSE MKT.




--------------------------------------------------------------------------------




SCHEDULE 3.5
LITIGATION
None.




--------------------------------------------------------------------------------




SCHEDULE 3.6
MATERIAL CONTRACTS
•
Sales Representation Agreement between the Company and S. Emerson Group, Inc.
dated January 20, 2014.

•
Services Outsourcing Agreement between the Company and Emerson Healthcare, LLC
dated January 20, 2014.

•
Settlement Agreement between the Company and Alleghany Pharmacal Corporation,
effective June 27, 2011.

•
License Agreement between the Company and Alleghany Pharmacal Corporation dated
as of February 12, 1986, as amended June 27, 2011. Assignment is prohibited
pursuant to Section 12.2 of the License Agreement.

•
Employment Agreement between the Company and Stephen A. Heit dated March 21,
2011. Assignment is prohibited pursuant to Section 7.7 of the agreement, subject
to several exceptions.

•
Employment Agreement between the Company and Drew Edell dated March 21, 2011.
Assignment is prohibited pursuant to Section 7.7 of the agreement, subject to
several exceptions.

•
Employment Agreement between the Company and Elias Ciudad dated March 21, 2011.
Assignment is prohibited pursuant to Section 7.7 of the agreement, subject to
several exceptions.

•
Separation Letter Agreement between Company and Ira W. Berman dated as of the
Closing Date.

•
Separation Letter Agreement between Company and David Edell dated as of the
Closing Date.

•
Agreement of Lease between the Company and Mordechai Lipkis and Rose Lipkis, as
Trustee for Ari Lipkis, which commenced June 1, 2012. Section 8(a) of the
agreement prohibits assignment without landlord consent.

•
License Agreement between Company and Tea-Guard, LLC, entered into in May 2004,
as amended. Section 18 of the agreement allows Company to assign the agreement
provided that the assignee agrees in writing to be bound by the terms and
conditions of the agreement.

•
Asset Purchase Agreement between Company and Continental Quest Corp. dated
August 5, 2008.





--------------------------------------------------------------------------------




•
License Agreement between Company and Joann Bradvica dated June 8, 2009.
Pursuant to Article IV, Section 1 of the agreement, Company shall not assign any
license right under the agreement without the written consent of Joann Bradvica.

•
Trademark License Agreement between Company and Mega-T, LLC dated August 26,
2014. Section 14 of the agreement prohibits assignment or sublicense.

•
Asset Purchase Agreement between Company and Mega-T, LLC dated August 26, 2014.
Section 8.5 prohibits assignment, subject to certain exceptions.

•
Automatic Deduction Authorization Letter Agreement between Company and Emerson
Healthcare, LLC dated August 21, 2014.









































--------------------------------------------------------------------------------




SCHEDULE 3.14
INTELLECTUAL PROPERTY
Patents:
Title/Inventors


Application No.
Filing Date
Pub No./Date
or
Patent No.
Issue Date
Owner/Status
COMPOSITION FOR REDUCING THE APPEARANCE OF SCARS
(Drew Edell et al.)
10/314,580
12/09/2002
7,241,451
07/10/2007
Assigned from inventors to CCA Industries, Inc. (East Rutherford, NJ)
2nd maintenance fee due 1/10/2015



Trademarks:
TM Record
Mark/Name
Owner/
Designations
Full Goods/
Services
Ser./Reg./App. No.
Status/Key Dates
US
Federal
Q2
uf 2
VEIN ZONE
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 5) Dietary supplements
SN:85-598372
Allowed - Intent to Use 2nd Extension of Time Granted May 22, 2014


Filed:
April 16, 2012
Published:
March 5, 2013
Allowed:
April 30, 2013
US
Federal
Q2
uf 3
AUXODERM
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Non-medicated skin care preparations
SN:86-100732
Allowed - Intent to Use Notice of Allowance Issued June 3, 2014


Filed:
October 24, 2013
Published:
April 8, 2014
US
Federal Q2
uf 4
NUTRA CARE
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07030
(Int’l Class: 3) Hair care preparations, namely, shampoos and conditioners; nail
care preparations, nail polishes, nail polish protector in the nature of a thin
plastic covering applied to nails
SN:85-548406
Allowed - Intent to Use 3rd Extension of Time Granted July 24, 2014


Filed:
February 21, 2012 Published:
November 20, 2012
Allowed:
January 15, 2013





--------------------------------------------------------------------------------




US
Federal
Q2
uf 5
STRAWBERRY VANILLA
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Cologne
SN:77-228041 RN:3,447,172
Registered Supplemental Register
June 10, 2008


Int’l Class: 3
First Use:
September 17, 2007
Filed:
July 12, 2007
US
Federal
Q2
uf 6
WILD BERRY
VANILLA


Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3)
Cologne
SN:77-228138
RN:3,447,174
Registered
Supplemental
Register
June 10, 2008


Int’l Class: 3
First Use:
September 17, 2007
Filed:
July 12, 2007
US
Federal
Q2
uf 7
YOU’RE THE MAN
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 5)
Medicated skin gels
SN:78-980492
RN:3,522,755
Registered
October 21, 2008


Int’l Class: 5
First Use:
January 24, 2006
Filed:
May 18, 2005
Published:
April 18, 2006
US
Federal
Q2
uf 8
BIKINI ZONE
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Shave gel; depilatories; depilatory wax strips; depilatory
microwave wax; creme hair remover (Int’l Class: 5) Topical analgesic creme;
medicated skin care preparations, namely, gels; medicated after-shave lotions
and gels; medicated pads impregnated with pain relief medication and anti-itch
cream for temporary relief of pain and itching associated with minor cuts or
skin irritation
SN:77-501931
RN:3,601,522
Registered
April 7, 2009


Int’l Class: 5
First Use:
February, 1997
Int’l Class: 3
First Use:
March, 2002
Filed:
June 18, 2008
Published:
January 20, 2009





--------------------------------------------------------------------------------




US
Federal
Q2
uf 9
SCAR ZONE
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 5) Acne treatment preparations and medicated skin care
preparations, namely, cream for diminishing scars; burn relief medication in the
form of gel
SN:77-478332
RN:3,614,948
Registered May 5, 2009


Int’l Class: 5
First Use:
January 26, 2006
Filed:
May 19, 2008
Published:
February 17, 2009
US
Federal
Q2
uf 10
PARFUME DE VANILLE
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Fragranced products, namely, cologne
SN:77-265319 RN:3,671,138
Registered
Supplemental
Register
August 18, 2009


Int’l Class: 3
First Use:
January 4, 2008
Filed:
August 27, 2007
US
Federal
Q2
uf 12
BOOSTER
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Oral care products, namely a bleaching enhancer for use with
toothpaste, dental cleansers and other oral care products
SN:78-175821 RN:2,960,758
Registered 8 & 15 September 10, 2010


Int’l Class: 3
First Use:
April 3, 2003
Filed:
October 18, 2002 Published:
May 25, 2004
Allowed:
August 17, 2004
Registered:
June 7, 2005
US
Federal Q2
uf 14
CHERRY VANILLA
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Cologne; cologne body spray
SN:78-389459 RN:3,094,925
Registered Principal Register - Sec. 2(F)
8 & 15
September 25, 2011


Int’l Class: 3
First Use:
January 30, 1996
Filed:
March 23, 2004
Published:
September 6, 2005
Allowed:
November 29, 2006
Registered:
May 23, 2006
US
Federal
Q2
uf 15
ZANY ZINC
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Sun screen preparations
SN:85-129322 RN:4,061,272
Registered
November 22, 2011


Int’l Class: 3
First Use:
November 17, 2010
Filed:
September 14, 2010
Published:
January 18, 2011
Allowed:
March 15, 2011





--------------------------------------------------------------------------------




US
Federal
Q2
uf 16
SHAVE ZONE
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 5) Medicated skin care preparations; medicated shaving
preparations
SN:73-977124 RN:3,128,193
Registered
8 & 15
March 8, 2012


Int’l Class: 5
First Use:
January, 2006
Filed:
October 21, 2003
Published:
February 8, 2005
Registered:
August 8, 2006
US
Federal
Q2
uf 17
SUNSET CAFE
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Toiletries, namely, [ perfume, cologne and ] eau de parfum
sprays
SN:78-435576 RN:3,088,589
Registered 8 & 15
May 15, 2012


Int’l Class: 3
First Use:
1998
Filed:
June 15, 2004
Published:
May 24, 2005
Allowed:
August 16, 2006
Registered:
May 2, 2006
US
Federal
Q2
uf 18
BULLET-PROOF STRENGTH
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Nail care preparations
SN:78-591783 RN:3,191,253
Registered 8 & 15
June 29, 2012


Int’l Class: 3
First Use:
October 26, 2004
In Commerce:
November 23, 2004
Filed:
March 21, 2005
Published:
October 17, 2006
Registered:
January 2, 2007
US
Federal
Q2
uf 19
PLUS WHITE XTRA
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Oral care products, namely, toothpaste, tooth gels,
tooth-whitening brush-on gel
SN:78-978341 RN:3,259,579
Registered 8 & 15
September 19, 2012


Int’l Class: 3
First Use:
August 15, 2005
Filed:
May 10, 2005
Published:
June 6, 2006
Registered:
July 3, 2007





--------------------------------------------------------------------------------




US
Federal
Q2
uf 20
NO MESS
EXPRESS




Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Nail polish remover
SN:85-344820 RN:4,218,947
Registered
October 2, 2012


Int’l Class: 3
First Use:
September 26, 2011
Filed:
June 13, 2011
Published:
May 22, 2012
Allowed:
July 17, 2012
US
Federal
Q2
uf 21
SPEED WHITENING
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Teeth whitening gels
SN:78-486019 RN:3,184,546
Registered 8
Accepted
December 20, 2012


Int’l Class: 3
First Use:
July, 2005
Filed:
September 20, 2004
Published:
January 3, 2006
Allowed:
March 28, 2006
Registered:
December 12, 2006
US
Federal
Q2
uf 22
SUPER WHITE
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Oral care products, namely, toothpaste
SN:85-540812 RN:4,263,585
Registered
December 25, 2012


Int’l Class: 3
First Use:
June 29, 2012
Filed:
February 13, 2012
Published:
October 9, 2012
US
Federal
Q2
uf 23
STAINGUARD
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Tooth-whitening ingredient sold as an integral component of
toothpaste and dental whitening gel
SN:77-709520 RN:4,283,250
Registered
January 29, 2013


Int’l Class: 3
First Use:
September 20, 2012
Filed:
April 8, 2009
Published:
March 9, 2010
Allowed:
June 1, 2010
US
Federal
Q2
uf 24
GEL PERFECT
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Nail care preparations; nail polish; nail polish protector in
the nature of a thin plastic covering applied to nails
SN:85-520342 RN:4,307,624
Registered
March 26, 2013


Int’l Class: 3
First Use:
August 31, 2011
Filed:
January 19, 2012
Published:
January 8, 2013





--------------------------------------------------------------------------------




US
Federal
Q2
uf 25
EYE BOUTIQUE
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Makeup shields
SN:85-737745 RN:4,371,191
Registered
July 23, 2013


Int’l Class: 3
First Use:
February 14, 2012
Filed:
September 25, 2012
Published:
May 7, 2013
US
Federal
Q2
uf 26
EXTREME SCULPT
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 5) Dietary supplements
SN:85-498405 RN:4,422,476
Registered
October 22, 2013


Int’l Class: 5
First Use:
April 4, 2012
Filed:
December 19, 2011
Published:
November 13, 2012
Allowed:
January 8, 2013
US
Federal
Q2
uf 27
SUPER WHITE
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Oral care products, namely, a whitening kit consisting of a
pre-whitener rinse, a whitening gel, and mouthpiece
SN:77-114705 RN:3,330,707
Registered 8
Accepted
November 25, 2013


Int’l Class: 3
First Use:
July 12, 2006
Filed:
February 23, 2007
Published:
September 4, 2007
Registered:
November 20, 2007
US
Federal
Q2
uf 28
REVITASTIM
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Cosmetic anti-wrinkle, moisturizing and conditioning ingredient
sold as an integral component of cosmetics, anti-aging cosmetics and cosmetic
hand care preparations
SN:85-837782 RN:4,504,117
Registered
April 1, 2014


Int’l Class: 3
First Use:
November 30, 2012
Filed:
January 31, 2013
Published:
January 14, 2014
US
Federal
Q2
uf 29
AFTER SUN SENSE (Stylized)
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) After sun moisturizing lotion
SN:73-691247
RN:1,604,251
Renewed
July 3, 2000


Int’l Class: 3
First Use:
August 1, 1985
Filed:
October 23,1967
Published:
October 24,1989
Registered:
July 3, 1990





--------------------------------------------------------------------------------




US
Federal
Q2
uf 30
NUTRA CARE
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Hair care preparations, namely, shampoos and conditioners
SN:73-833904
RN:1,679,126
Renewed
March 17, 2002


Int’l Class: 3
First Use:
September 27,1989
Filed:
October 26,1989
Published:
December 24, 1991
Registered:
March 17,1992
US
Federal
Q2
uf 31
WASH ‘N STRAIGHT
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Hair shampoos
SN:74-383539 RN:1,851,853
Renewed
August 30, 2004


Int’l Class: 3
First Use:
January 21,1994
Filed:
April 27, 1993
Published:
October 12,1993
Registered:
August 30,1994
US
Federal
Q2
uf 32
MOOD MAGIC
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Lipstick
SN:73-516829
RN:1,353,606
Renewed
August 13, 2006


Int’l Class: 3
First Use:
November 20, 1984
Filed:
January 9, 1985
Published:
June 4, 1985
Registered:
August 13, 1986
US
Federal
Q2
uf 33
SOLAR SENSE and Design
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Cosmetics, namely - moisturizing gel, moisturizing lotions,
cream, aloe vera gel, after sun, sunscreens, lip balms, waterproof sunscreens
[and tanning oils/lotions]
SN:73-556052
RN:1,394,585
Renewed
May 27, 2006


Int’l Class: 3
First Use:
August 23, 1986
Filed:
August 29, 1985
Published:
March 4, 1986
Registered:
May 27, 1986





--------------------------------------------------------------------------------




US
Federal
Q2
uf 34
PAIN BUST Rl and Design
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 5) Topical analgesic creams
SN:75-119453 RN:2,108,547
Renewed
October 28, 2007


Int’l Class: 5
First Use:
May 1, 1987
In Commerce:
June 1, 1987
Filed:
June 13, 1996
Published:
August 5, 1997
Registered:
October 28, 1997
US
Federal
Q2
uf 35
PAIN BUST R Il and Design
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 6) Topical analgesic creams
SN:75-119485 RN:2,111,841
Renewed
November 11, 2007


Int’l Class: 5
First Use:
May 1, 1987
In Commerce:
June 1, 1987
Filed:
June 13, 1996
Published:
August 19, 1997
Registered:
November 11, 1997
US
Federal
Q2
uf 36
BIKINI ZONE
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Inn Class: 5) Topical analgesic creme
SN:75-167663 RN:2,121,231
Renewed
December 16, 2007


Int’l Class: 5
First Use:
February 28, 1997
Filed:
September 17, 1996
Published:
September 23, 1997
Registered:
December 16, 1997
US
Federal
Q2
uf 37
WASH ‘N CURL
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Hair shampoo
SN:73-757011
RN:1,545,998
Renewed
July 4, 2009


Int’l Class: 3
First Use:
September 16, 1988
Filed:
October 11, 1988
Published:
April 11, 1969
Registered:
July 4, 1989





--------------------------------------------------------------------------------




US
Federal
Q2
uf 38
SUDDEN CHANGE
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 3) Skin treatment preparation to smooth the appearance of
wrinkles, lines and puffiness
SM:73-834012
RN:1,652,847
Renewed
August 6, 2011


Int’l Class: 3
First Use:
September 27, 1989
Filed:
October 26, 1989
Published:
May 14, 1991
Registered:
August 6, 1991
US
Federal
Q2
uf 39
PAIN BUST R ULTRA and Design
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
(Int’l Class: 5) Topical analgesic creams
SN:76-005217 RN:2,514,369
Renewed
December 4, 2011


Int’l Class: 5
First Use:
April 7, 2000
Filed:
March 20, 2000
Published:
September 11, 2001
Registered:
December 4, 2001
US
Federal
Q2
uf 40
ONE STEP
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill
Partway
East Rutherford,
New Jersey 07073
(Int’l Class: 3) Teeth whitener gel
SN:75-783636 RN:2,528,184
Renewed
January 8, 2012


Int’l Class: 3
First Use:
1993
Filed:
August 24, 1999
Published:
December 12, 2000
Allowed:
March 6, 2001
Registered:
January 8, 2002
US
Federal
Q2
uf 41
PLUS WHITE
Cca Industries, Inc. (Delaware Corp.) 200 Murray Hill Partway
E. Rutherford, New Jersey 07073
(Int’l Class: 3) Dental gel and toothpaste
SN:74-058709 RN:1,678,046
Renewed
March 3, 2012


Int’l Class: 3
First Use:
August 1, 1990
Filed:
May 14, 1990
Published:
January 15, 1991
Registered:
March 3, 1992





--------------------------------------------------------------------------------




US
Federal
Q2
uf 42
PLUS WHITE
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill
Partway
East Rutherford,
New Jersey 07073
(Int’l Class: 3) Toothpaste (Int’l Class: 5) Teeth whitener gel; teeth whitening
kit consisting primarily of rinse, teeth whitener gel and mouth tray (Int’l
Class: 30) [ teeth whitening breath mints]
SN:76-089367 RN:2,606,654
Renewed
August 13, 2012


Int’l Class: 3, 5
First Use:
August 1, 1990
Int’l Class: 30
First Use:
March 10, 1999
Filed:
July 14, 2000
Published:
May 21, 2002
Registered:
August 13, 2002
US
Federal Q2
uf 43
SCAR ZONE
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill
Parkway
East Rutherford,
New Jersey 07073
(Int’l Class: 3) Non-medicated skin care preparations, namely, a topical cream
to diminish the appearance of scars
SN:76-319182 RN:2,738;363
Renewed July 15,2013


Int’l Class: 3
First Use:
February 28, 2002
Filed:
September 28, 2001 Published:
August 3, 2002
Allowed:
October 29, 2002
Registered:
July 15, 2003
US
Federal
Q2
uf 44
SUDDEN CHANGE
Cca Industries, Inc.
(Delaware Corp.)
200 Murray Hill
Parkway
East Rutherford,
New Jersey 07073
(Int’l Class: 3) Eyebrow stencils
SN:76-386353 RN:2,776,597
Renewed
October 21, 2013


Int’l Class: 3
Fist Use:
January 15, 1994
Filed:
March 21, 2002 Published:
October 22, 2002
Allowed:
January 14, 2003
Registered:
October 21, 2003



Domain List:
SMINUTEGEL.COM
SMINUTEGEL.INFO
SMINUTEGEL.NET
SMINUTEGEL.ORG
SMINUTEMANICURES.COM
BIKINIZONE.XXX




--------------------------------------------------------------------------------




BIKINIZONECARE.COM
BIKINIZONECARE.NET
BIKINIZONECARE.ORG
BUYEASYUNDIES.COM
BUYGELPERFECT.COM
BUYHANDPERFECTION.COM
BUYNUTRANAIL.COM
BUYSUDDENCHANGE.COM
BZGEL.COM
BZGEL.NET
CCAEXCHANGE.COM
CCAONE-X.COM
CHERRY-VANILLA.NET
EXTREMESCULPT.COM
EXTREMESCULPT.NET
EYE-BOUTIQUE.COM
EYE-BOUTIQUE.NET
EYE-BOUTIQUE.ORG
EYEBOUTIQUE.NET
EYEBOUTIQUE.ORG
FREEHAN DPERFECTION .COM
GEL-PERFECT.COM
GEL-PERFECT.NET
GEL-PERFECT.ORG
GELCOLOR.INFO




--------------------------------------------------------------------------------




GELCOLOR.NET
GELCOLOR.ORG
GELCOLORS.COM
GELCOLORS.INFO
GELPERFECT.CO.UK
GELPERFECT.NET
GELPERFECT.ORG
GELPERFECTS.COM
GELPERFECTS.NET
GELPERFECTCOLOR.BIZ
GELPERFECTCOLOR.COM
GELPERFECTCOLOR.INFO
GELPERFECTCOLOR.NET
GELPERFECTCOLOR.ORG
GETEASYUNDIES.COM
GETHANDPERFECTION.COM
GETSUDDENCHANGE.COM
MYEASYUNDIES.COM
MYHANDPERFECTION.COM
MYYOUNGERHANDS.COM
MYYOUNGHANDS.COM
NO-MESS-EXPRESS.COM
NO-MESS-EXPRESS.N ET
NOMESSEXPRESS.COM
NOMESSEXPRESS.NET




--------------------------------------------------------------------------------




NUTRANAI LWELLN ESS.COM
PAINBUST-R2.COM
PAINBUST-R2.NET
PAINBUSTR.COM
PAINBUSTR.NET
PAINBUSTR11.COM
PAINBUSTR2.COM
PAINBUSTR2.NET
PAINBUSTRII.COM
PAINBUSTRII.NET
PAINBUSTRLL.COM
PATENTLEATHERSHINE.COM
PATENTLEATHERSHINE.NET
PATENTLEATHERSHINE.ORG
RISKFREEEASYUNDIES.COM
SUDDEN-BEAUTY.COM
TRYEASYUNDI ES.COM
TRYHANDPERFECTION.COM
TRYSUDDENCHANGE.COM
XTREMESCULPT.NET
ZANYZINC.COM
ZANYZINC.INFO
ZANYZINC.NET
ZANVZINC.ORG
beautytipsmonthly.com




--------------------------------------------------------------------------------




beautytipsweekly.com
bikini-zone.com
bikinizone.com
bikinizoneshave.com
cca-industries.com
cca-industries.net
cca-industries.org
ccaindustries.com
ccaindustries.info
ccaindustries.net
ccaindustries.org
cherryvanilla.com
cherryvanilla.net
cholesterol-cutter.com
continentalquest.com
coolbeautytips.com
curlingshampoo.com
curllock.com
eye-firming.com
eyefirmer.com
hairoff.com
healthnbeautyspy.com
healthnbeautytips.com
healthybeautytips.com
hotbeautytips.com




--------------------------------------------------------------------------------




ipr-3.com
lobe-wonder.com
moodmagic.com
mybeautyspy.com
nailtreatment.com
nutracare.com
nutranail.com
nutranail.tv
nutranailmanicure.com
nutranailminerals.com
nutranailoliveoil.com
nutranailtotal.com
nutranailtv.com
painbust-r.com
painbust-r.net
painbuster2.com
parfumedevanilla.com
parfumedevanitle.com
pluswhite.com
pluswhite.tv
pluswhitebleaching.com
pluswhitegowhite.com
pluswhitesheerwhite.com
pluswhiteteeth.com
pluswhitetv.com




--------------------------------------------------------------------------------




pluswhitewhitening.com
pluswhitextra.com
potygreen-t.com
properm.com
scarzone.com
scarzoneacne.com
scarzonebite.com
scarzonebruise.com
scarzoneburn.com
scarzonekit.com
sea rzone massager.com
shavezone.com
shopccai ndustries.com
skinsmoother.com
solar-sense.com
solarsensesport.com
speed-whitening.com
sudden-change.com
suddenchange.com
suddenchange.tv
suddenchangeeyes.com
suddenchangegreentea.com
suddenchangemask.com
suddenchangepeet.com
suddenchangetv.com




--------------------------------------------------------------------------------




teethwhitener.com
thebeautyspy .com
vanillacollection.com
vanillanmore.com
wash-n-curl.com
washandcurl.com
washncurl.com
washncurl.tv
washncurltv.com
washntint.com
wrinklesmoother.com
you-retheman.com
you-rtheman.com
yourbeautyspy.com




--------------------------------------------------------------------------------




Schedule 5.21

Certain Post-Closing Deliverables
(a)    Within 5 Business Days after the Closing Date (as such date may be
extended by Lender in its sole discretion), Borrower shall deliver to Lender
evidence of insurance contemplated by Section 4.1(h), in form, substance and
detail (including, without limitation, with endorsements) satisfactory to
Lender.
(b)    Within 30 days after the Closing Date (as such date may be extended by
Lender in its sole discretion), Borrower shall deliver to Lender a deposit
account control agreement duly executed by Borrower, Lender and PNC Bank,
National Association with respect to each deposit account of Borrower held at
PNC Bank, National Association, in form and substance satisfactory to Lender.
(c)    Within 30 days after the Closing Date (as such date may be extended by
Lender in its sole discretion), Borrower shall deliver to Lender a deposit
account control agreement duly executed by Borrower, Lender and Wells Fargo
Bank, National Association with respect to each deposit account of Borrower held
at Wells Fargo Bank, National Association, in form and substance satisfactory to
Lender.
(d)    Within 45 days after the Closing Date (as such date may be extended by
Lender in its sole discretion), Borrower shall deliver to Lender a duly executed
landlord’s disclaimer and consent agreement among Borrower, Mordechai Lipkis and
Rose Lipkis as trustee for Ari Lipkis, as landlord, and Lender in form and
substance satisfactory to Lender and such other related documents as reasonably
requested by Lender.
(e)    Within 45 days after the Closing Date (as such date may be extended by
Lender in its sole discretion), Borrower shall deliver to Lender a duly executed
agreement among Borrower, Suite K and Lender in form and substance satisfactory
to Lender in respect of 120 Herrod Blvd, Dayton, NJ 08810 and such other related
documents as reasonably requested by Lender.
(f)    Within 45 days after the Closing Date (as such date may be extended by
Lender in its sole discretion), Borrower shall deliver to Lender a duly executed
agreement among Borrower, Ozburn-Hessey Logistics, LLC and Lender in form and
substance satisfactory to Lender in respect of 1100 Whitaker Rd, Plainfield, IN
46168 and such other related documents as reasonably requested by Lender.
(g)    Within five (5) Business Days after the Closing Date (as such date may be
extended by Lender in its sole discretion), Borrower shall have delivered to
Lender an updated Borrowing Base Certificate containing a calculation of the
Borrowing Base as of the date of such delivery.
(h)    Within seven (7) Business Days after the Closing Date (as such date may
be extended by Lender in its sole discretion), Lender shall have received
satisfactory results of




--------------------------------------------------------------------------------




Uniform Commercial Code, tax, other public records and judgment searches against
CCA Laboratories, Inc.
(i)    (i) Within 3 Business Days after the Closing Date (as such date may be
extended by Lender in its sole discretion), Borrower shall have filed a listing
application with the NYSE MKT with respect to the listing of the Capital Stock
issuable under the Warrant on the NYSE MKT and (ii) within 30 days after the
Closing Date (as such date may be extended by lender in its sole discretion),
Borrower shall have delivered to Lender evidence satisfactory to it of approval
by the NYSE MKT for listing of the Capital Stock issuable under the Warrant on
the NYSE MKT.






--------------------------------------------------------------------------------




SCHEDULE 6.1
INDEBTEDNESS
1.
An advance to Borrower outstanding on the Closing Date, in an amount of up to
$142,511.75, as disclosed in writing by Borrower to Lender, which amount shall
be repaid by Borrower in full on or prior to September 19, 2014.

2.
Indebtedness arising under the following Capital Leases:

a.
Lease with Wells Fargo Bank, N.A. for one Advance Adgressor Scrubber.

b.
Lease with Wells Fargo Bank, N.A. for two Crown PE4500-60 Pallet Trucks.





--------------------------------------------------------------------------------




SCHEDULE 6.4
LIENS
All filings referenced in this Schedule 6.4 are precautionary filings relating
to equipment financings or leases.
Delaware Secretary of State:
DATE FILED
UCC NO.
SECURED PARTY
COLLATERAL
08/30/2011
20113361055
Wells Fargo Bank, N.A.
“The equipment described below and all equipment parts, accessories,
substitutions, additions, accessions and replacements thereto and thereof, now
or hereafter installed in, affixed to, or used in conjunction therewith and the
proceeds thereof, together with all installment payments, insurance proceeds,
other proceeds and payments due and to become due arising from or relating to
said equipment. . .  
 
3- 2011 – Crown Forklifts SC5225-35 serial numbers 9A178370, 9A178369 & 9A178368
w/ batteries
3- 2011 – Crown Reach Trucks RR5715-35 serial numbers 1A373164, 1A373163 &
1A373162 w/ batteries.”
10/16/2012
20123981372
Wells Fargo Bank, N.A.
“The equipment described below and all equipment parts, accessories,
substitutions, additions, accessions and replacements thereto and thereof, now
or hereafter installed in, affixed to, or used in conjunction therewith and the
proceeds thereof, together with all installment payments, insurance proceeds,
other proceeds and payments due and to become due arising from or relating to
said equipment.
1- Advance Adgressor Scrubber 3220C serial number 1000047658”





--------------------------------------------------------------------------------




DATE FILED
UCC NO.
SECURED PARTY
COLLATERAL
07/29/2013
20132945237
Wells Fargo Bank, N.A.
“The equipment described below and all equipment parts, accessories,
substitutions, additions, accessions and replacements thereto and thereof, now
or hereafter installed in, affixed to, or used in conjunction therewith and the
proceeds thereof, together with all installment payments, insurance proceeds,
other proceeds and payments due and to become due arising from or relating to
said equipment.
2 – Crown PE4500-60 Pallet Trucks S/N’s: 6A313259, 6A313260
2 – Enersys 12-E85-13 Batteries S/N’s: RLD780272, RLD780273
2 – Exide SSC-12-550Z Chargers S/N’s: KLD8655, KLD8657”



New Jersey Department of Treasurery Commercial Recording:




--------------------------------------------------------------------------------




DATE FILED
UCC NO.
SECURED PARTY
COLLATERAL
07/09/2009
25285840
Canon Financial Services
“All equipment now or hereafter leased, sold, or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing.”
04/18/2011
25996951
US Bancorp Business Equipment Finance Group
“1 C5501 AOU1011001187; 1 IC 408 EFI Embedded Controller A036WW0021727”
05/31/2011
50016903
U.S. Bancorp Equipment Finance, Inc.
“1 Installation; 1 C35 A121011009314”
12/19/2011
50145951
United Rentals (North America), Inc.
“Equipment #: 10015087, Qty: 1, Invoice/Seq%: 100600873-001, Make: SKYJACK,
Model: SJIII3219, Description: SCISSOR 19FT ELEC MINI * and all the proceeds of
the Equipment to secure the prompt payment and performance of Customer’s
purchase price and other obligations.”
01/06/2012
50159352
Canon Financial Services
“All equipment now or hereafter leased, sold, or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing.”
01/07/2013
50417852
Canon Financial Services
“All equipment now or hereafter leased, sold, or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing.”
03/07/2013
50462674
U.S. Bank Equipment Finance, a Division of U.S. Bank National Association
“1 Copiers Bizhub Pro C6000L A1DV01300358; together with all replacements,
parts, repairs, additions, accessions and accessories incorporated therein or
affixed or attached thereto and any and all proceeds of the foregoing,
including, without limitation, insurance receivables.”











--------------------------------------------------------------------------------




SCHEDULE 7.3
LEASED LOCATIONS AND WAREHOUSE LOCATIONS;
OTHER THIRD PARTY ARRANGEMENTS
Collateral Location
Owned/Leased/Warehouse
CCA Industries, Inc.
200 Murray Hill Parkway
East Rutherford, NJ 07073
Leased
Ozburn-Hessey Logistics, LLC (d/b/a OHL)
1100 Whitaker Rd
Plainfield, IN 46168
Warehouse
Suite K
120 Herrod Blvd
Dayton, NJ 08810
Warehouse



Listed below are Borrower’s customs brokers, freight forwarders, consolidators
and/or carriers:
ABF FREIGHT SYSTEM, INC.
AUGIE EXPRESS, INC.
C.H. ROBINSON WORLDWIDE
COUNSELOR CUSTOMS BROKERS LTD.
DAYLIGHT TRANSPORT, LLC
DERINGER
ESTES EXPRESS LINES
GULF AMERICAN LINE
HI CLASS EXPRESS INC.
LOGISTXS, INC.
MARK IV AIR FREIGHT
MARK IV TRANSPORTATION & LOGISTICS INC.
NATIONAL CONSOLIDATION SERVICES LLC
NEW ENGLAND MOTOR FREIGHT, INC.
OLD DOMINION FREIGHT LINES, INC. (ODFL)
SCHNEIDER NATIONAL, INC.
TBC CREDIT INC.
U.S. LOGISTICS, INC.
UNITED PARCEL SERVICE
UPS FREIGHT
UPS SUPPLY CHAIN SOLUTIONS, INC.
YRC INC.









--------------------------------------------------------------------------------




SCHEDULE 7.4
ORGANIZATIONAL INFORMATION
Borrower’s federal tax identification number is 04-2795439. Borrower’s Delaware
state organizational identification number is 2005507.




--------------------------------------------------------------------------------






SCHEDULE 7.7
DEPOSIT ACCOUNTS AND INVESTMENT PROPERTY
Deposit Accounts:
Account Number
Account Bank
Type of Account
 
Wells Fargo
A/P (Refunds and Return Checks)
 
Wells Fargo
Main Operating
 
Wells Fargo
A/P
 
Wells Fargo
Collections (Deposit Checks Received in Mail)
 
Wells Fargo
Credit Card Receivables (Internet Co. 301)
 
PNC
Payroll
 
PNC
PNC Operating
 
PNC
Concentration
 
PNC
A/P Disbursement Account
 
PNC
Refunds/Returns Account
 
PNC
Internet Sales via Pay Pal



Investment Property:
None.




























--------------------------------------------------------------------------------




EXHIBIT A-1


FORM OF LINE OF CREDIT NOTE




$5,000,000                                    September 5, 2014




FOR VALUE RECEIVED, intending to be legally bound hereby, CCA Industries, Inc.,
a Delaware corporation (“Borrower”), hereby promises to pay to Capital
Preservation Solutions, LLC (together with its successors and assigns, “Lender”)
at One Belmont Avenue, Suite 602, Bala Cynwyd, PA 19004 (or such other address
as Lender may specify in writing to Borrower), the principal sum of FIVE MILLION
DOLLARS ($5,000,000), or such lesser amount as shall equal the aggregate unpaid
principal amount of the Line of Credit Loans (as defined in the Loan and
Security Agreement referred to below) made by Lender, on the dates specified in
the Loan and Security Agreement and to pay interest on such principal amount on
the dates and at the rates (including, if applicable, the Default Rate)
specified in the Loan and Security Agreement. All payments due to Lender under
this Note shall be made at the place, in the type of money and funds and in the
manner specified in the Loan and Security Agreement.


As used in this Note, “Loan and Security Agreement” shall mean the Loan and
Security Agreement dated as of September 5, 2014, among Borrower and Lender, as
amended, supplemented and/or modified from time to time. Capitalized terms that
are used herein and not defined herein shall have the meaning given to such
terms in the Loan and Security Agreement.


This Note may be voluntarily prepaid, and is subject to mandatory prepayment, in
accordance with the provisions applicable to prepayments set forth in the Loan
and Security Agreement.


This Note shall be construed and interpreted in accordance with the laws of the
Commonwealth of Pennsylvania (excluding the laws applicable to conflicts or
choice of law). If any of the terms of this Note, or any agreement or instrument
securing payment hereof, shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not affect any of the other terms hereof or
such other instrument.


This Note is one of the Notes referred to in the Loan and Security Agreement.
The holder of this Note is entitled to all of the benefits under the Loan and
Security Agreement and the other Loan Documents including certain security
provided thereunder and, upon the occurrence of certain events or conditions,
payment of the Default Rate of interest. In addition, in case an Event of
Default shall occur, the principal of, and accrued interest and fees, if any, on
this Note shall become due and payable in the manner and with the effect
provided in the Loan and Security Agreement.


Borrower hereby waives presentment for payment, demand, and, except for notices
specifically required by the Loan and Security Agreement, notice of nonpayment,
notice




--------------------------------------------------------------------------------




of protest, and protest of this Note, and all other notices or demands in
connection with the delivery, acceptance, performance, default, dishonor, or
enforcement of the payment of this Note.










































































[Signature Page to Follow]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date first above written.




CCA INDUSTRIES, INC.






By: ______________________________________
Name:
Title:
































































[Signature Page to Line of Credit Note]






--------------------------------------------------------------------------------




EXHIBIT A-2


FORM OF TERM NOTE




$1,000,000                                      September 5, 2014






FOR VALUE RECEIVED, intending to be legally bound hereby, CCA Industries, Inc.,
a Delaware corporation (“Borrower”), hereby promises to pay to Capital
Preservation Solutions, LLC (together with its successors and assigns, “Lender”)
at One Belmont Avenue, Suite 602, Bala Cynwyd, PA 19004 (or such other address
as Lender may specify in writing to Borrower), the principal sum of ONE MILLION
DOLLARS ($1,000,000), or such lesser amount as shall equal the aggregate unpaid
principal amount of the Term Loan (as defined in the Loan and Security Agreement
referred to below) made by Lender, on the dates specified in the Loan and
Security Agreement and to pay interest on such principal amount on the dates and
at the rates (including, if applicable, the Default Rate) specified in the Loan
and Security Agreement. All payments due to Lender under this Note shall be made
at the place, in the type of money and funds and in the manner specified in the
Loan and Security Agreement.


As used in this Note, “Loan and Security Agreement” shall mean the Loan and
Security Agreement dated as of September 5, 2014, among Borrower and Lender, as
amended, supplemented and/or modified from time to time. Capitalized terms that
are used herein and not defined herein shall have the meaning given to such
terms in the Loan and Security Agreement.


This Note may be voluntarily prepaid, and is subject to mandatory prepayment, in
accordance with the provisions applicable to prepayments set forth in the Loan
and Security Agreement.


This Note shall be construed and interpreted in accordance with the laws of the
Commonwealth of Pennsylvania (excluding the laws applicable to conflicts or
choice of law). If any of the terms of this Note, or any agreement or instrument
securing payment hereof, shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not affect any of the other terms hereof or
such other instrument.


This Note is one of the Notes referred to in the Loan and Security Agreement.
The holder of this Note is entitled to all of the benefits under the Loan and
Security Agreement and the other Loan Documents including certain security
provided thereunder and, upon the occurrence of certain events or conditions,
payment of the Default Rate of interest. In addition, in case an Event of
Default shall occur, the principal of, and accrued interest and fees, if any, on
this Note shall become due and payable in the manner and with the effect
provided in the Loan and Security Agreement.






--------------------------------------------------------------------------------




Borrower hereby waives presentment for payment, demand, and, except for notices
specifically required by the Loan and Security Agreement, notice of nonpayment,
notice of protest, and protest of this Note, and all other notices or demands in
connection with the delivery, acceptance, performance, default, dishonor, or
enforcement of the payment of this Note.


        
































































[Signature Page to Follow]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date first above written.




CCA INDUSTRIES, INC.






By: ______________________________________
Name:
Title:
































































[Signature Page to Term Note]






--------------------------------------------------------------------------------




EXHIBIT B


FORM OF BORROWING BASE CERTIFICATE


[date on which certificate is delivered]


Reference is made to the Loan and Security Agreement dated as of [_____], 2014
(as amended, modified or supplemented through the date hereof, the “Loan
Agreement”), by and among CAPITAL PRESERVATION SOLUTIONS, LLC, as Lender
(“Lender”) and CCA INDUSTRIES, INC. (“Borrower”). Capitalized terms used but not
otherwise defined herein shall have the definitions given to such terms in the
Loan Agreement.


This Borrowing Base Certificate is delivered by Borrower as of the close of
business on [August 31] [insert date within 5 Business Days of Closing Date]
[insert date in respect of a borrowing][insert applicable month-end date] (the
“Reference Date”). In accordance with the terms of Section [4.1(f) and 4.2(e)]
[4.2(e) and 5.14] [5.14] of the Loan Agreement, the undersigned, the [Chief
Financial Officer] [Chief Executive Officer] of the Borrower, does hereby
certify to Lender as follows:


As of the close of business on the Reference Date, the Borrowing Base of
Borrower was $_____________, calculated as set forth below.




Calculation of Borrowing Base






--------------------------------------------------------------------------------




•
Accounts owned by Borrower
$____________


2.    
Ineligible Accounts (as more specifically set forth on Schedule 1)
_____________


3.    
Eligible Accounts (item 1 minus item 2)
_____________


4.    
80% of Eligible Accounts (item 3 x. 0.80)
_____________


5.    
Inventory (all Inventory of Borrower, valued at the lower of cost or market)
_____________


6.    
Ineligible Inventory (as more specifically set forth on Schedule 1)
 
7.    
Eligible Inventory (item 5 minus item 6)
_____________


8.    
50% of Eligible Inventory (item 7 x. 0.50)
_____________


9.    
Availability Reserves as established by Lender
_____________


10.    
Borrowing Base (item 4 plus item 8 minus item 9)
_____________


11.    
Line of Credit Commitment


$5,000,000


12.    
Outstanding Line of Credit Loans
_____________


13.    
Available Line of Credit Commitment (lesser of (a) the amount on line 10 minus
the amounts on line 12 and (b) the amount on line 11 minus the amounts on line
12)
_____________









--------------------------------------------------------------------------------








Attached hereto are schedules showing (i) Ineligible Accounts and (ii)
Ineligible Inventory. The undersigned hereby certifies and warrants that the
information provided therein is true, complete and correct as of the date
hereof.


The undersigned further certifies and warrants that there has been no material
adverse change in the financial condition of Borrower from that shown by the
last audited annual financial statements delivered to Lender pursuant to the
Loan Agreement, and that, to the best knowledge of the undersigned, no Event of
Default or Default under the Loan Agreement is existing on the date of this
certification.


IN WITNESS WHEREOF, the undersigned has executed and delivered this Borrowing
Base Certificate as of the date first above written.


CCA INDUSTRIES, INC.




By: ______________________________
Name:
Title:






--------------------------------------------------------------------------------




SCHEDULE 1
Calculation of Ineligible Accounts
 
 
 
1.    
Accounts not lawfully owned by Borrower, or in which Borrower has no right to
grant a security interest therein
$____________
2.    
Invalid or unenforceable Accounts
_____________
3.    
Accounts subject to any defense, set-off, counterclaim, warranty claim, credit,
allowance or adjustment
_____________
4.    
All Accounts arising from the sale of goods, to the extent such goods have not
been delivered, the Purchaser has not accepted such goods, and such goods have
been returned, rejected, lost or damaged
_____________
5.    
All Accounts arising from the sale of goods, where such sale was not an absolute
sale or was on consignment, on approval, on a sale-or-return basis or subject to
any other repurchase or return agreements, or where such goods have not been
shipped or otherwise made available to the applicable Purchaser in accordance
with Borrower’s agreements with such Purchaser or between such Purchaser and the
Emerson Parties acting pursuant to the Emerson Contracts
_____________
6.    
All Accounts not arising in the ordinary course of business of Borrower or the
Emerson Parties acting pursuant to the Emerson Contracts
_____________
7.    
All Accounts where the Purchaser owing such account receivable is subject to a
proceeding under any Debtor Relief Laws
 
8.    
All Accounts not invoiced on or about the date on which the Inventory or other
goods were delivered, or which have remained unpaid for more than 90 days from
the earlier of the date of shipment, performance of services or the date of
invoice
_____________
9.    
All Accounts where the Purchaser is a government or governmental agency or
authority
_____________
10.    
All Accounts owed by a Purchaser who is not located in the United States or
Canada or any state or other political subdivision of the United States or
Canada, or such Purchaser does not maintain an office in the United States or
Canada to which such Account is invoiced
_____________





--------------------------------------------------------------------------------




11.    
All Accounts where the payment has been returned uncollected for any reason
_____________
12.    
All Accounts where the Purchaser for such accounts receivable is in default
pursuant to the terms of the underlying agreements creating such Accounts
_____________
13.    
All Accounts where the Purchaser owing such Accounts is Borrower or an Affiliate
or Subsidiary of Borrower or an employee, officer, director or shareholder of
Borrower or any Affiliate or Subsidiary
_____________
14.    
All contra Accounts
_____________
15.    
All Accounts owed by any Purchaser for which Borrower or any of the Emerson
Parties acting pursuant to the Emerson Contracts has imposed sales terms of
payment in advance or cash on delivery
_____________
16.    
All Accounts owed by a Delinquent Purchaser or any Subsidiary or Affiliate of a
Delinquent Purchaser
_____________
17.    
All Accounts not subject to a valid and enforceable first priority perfected
Lien in favor of Lender
_____________
18.    
All Accounts where the Purchaser owing such Account is not located in or does
not maintain assets in a state the courts of which are available to Borrower to
enforce such Account without the need of Borrower to cure any failure to qualify
to do business, to file any overdue tax returns, to pay any past due tax, to
file any past due business activities reports or to comply with any other
requirement for the use of such courts
_____________
19.    
All Accounts evidenced by an Instrument, a letter of credit or a judgment, and
any such Instrument, letter of credit or judgment has not been assigned to
Lender or copies (or if requested by Lender, originals) of any such Instruments
or letters of credit have not been delivered to Lender
_____________
20.    
All Accounts where Inventory giving rise to such Account was, at the time of
sale thereof, subject to any Lien except those in favor of Lender
_____________
21.    
All Accounts that arise from services under or related to any warranty
obligation of Borrower or out of service charges, finance charges or other fees
for the time value of money
_____________





--------------------------------------------------------------------------------




22.    
All Accounts where a bond or other undertaking by a guarantor or surety has been
or is required to be obtained, supporting the performance of Borrower or any
other obligor in respect of any of Borrower’s agreements with the Purchaser
_____________
23.    
All Accounts where part of the Account represents retainage
_____________
24.    
Any Account subject to any Emerson Contract or collectible by any Emerson Party
if (i) any Emerson Party has become insolvent, bankrupt or has generally failed
to pay its debts as such debts become due, (ii) any Emerson Party has been
adjudicated insolvent or bankrupt, (iii) any Emerson Party has admitted in
writing its inability to pay its debts, (iv) any Emerson Party has suffered a
custodian, receiver or trustee for it or substantially all of its property to be
appointed and if appointed without its consent, not be discharged within 60
days, (v) any Emerson Party has made a general assignment for the benefit of
creditors, (vi) any Emerson Party has suffered proceedings under any law related
to bankruptcy, insolvency, liquidation or the reorganization, readjustment or
the release of debtors to be instituted against it and if contested by it not
dismissed or stayed within 60 days, (vii) a proceeding under any law related to
bankruptcy, insolvency, liquidation, or the reorganization, readjustment or the
release of debtors has been instituted or commenced by such Emerson Party,
(viii) an order for relief has been entered relating to any of the foregoing
proceedings, and (ix) any Emerson Party has by any act or failure to act
indicated its consent to, approval of or acquiescence in any of the foregoing
_____________
25.    
Any Account subject to any Emerson Contract or collectible by any Emerson Party
if any judgment, writ, warrant or attachment or execution or similar process
shall have been rendered, issued or levied against such Account or proceeds
thereof held by any Emerson Party or its representative for or on behalf of, or
due by any Emerson Party or its representative to, Borrower, unless such process
shall have been paid, waived, stayed, vacated, discharged, settled, satisfied or
fully bonded within 30 days after its issuance or levy or, in the case of any
judgment, such judgment is covered by insurance (and the insurer has not
expressly disclaimed coverage with respect thereto)
_____________
26.    
Other Accounts that Borrower has been notified are not otherwise acceptable to
Lender
_____________









--------------------------------------------------------------------------------




SCHEDULE 2
Calculation of Ineligible Inventory
 
 
 
1.    
Inventory that is not subject to a first priority, valid and enforceable,
perfected Lien in favor of Lender
$____________
2.    
Inventory that is not in Lender’s opinion covered by adequate insurance
protection against theft, loss or damage or Inventory the insurance for which is
not in effect in compliance with Section 5.16 of the Loan Agreement
_____________
3.    
Inventory subject to a Lien other than a Lien in favor of Lender
_____________
4.    
Inventory that is, in Lender’s opinion, slow moving, obsolete, unmerchantable,
defective, used, unfit for sale, not salable at prices approximating at least
the cost of such Inventory in the ordinary course of business or unacceptable
due to age, type, category, quantity, and/or failure to meet applicable customer
specifications or acceptance procedures
_____________
5.    
Inventory that does not conform to all standards imposed by any governmental
authority or is not made in compliance with applicable law, including the Fair
Labor Standards Act
_____________
6.    
Inventory in which any Person, other than Borrower, has any direct or indirect
ownership, interest or title to such Inventory
_____________
7.    
Inventory that is not finished goods (it being understood, however, that
replacement parts, subassemblies, packaging and shipping material, manufacturing
supplies, samples, prototypes, displays or display items, bill-and-hold goods,
goods that are of a research nature, goods that have been returned or marked for
return, repossessed goods, defective or damaged goods, goods held on consignment
and goods being rented to clients are ineligible Inventory)
_____________





--------------------------------------------------------------------------------




8.    
Inventory that is located (i) at premises owned by Borrower subject to a
mortgage in favor of a Person other than Lender unless the mortgagee has
delivered a mortgagee waiver in form and substance satisfactory to Lender, (ii)
at premises leased by Borrower unless (v) the lessor has delivered to Lender a
landlord or similar waiver satisfactory to Lender in its sole discretion, or (w)
if no landlord's waiver has been so delivered, a reserve for rent, charges, and
other amounts due or to become due with respect to such facility for a period of
3 months plus any past-due rent, charges or other amounts has been established
by Lender; or (iii) at a third party warehouse or bailee (other than a third
party processor) unless (x) such warehouseman or bailee has delivered to Lender
a third party waiver satisfactory to Lender in its sole discretion, or (y) if no
such waiver has been so delivered, a reserve for charges and other amounts due
or to become due with respect to such warehouse or bailee location for a period
of 3 months plus any past-due charges or other accounts has been established by
Lender
_____________
9.    
Inventory that is the subject of a consignment
_____________
10.    
Inventory that is perishable
 
11.    
Inventory that contains, bears or is subject to any intellectual property rights
licensed to Borrower and Lender is not satisfied, after reviewing the licensing
arrangements (which Borrower must provide to Lender promptly upon execution
thereof) that Lender may sell or otherwise dispose of such Inventory without (i)
the consent of the licensor unless such consent has been obtained and is in full
force and effect (ii) infringing the rights of such licensor, (iii) violating
any contract with such licensor, and (iv) incurring any liability with respect
to payment of royalties other than royalties incurred pursuant to sale of such
Inventory under the current licensing agreement
_____________
12.    
Inventory that contains, bears or is subject to any intellectual property rights
of Borrower and Lender has not been granted a right to use the same during the
occurrence and continuation of an Event of Default pursuant to a collateral
assignment or otherwise
_____________
13.    
Inventory that is not reflected in a current perpetual inventory report of
Borrower
_____________
14.    
Inventory that is subject to any reclamation rights asserted by the seller
_____________
15.    
Inventory that is subject to an enforceable retention of title arrangement
_____________





--------------------------------------------------------------------------------




16.    
Inventory that is an agricultural product
_____________
17.    
Inventory that Lender otherwise determines is not acceptable
_____________



























































































--------------------------------------------------------------------------------




EXHIBIT C
CCA INDUSTRIES, INC.
WARRANT TO PURCHASE COMMON STOCK
VOID AFTER 5:00 P.M. (UNITED STATES EASTERN TIME)
ON SEPTEMBER 5, 2019, AS PROVIDED HEREIN.
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”),
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND OTHER APPLICABLE STATE SECURITIES LAWS WITH RESPECT TO SUCH
SECURITY IS THEN IN EFFECT, OR SUCH REGISTRATION UNDER THE SECURITIES ACT AND
OTHER APPLICABLE SECURITIES LAWS IS NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS
FROM SUCH REGISTRATION.
Issuance Date: September 5, 2014
FOR VALUE RECEIVED, CCA Industries, Inc., a Delaware corporation (“Company”),
hereby agrees to sell to Capital Preservation Solutions, LLC, a Delaware limited
liability company, or its registered assigns (the “Holder”), upon the terms and
on the conditions of this warrant (this “Warrant”), the number of fully paid and
non-assessable shares of Common Stock representing an aggregate amount of Common
Stock (the “Warrant Stock”), when added to all shares of Common Stock previously
issued upon exercise of this Warrant, that does not exceed twenty-four (24%) of
the amount equal to (a) the Company’s issued and outstanding shares of Common
Stock and Class A Common Stock as of each date this Warrant is exercised in
accordance with the terms set forth herein, less (b) in each case, the aggregate
amount of shares of Common Stock (if any) issued upon exercise of this Warrant
(the amount of clause (a) and (b) shall be referred to as the “Outstanding
Capital Stock Amount”) at a purchase price of $3.17 per share (such amount,
subject to the adjustments set forth herein, the “Warrant Price”). For the
avoidance of doubt, at each exercise of this Warrant (each an “Exercise Event”),
all shares of Common Stock that were issued upon exercise of this Warrant prior
to such Exercise Event shall be included in the calculation to determine whether
the Holder will, following such Exercise Event, own more than twenty-four (24%)
of the Outstanding Capital Stock Amount. The number of shares of Warrant Stock
to be so issued and the Warrant Price are subject to adjustment in certain
events as hereinafter set forth. The term “Common Stock” shall mean, when used
herein, the common stock of the Company, par value $.01 per share, and any
capital stock into which such common stock shall have been converted, exchanged
or reclassified following the date hereof.
1.Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part and from time to time, during
the term commencing on the date hereof and ending at 5:00 p.m. (United States
Eastern Time) on September 5, 2019 (subject to extension as provided below, the
“Exercise Period”); provided, however, that in the event that the




--------------------------------------------------------------------------------




expiration date of this Warrant shall fall on a Saturday, Sunday or United
States federally recognized holiday, the expiration date for this Warrant shall
be extended to 5:00 p.m. (United States Eastern Time) on the first business day
following such Saturday, Sunday or recognized holiday.
2.    Exercise of Warrant.
(a)    This Warrant may be exercised by the Holder, in whole or in part, at any
time and from time to time during the Exercise Period by:
(i)    completing the exercise form attached hereto (the “Exercise Notice”);
(ii)    surrendering this Warrant to the Company at the address set forth in
Section 9; and
(iii)    paying to the Company an amount equal to (A) the number of shares of
Warrant Stock in respect of which this Warrant is being exercised pursuant to
this Section 2 multiplied by (B) the Warrant Price in effect as of the date on
which this Warrant is exercised (the “Aggregate Exercise Price”) in accordance
with Section 2(b).
(b)    Payment of the Aggregate Exercise Price shall be made, at the option of
the Holder as expressed in the Exercise Notice, by the following methods:
(i)    by delivery to the Company of a certified or official bank check payable
to the order of the Company or by wire transfer of immediately available funds
to an account designated in writing by the Company, in the amount of such
Aggregate Exercise Price;
(ii)    by instructing the Company to withhold or cancel a number of shares of
Warrant Stock then issuable upon exercise of this Warrant with an aggregate Fair
Market Value (as defined in Section 2(c) below) as of the date on which this
Warrant is exercised pursuant to this Section 2 equal to such Aggregate Exercise
Price; or
(iii)    any combination of (i) or (ii).
(c)    When used herein, the term “Fair Market Value” shall mean, as of any
particular date: (a) the volume weighted average of the closing sales prices of
the Common Stock for such day on all domestic securities exchanges on which the
Common Stock may at the time be listed; (b) if there have been no sales of the
Common Stock on any such exchange on any such day, the average of the highest
bid and lowest asked prices for the Common Stock on all such exchanges at the
end of such day; (c) if on any such day the Common Stock is not listed on a
domestic securities exchange, the closing sales price of the Common Stock as
quoted on the Financial Industry Regulatory Authority OTC Bulletin Board
electronic inter-dealer quotation system (the “OTC Bulletin Board”), the OTC
Markets Group Inc. electronic inter-dealer quotation system, including OTCQX,
OTCQB or OTC Pink (the “Pink OTC Markets”) or similar quotation system or
association for such day; or (d) if there have been no sales of the Common Stock
on the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association on such day, the average




--------------------------------------------------------------------------------




of the highest bid and lowest asked prices for the Common Stock quoted on the
OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association at the end of such day; in each case, averaged over twenty (20)
consecutive Trading Days ending on the Trading Day immediately prior to the day
as of which “Fair Market Value” is being determined; provided, that if the
Common Stock is listed on any domestic securities exchange, the term “Trading
Day” as used in this sentence means Trading Days on which such exchange is open
for trading. If at any time the Common Stock is not listed on any domestic
securities exchange or quoted on the OTC Bulletin Board, the Pink OTC Markets or
similar quotation system or association, the “Fair Market Value” of the Common
Stock shall be the fair market value per share as determined by the Board of
Directors of the Company.
(d)    No fractional shares or scrip representing fractional shares shall be
issued upon the exercise of this Warrant. The Company shall pay cash in lieu of
fractional shares based upon the Fair Market Value of such fractional shares of
Common Stock at the date of exercise of this Warrant.
(e)    In the event of any exercise of the rights represented by this Warrant,
the Warrant Stock so purchased shall be registered in the name of the Holder
within a reasonable time after such rights shall have been so exercised. The
Person in whose name the Warrant Stock is registered upon exercise of the rights
represented by this Warrant shall for all purposes be deemed to have become the
holder of record of such Warrant Stock immediately prior to the close of
business on the date on which the Warrant was surrendered and payment of the
Aggregate Exercise Price and any applicable taxes was made, irrespective of the
date of registration of the Warrant Stock, except that, if the date of such
surrender and payment is a date when the stock transfer books of the Company are
closed, such Person shall be deemed to have become the holder of such Warrant
Stock at the opening of business on the next succeeding date on which the stock
transfer books are open. The Company shall pay any and all documentary stamp or
similar issue or transfer taxes payable in respect of the issue or delivery of
shares of Common Stock on exercise of this Warrant. When used herein, the term
“Person” shall mean any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
governmental authority, or any other entity of any nature whatsoever.
3.    Restrictions on Disposition of Warrant and Warrant Stock.
(a)    The Holder hereby acknowledges that (i) this Warrant and any Warrant
Stock that may be acquired upon exercise of this Warrant pursuant hereto are, as
of the date hereof, not registered: (A) under the Securities Act on the ground
that the issuance of this Warrant is exempt from registration under Section
4(a)(2) of the Securities Act as not involving any public offering or (B) under
any applicable state securities laws, and (ii) the Company’s reliance on the
Section 4(a)(2) exemption of the Securities Act and under applicable state
securities laws is predicated in part on the representations hereby made to the
Company by the Holder. The Holder represents and warrants that:
(iv)    the Holder is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act;




--------------------------------------------------------------------------------




(v)    the Holder is acquiring this Warrant and the Warrant Stock to be issued
upon exercise hereof for investment for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution of
this Warrant or the Warrant Stock, except pursuant to sales registered or
exempted under the Securities Act;
(vi)    the Holder does not presently have any agreement, plan or understanding,
directly or indirectly, with any Person to distribute or effect any distribution
of any of this Warrant or the Warrant Stock to or through any Person;
(vii)    the Holder understands and acknowledges that this Warrant and the
Warrant Stock to be issued upon exercise hereof are “restricted securities”
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that, under such
laws and applicable regulations, such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
addition, the Holder represents that it is familiar with Rule 144 under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act;
(viii)    the Holder is not a registered broker-dealer under Section 15 of the
Securities Exchange Act of 1934, as amended, or an entity engaged in a business
that would require it to be so registered as a broker-dealer;
(ix)    the Holder, either alone or together with its representatives (if any),
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in this Warrant and the Warrant Stock, and has so
evaluated the merits and risks of such investment; and
(x)    the Holder acknowledges that it can bear the economic and financial risk
of its investment for an indefinite period, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Warrant and the Warrant Stock. The
Holder has had an opportunity to ask questions of, and receive answers from, the
Company’s officers, employees, agents and representatives regarding the terms
and conditions of the offering of the Warrant and the business, properties,
prospects and financial condition of the Company.
(b)    If, at the time of issuance of Warrant Stock upon exercise of this
Warrant, no registration statement is in effect with respect to such shares
under applicable provisions of the Securities Act and other applicable
securities laws, Holder hereby agrees that Holder will not sell, transfer,
offer, pledge, hypothecate or otherwise dispose of all or any part of the
Warrant Stock unless and until Holder shall first have given notice to the
Company describing such sale, transfer, offer, pledge, hypothecation or other
disposition and there shall be available exemptions from such registration
requirements that exist. Should there be any reasonable uncertainty or good
faith disagreement between the Company and the Holder as to the availability of
such exemptions, then the Holder shall be required to deliver to the Company (i)
an opinion satisfactory to the Company rendered by counsel selected by the
Holder to the effect that such offer, sale, transfer, pledge, hypothecation or
other disposition is in compliance with an available exemption under the
Securities Act and other applicable securities laws, or (ii) an interpretative
letter from the Securities and




--------------------------------------------------------------------------------




Exchange Commission to the effect that no enforcement action will be recommended
if the proposed offer, sale, transfer, pledge hypothecation or other disposition
is made without registration under the Securities Act. If, at the time of
issuance of Warrant Stock upon exercise of this Warrant, no registration
statement is in effect with respect to such shares under applicable provisions
of the Securities Act and other applicable securities laws, the Warrant Stock
issued upon exercise of this Warrant shall bear a legend reading substantially
as follows:
“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND OTHER APPLICABLE STATE
SECURITIES LAWS WITH RESPECT TO SUCH SECURITY IS THEN IN EFFECT, OR SUCH
REGISTRATION UNDER THE SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS IS
NOT REQUIRED DUE TO AVAILABLE EXEMPTIONS FROM SUCH REGISTRATION.”
4.    Reservation of Shares; Certain Representations and Warranties; Certain
Covenants. The Company hereby agrees, represents and warrants that at all times
there shall be reserved for issuance upon the exercise of this Warrant such
number of shares of its Common Stock (or other securities subject to this
Warrant from time to time) as shall be required for issuance upon exercise of
this Warrant. The Company further agrees that all shares of Warrant Stock
represented by this Warrant have been duly authorized and will, upon issuance
and against payment of the Aggregate Exercise Price, be validly issued, fully
paid and non-assessable. The Company represents and warrants that (a) its
execution and delivery of this Warrant has been authorized by all necessary and
appropriate corporate action under its organizational documents and any
applicable agreements and in conformity with applicable law and the rules of the
NYSE MKT and that this Warrant has been executed by an authorized representative
of the Company; provided, however, that until such time as the Company has
advised the Holder of the listing of the Warrant Stock on the NYSE MKT, such
Warrant Stock has not been listed on the NYSE MKT; and (b) this Warrant
represents a valid, legal and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except to the extent that such
enforceability is limited by bankruptcy, receivership, moratorium,
conservatorship, or reorganization laws or other laws of general application
affecting the rights of creditors generally or by general principles of equity.
The Company shall not, by amendment of its Certificate of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant.
The Company shall have (i) within three business days after the date hereof (as
such date may be extended by the Holder in its sole discretion), filed a listing
application with the NYSE MKT with respect to the listing of the Warrant Stock
on the NYSE MKT, and (ii) within 30 days after the date hereof (as such date may
be extended by the Holder in its sole discretion), delivered to the Holder
evidence of approval by the NYSE MKT for listing of the Warrant Stock on the
NYSE MKT.
5.    Capital Adjustments. This Warrant is subject to the following further
provisions:




--------------------------------------------------------------------------------




(a)    Adjustment to Warrant Price Upon Dividend, Subdivision or Combination of
Common Stock. If the Company shall, at any time or from time to time from the
date hereof until the end of the Exercise Period, (i) pay a dividend or make any
other distribution upon the Common Stock or any other capital stock of the
Company payable in shares of Common Stock or in Options or Convertible
Securities, or (ii) subdivide (by any stock split, recapitalization or
otherwise) its outstanding shares of Common Stock into a greater number of
shares, the Warrant Price in effect immediately prior to any such dividend,
distribution or subdivision shall be proportionately reduced. If the Company at
any time from the date hereof and until the end of the Exercise Period combines
(by combination, reverse stock split or otherwise) its outstanding shares of
Common Stock into a smaller number of shares, the Warrant Price in effect
immediately prior to such combination shall be proportionately increased. Any
adjustment under this Section 5(a)) shall become effective at the close of
business on the date the dividend, subdivision or combination becomes effective.
When used herein, the term “Options” shall mean any warrants or other rights or
options to subscribe for or purchase Common Stock or Convertible Securities, and
the term “Convertible Securities” shall mean any securities (directly or
indirectly) convertible into or exchangeable for Common Stock, but excluding
Options.
(b)    Adjustment to Warrant Price Upon Reorganization, Reclassification,
Consolidation or Merger. If, at any time or from time to time from the date
hereof until the end of the Exercise Period, any (i) capital reorganization of
the Company, (ii) reclassification of the stock of the Company (other than a
change in par value or from par value to no par value or from no par value to
par value or as a result of a stock dividend, subdivision, or combination
addressed by Section 5(a)), (iii) consolidation or merger of the Company with or
into another Person, (iv) sale of all or substantially all of the Company's
assets to another Person or (v) other similar transaction (other than any such
transaction covered by Section 5(a)), in each case which entitles the holders of
Common Stock to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock, each
Warrant shall, immediately after such reorganization, reclassification,
consolidation, merger, sale or other such transaction, remain outstanding and
shall thereafter, in lieu of or in addition to (as the case may be) the number
of shares of Warrant Stock then exercisable under this Warrant, be exercisable
for the kind and number of shares of stock or other securities or assets of the
Company or of the successor Person resulting from such transaction to which the
Holder would have been entitled upon such reorganization, reclassification,
consolidation, merger, sale or other such transaction if the Holder had
exercised this Warrant in full immediately prior to the time of such
reorganization, reclassification, consolidation, merger, sale or similar
transaction and acquired the applicable number of shares of Warrant Stock then
issuable hereunder as a result of such exercise (without taking into account any
limitations or restrictions on the exercisability of this Warrant); and, in such
case, appropriate adjustment (in form and substance satisfactory to the Company
and the Holder) shall be made with respect to the Holder's rights under this
Warrant to insure that the provisions of this Section 5 shall thereafter be
applicable, as nearly as possible, to this Warrant in relation to any shares of
stock, securities or assets thereafter acquirable upon exercise of this Warrant.
The provisions of this Section 5(b) shall similarly apply to successive
reorganizations, reclassifications, consolidations, mergers, sales or similar
transactions that occur any time from the date hereof until the end of the
Exercise Period. At any time from the date hereof until the end of the Exercise
Period, the Company shall not effect any such reorganization, reclassification,
consolidation, merger, sale or similar transaction




--------------------------------------------------------------------------------




unless, prior to the consummation thereof, the successor Person (if other than
the Company) resulting from such reorganization, reclassification,
consolidation, merger, sale or similar transaction, shall assume, by written
instrument substantially similar in form and substance to this Warrant and
satisfactory to the Holder, the obligation to deliver to the Holder such shares
of stock, securities or assets which, in accordance with the foregoing
provisions, such Holder shall be entitled to receive upon exercise of this
Warrant. Notwithstanding anything to the contrary contained herein, with respect
to any corporate event or other transaction contemplated by the provisions of
this Section 5(b), the Holder shall have the right, until the end of the
Exercise Period, to elect prior to the consummation of such event or
transaction, to give effect to the exercise rights contained in Section 1
instead of giving effect to the provisions contained in this Section 5(b) with
respect to this Warrant.
(c)    No Other Adjustments. Except for those adjustments provided for in
Sections 5(a) and 5(b), there shall be no other adjustment to the Warrant Price
or the number of shares of Warrant Stock issuable upon exercise of this Warrant,
including, without limitation, with respect to any issuance or sale by the
Company after the date of this Warrant of: (i) shares of Common Stock issued
upon the exercise of this Warrant; (ii) shares of Common Stock issued directly
or upon the exercise or conversion of Options or Convertible Securities to
directors, officers, employees, or consultants of the Company in connection with
their service as directors of the Company, their employment by the Company or
their retention as consultants by the Company, as applicable, in each case,
which are authorized by the Board of Directors of the Company and are issued
pursuant to a bonus plan, stock option or equity–based plan or other similar
policy or program of the Company (including, without limitation, the Company’s
2005 Amended and Restated Stock Option Plan); (iii) shares of Common Stock
issued upon the exercise or conversion of Options and Convertible Securities
issued prior to the date of this Warrant, provided that such securities are not
amended (except with respect to amendments to reflect adjustments for stock
splits, stock combinations, stock dividends and recapitalizations) after the
date hereof to increase the number of shares of Common Stock issuable thereunder
or to lower the exercise or conversion price thereof; and (iv) shares of Common
Stock, Options, Convertible Securities or other securities issued following the
date of this Warrant to financial institutions, strategic or institutional
investors, or other Persons in connection with credit arrangements, financings
or similar transactions which are approved by the Board of Directors of the
Company.
(d)    Certificate as to Adjustment.
(i)    As promptly as reasonably practicable following any adjustment of the
Warrant Price, but in any event not later than 10 business days thereafter, the
Company shall furnish to the Holder a certificate of an executive officer
setting forth in reasonable detail such adjustment and the facts upon which it
is based and certifying the calculation thereof.
(ii)    As promptly as reasonably practicable following the receipt by the
Company of a written request by the Holder, but in any event not later than 10
business days thereafter, the Company shall furnish to the Holder a certificate
of an executive officer certifying the Warrant Price then in effect and the
number of shares of Warrant Stock or the amount, if any, of other shares of
stock, securities or assets then issuable upon exercise of the Warrant.
6.    Notice to Holder.




--------------------------------------------------------------------------------




(a)    Notice of Record Date. In the event:
(i)    that the Company shall take a record of the holders of its Common Stock
(or other capital stock or securities at the time issuable upon exercise of the
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, to vote at a meeting (or by written consent), to receive
any right to subscribe for or purchase any shares of capital stock of any class
or any other securities, or to receive any other security; or
(ii)    of any capital reorganization of the Company, any reclassification of
the Common Stock of the Company, any consolidation or merger of the Company with
or into another Person, or sale of all or substantially all of the Company's
assets to another Person; or
(iii)    of the voluntary or involuntary dissolution, liquidation or winding-up
of the Company;
then, and in each such case, the Company shall send or cause to be sent to the
Holder at least 10 days prior to the applicable record date or the applicable
expected effective date, as the case may be, for the event, a written notice
specifying, as the case may be, (A) the record date for such dividend,
distribution, meeting or consent or other right or action, and a description of
such dividend, distribution or other right or action to be taken at such meeting
or by written consent, or (B) the effective date on which such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up is proposed to take place, and the date, if any is to be fixed, as of
which the books of the Company shall close or a record shall be taken with
respect to which the holders of record of Common Stock (or such other capital
stock or securities at the time issuable upon exercise of the Warrant) shall be
entitled to exchange their shares of Common Stock (or such other capital stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, and the amount per share and character of such
exchange applicable to the Warrant and the Warrant Stock.
7.    Loss, Theft, Destruction or Mutilation. Upon receipt by the Company of
evidence satisfactory to it of the ownership and the loss, theft, destruction or
mutilation of this Warrant and, in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to the Company and, in the case of mutilation,
upon surrender and cancellation thereof, the Company will execute and deliver a
new Warrant of like tenor dated the date hereof.
8.    Warrant Holder not a Stockholder. Without limiting rights of the Holder in
respect of any shares of stock of the Company or other securities owned by the
Holder, the Holder of this Warrant shall not be entitled by reason of holding
this Warrant to any rights whatsoever as a stockholder of the Company.
9.    Notices. All notices, consents, waivers, and other communications required
or permitted by this Warrant shall be in writing and shall be deemed given to a
party when (i) delivered to the appropriate address by hand or by nationally
recognized courier service (costs prepaid); (ii) sent by facsimile with
confirmation of transmission by the transmitting equipment; or (iii) received or
rejected by the addressee, if sent by certified mail, return receipt requested;
in each case to the following addresses or facsimile numbers and marked to the
attention of the person (by name or




--------------------------------------------------------------------------------




title) designated below (or to such other address or facsimile number, or person
as a party may designate in writing to the other parties):
To the Company:
 
 
CCA Industries, Inc.
200 Murray Hill Parkway
East Rutherford, New Jersey 07073
Attention: Stephen A. Heit, Executive Vice President & CFO
Telephone: (201) 935-3232
Fax: (201) 935-4158
To Holder:
 
 
Capital Preservation Holdings, LLC
One Belmont Avenue
Suite 602
Bala Cynwyd, PA 19004
Attention: Lance T. Funston
Telephone: (610) 592-0049
Fax: (610) 592-0043

10.    Antitakeover Provisions. Company has taken all actions required to exempt
this Warrant, the Warrant Stock issuable pursuant to this Warrant, the parties
hereto, and the other transactions contemplated hereby from any provisions of an
anti-takeover nature contained in their organizational documents or the
provisions of any federal or state “anti-takeover,” “fair price,” “moratorium,”
“control share acquisition” or similar laws or regulations, including without
limitation section 203 of the Delaware General Corporation Law (“Takeover
Laws”). Company shall not take any action that would cause any of the foregoing
to be subject to requirements imposed by any Takeover Law, and Company shall
take all necessary steps within its control to exempt (or ensure the continued
exemption of) the foregoing from any applicable Takeover Law, as now or
hereafter in effect.
11.    Choice of Law. All issues and questions concerning the construction,
validity, interpretation and enforceability of this Warrant shall be governed by
and construed in accordance with the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.
12.    Jurisdiction. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state and federal courts located in the State
of Delaware for the purpose of any suit, action or other proceeding arising out
of or based upon this Warrant (“Covered Matters”), (b) agree not to commence any
suit, action or other proceeding arising out of or based upon any Covered
Matters except in the state courts or federal courts located in the State of
Delaware, and (c) hereby waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is




--------------------------------------------------------------------------------




improper or that this Warrant or the subject matter of any Covered Matter may
not be enforced in or by such court
13.    Severability. In case any one or more of the provisions of this Warrant
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby, and the parties will attempt in good
faith to agree upon a valid and enforceable provision which shall be a
commercially reasonably substitute therefore, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.
14.    Successor and Assigns. This Warrant and the rights evidenced hereby shall
be binding upon and shall inure to the benefit of the parties hereto and the
successors of the Company and the successors and permitted assigns of the
Holder. Such successors and/or permitted assigns of the Holder shall be deemed
to be a Holder for all purposes hereunder.
15.    No Third-Party Beneficiaries. This Warrant is for the sole benefit of the
Company and the Holder and their respective successors and, in the case of the
Holder, permitted assigns and nothing herein, express or implied, is intended to
or shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Warrant.
16.    Headings. The headings in this Warrant are for reference only and shall
not affect the interpretation of this Warrant.
17.    Amendment and Modification. Except as otherwise provided herein, this
Warrant may only be amended, modified or supplemented by an agreement in writing
signed by each party hereto.
18.    Counterparts. This Warrant may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Warrant delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Warrant.
[Remainder of this page intentionally left blank; signature page follows]






























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this Warrant as of the
Issuance Date.
CCA INDUSTRIES, INC.,
a Delaware corporation








By:______________________________
Name:    Stanley Kreitman
Title:     Chairman of the Board


ACCEPTED AND AGREED:
CAPITAL PRESERVATION SOLUTIONS, LLC,
a Delaware limited liability company








By:______________________________
Name:    
Title:     






























--------------------------------------------------------------------------------




FORM OF EXERCISE NOTICE
[May only be executed by the registered holder hereof]
The undersigned hereby exercises the right to purchase _________ shares of
common stock, par value $0.01 per share (“Common Stock”), of CCA Industries,
Inc., evidenced by the within Warrant Certificate, and tenders herewith payment
of the purchase price for such shares in full in the following manner:
_____
The undersigned elects to exercise the Warrant by means of a cash payment in
accordance with the provisions of Section 2(b)(i) of the Warrant, and tenders
herewith payment in full for the purchase price of the shares being purchased.

_____
The undersigned elects to exercise the Warrant by means of a “cashless” exercise
in accordance with the provisions of Section 2(b)(ii) of the Warrant.

___
The undersigned elects to exercise the attached Warrant by means of both a cash
payment and a “cashless” exercise in accordance with the provisions of Section
2(b)(iii) of the Warrant, and tenders herewith payment in full for that portion
of the purchase price being paid in cash.





________________________________
(Name)




_________________                    ________________________________
(Date)    (Signature)










































--------------------------------------------------------------------------------




EXHIBIT D




STOCK PURCHASE AGREEMENT


by and among


CAPITAL PRESERVATION HOLDINGS, LLC, as the Buyer,


and


DAVID EDELL and


IRA BERMAN, as the Sellers








Dated as of September 5, 2014

































































--------------------------------------------------------------------------------




STOCK PURCHASE AGREEMENT
This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
September 5, 2014, by and among Capital Preservation Holdings, LLC, a Delaware
limited liability company (the “Buyer”), and David Edell (“Edell”) and Ira
Berman (“Berman” and, together with Edell, the “Sellers” and each, individually,
a “Seller”).
BACKGROUND
A.    Each Seller owns the number of shares of Common Stock, par value $0.01 per
share, of CCA Industries, Inc., a Delaware corporation (the “Company,” and such
stock, “Common Stock”), and shares of Class A Common Stock, par value $0.01 per
share, of the Company (“Class A Common Stock” and, together with Common Stock,
“Company Common Stock”), in each case set forth next to such Seller’s name on
Exhibit A attached hereto.
B.    The Sellers wish to sell to the Buyer, and the Buyer wishes to acquire
from the Sellers, the number of shares of Common Stock and Class A Common Stock
next to the applicable Seller’s name on Exhibit A, in each case in the manner
contemplated by Section 1.1 and all upon the terms and subject to the conditions
set forth herein.
For good and other valuable consideration hereinafter set forth, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:
ARTICLE I
AGREEMENT TO SELL AND PURCHASE
Section 1.1    Sale and Purchase of Shares. Subject to the terms and conditions
hereof, at the Closing: (a) each Seller hereby sells, conveys, transfers and
assigns the (i) shares of Common Stock (the “Purchased Common Shares”)
identified as Purchased Common Shares next to such Seller’s name on Exhibit A
and (ii) shares of Class A Common Stock (the “Purchased Class A Common Shares”
and, together with the Purchased Common Shares, the “Purchased Company Shares”)
identified as Purchased Class A Common Shares next to such Seller’s name on
Exhibit A, in consideration for the purchase price for the Purchased Company
Shares set forth on Exhibit A next to such Seller’s name, and (b) the Buyer
hereby acquires from such Seller the number of Purchased Company Shares next to
such Seller’s name on Exhibit A in consideration for the purchase price as
described above.
ARTICLE II    
CLOSING OF SALE AND PURCHASE
Section 2.1    Closing. The closing of the sale and purchase of the Purchased
Company Shares pursuant to this Agreement (the “Closing”) shall take place at
the offices of Drinker Biddle & Reath LLP, 105 College Road East, Princeton, New
Jersey 08542 on the date of execution and delivery of this Agreement by the
parties hereto (such date is hereinafter referred to as the “Closing Date”).




--------------------------------------------------------------------------------




Section 2.2    Closing Deliveries by the Sellers. At the Closing, subject to the
terms and conditions hereof, each Seller shall deliver, or arrange to be
delivered, to the Buyer:
(a)    stock certificates representing such Seller’s Purchased Shares together
with fully-executed stock powers;
(b)    a resignation letter, duly executed by David Edell and Drew Edell,
pursuant to which each such person is resigning from the Board of Directors of
the Company; and
(c)    Letter Agreements, attached hereto as Exhibit B, duly executed by such
Seller and the other parties thereto.
Section 2.3    Deliveries by the Buyer. At the Closing, subject to the terms and
conditions hereof, the Buyer shall deliver to each Seller the wire transfer of
immediately available funds in the amount set forth on Exhibit A.
Section 2.4    Consummation of Transactions. All acts, deliveries and
confirmations comprising the Closing, regardless of chronological sequence,
shall be deemed to occur contemporaneously and simultaneously upon the
occurrence of the last act, delivery or confirmation of such Closing and none of
such acts, deliveries or confirmations shall be effective unless and until the
last of the same shall have occurred or shall have been validly waived in
accordance herewith.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
Each Seller hereby represents and warrants to the Buyer, severally as to himself
and not jointly with the other Seller, as follows:
Section 3.1    Requisite Power. Such Seller has all requisite right, power and
authority to execute and deliver this Agreement and any other agreements,
documents and instruments to be delivered by such Seller that are contemplated
herein or delivered pursuant hereto and to carry out their respective
provisions.
Section 3.2    Authorization; Binding Obligations. All action on the part of
such Seller necessary for the authorization of this Agreement and the
performance of all obligations of such Seller hereunder has been taken. This
Agreement, when executed and delivered, will be a legal, valid and binding
obligation of such Seller enforceable against such Seller in accordance with its
terms, except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights and (ii) general principles of equity that
restrict the availability of equitable remedies.
Section 3.3    Litigation. There is no claim, action, suit, proceeding or
investigation pending or, to such Seller’s knowledge, currently threatened
against such Seller that questions the validity of this Agreement or the right
of such Seller to enter into this Agreement or challenges, or seeks to enjoin,
prevent or otherwise delay, the ability of such Seller to consummate the
transactions contemplated hereby.




--------------------------------------------------------------------------------




Section 3.4    Ownership of the Purchased Shares. Such Seller owns beneficially
and of record, and has good and marketable title to, his respective Purchased
Company Shares, free and clear of any lien, charge, mortgage, pledge, easement,
encumbrance, security interest, matrimonial or community interest, tenancy by
the entirety claim, adverse claim, or any other title defect or restriction of
any kind (collectively, “Encumbrances”).
Section 3.5    Finders’ Fees. No agent, broker, investment banker, person or
firm, acting on behalf of or under the authority of such Seller is or will be
entitled to any broker’s or finder’s fee or any other commission directly or
indirectly in connection with the transactions contemplated hereby.
Section 3.6    No Conflicts. The execution, delivery and performance of, and
compliance with, this Agreement, does not and will not, with or without the
passage of time or giving of notice, violate, be in conflict with or constitute
a default under (a) any provision of any mortgage, indenture, contract,
agreement, instrument or contract to which such Seller is party or by which he
is bound, (b) any judgment, decree, order, writ, injunction, law, statute, rule
or regulation of any domestic or foreign government (whether federal, state or
local, including any political subdivision, department, instrumentality,
commission, board, bureau or agency thereof, and any other regulatory, arbitral
or administrative body, each a “Governmental Entity”) or (c) the laws and
regulations of the Securities and Exchange Commission (including, without
limitation, the Securities Act of 1933, as amended (including the rules and
regulations of the Securities and Exchange Commission promulgated thereunder)
and the Securities Exchange Act of 1934, as amended (including the rules and
regulations of the Securities and Exchange Commission promulgated thereunder))
or any foreign securities regulatory body, or any Governmental Entity succeeding
to any or all of the functions of any of the foregoing, or any national
securities exchange, including, without limitation, the New York Stock Exchange)
applicable to the Company or such Seller.
Section 3.7    Acknowledgement. Such Seller is a sophisticated investor and has
made his own independent investigation, review and analysis regarding the
Company and the transactions contemplated hereby. Such Seller hereby
acknowledges that such Seller (a) has been supplied with, has had access to, and
is familiar with all existing information with respect to the Company including
financial information, to which a reasonable seller would attach significance in
making decisions with respect to the sale of the Purchased Company Shares, and
has had the opportunity to ask questions of, and receive answers from,
knowledgeable individuals concerning the Company; (b) is not relying on any
statement, representation or warranty, oral or written, express or implied, made
by the Buyer or any of its affiliates or representatives; and (c) understands
that he should consult his own legal and tax advisors regarding the legal and
tax implications to him of the transactions contemplated hereby.
Section 3.8    Full Disclosure. No representation or warranty by the Sellers in
this Agreement contains any untrue statement of a material fact, or omits to
state a material fact necessary to make the statements contained therein, in
light of the circumstances in which they are made, not misleading.


ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF BUYER
The Buyer hereby represents and warrants to each Seller as follows:




--------------------------------------------------------------------------------




Section 4.1    Organization; Requisite Power. The Buyer is a limited liability
company, duly organized and validly existing under the laws of the State of
Delaware. The Buyer has all requisite power and authority to execute and deliver
this Agreement and any other agreements, documents and instruments to be
delivered by the Buyer that are contemplated herein or delivered pursuant hereto
and to carry out their respective provisions.
Section 4.2    Authorization; Binding Obligations. All limited liability company
action on the part of the Buyer necessary for the authorization of this
Agreement and the performance of all obligations of the Buyer hereunder has been
taken. This Agreement, when executed and delivered, will be legal, valid and
binding obligations of the Buyer enforceable against the Buyer in accordance
with its terms, except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights and (ii) general principles of equity that
restrict the availability of equitable remedies.
Section 4.3    No Conflicts; Government Approvals. The execution, delivery and
performance of, and compliance with, this Agreement, will not, with or without
the passage of time or giving of notice, violate, be in conflict with or
constitute a default under (a) any term of the certificate of formation, limited
liability company agreement or other organizational or governing document of the
Buyer or (b) any judgment, decree, order, writ, injunction, law, statute, rule
or regulation of any Governmental Entity applicable to the Buyer. No
authorization, consent or approval of any Governmental Entity (including courts)
is required for the execution and delivery by the Buyer of this Agreement or the
performance of its obligations hereunder.
Section 4.4    Litigation. There is no claim, action, suit, proceeding or
investigation pending or, to the Buyer’s knowledge, currently threatened against
the Buyer that questions the validity of this Agreement or the right of the
Buyer to enter into this Agreement or to consummate the transactions
contemplated hereby.
ARTICLE V    
MISCELLANEOUS
Section 5.1    Governing Law. This Agreement shall be construed in accordance
with and governed by the domestic laws of the State of Delaware (without giving
effect to any conflicts or choice of law provisions that would cause the
application of the substantive domestic laws of any other jurisdiction).
Section 5.2    Arbitration. Any controversy or claim arising out of or relating
to this Agreement, or any breach hereof, shall be settled solely by arbitration
administered by the American Arbitration Association in accordance with its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction pursuant to this
Section 5.2. The arbitration proceeding shall be located in Wilmington,
Delaware. Within 14 days after the commencement of arbitration, the Buyer, on
the one hand, and the Sellers, on the other hand, shall each select one person
to act as arbitrator and the two selected shall select a third arbitrator within
10 days of their appointment. If the arbitrators selected by the parties are
unable or fail to agree upon the third arbitrator, the third arbitrator shall be
selected by the American Arbitration Association. The arbitrators shall apply
the substantive law of the State of Delaware. The award shall include a
statement of the factual and legal basis for the decision. Any award of the
arbitrators shall be final and binding




--------------------------------------------------------------------------------




on the parties to this Agreement and shall be enforceable in any court having
jurisdiction over the losing party or its or his assets, to the extent permitted
by the law of such jurisdiction. The parties to any arbitration hereby expressly
submit to the jurisdiction of the courts of the State of Delaware and of the
United States of America for the sole purpose of enforcing, modifying or
vacating arbitral awards and for disputes that are removed from the arbitration
in accordance with the Commercial Arbitration Rules. Each party hereto agrees
that any and all proceedings, notices and documents so served shall have been
properly served upon such party within the State of Delaware and that such
service shall thereby confer personal jurisdiction upon such party.
Section 5.3    Cumulative Remedies; Failure to Pursue Remedies. The rights and
remedies provided by this Agreement are cumulative and the use of any one right
or remedy by any party shall not preclude or waive its right to use any or all
other remedies. Except where a time period is specified, no delay on the part of
any party in the exercise of any right, power, privilege or remedy hereunder
shall operate as a waiver thereof, nor shall any exercise or partial exercise of
any such right, power, privilege or remedy preclude any further exercise thereof
or the exercise of any other right, power, privilege or remedy.
Section 5.4    Equitable Remedies. The parties hereto agree that irreparable
harm would occur in the event that any of the provisions of this Agreement were
not performed fully by the parties hereto in accordance with their specific
terms or conditions or were otherwise breached, and that money damages are an
inadequate remedy for breach of this Agreement because of the difficulty of
ascertaining and quantifying the amount of damage that will be suffered by the
parties hereto in the event that this Agreement is not performed in accordance
with its terms or conditions or is otherwise breached. It is accordingly hereby
acknowledged that, notwithstanding Section 5.2 hereof, the parties hereto shall
be entitled to petition the courts of the State of Delaware or the United States
District Court for the District of Delaware for an injunction or injunctions to
restrain, enjoin and prevent a failure to perform this Agreement by the other
party and to enforce specifically such terms and provisions of this Agreement.
Section 5.5    Amendment and Waiver. No provision of this Agreement may be
amended, modified or waived except upon the written consent of the Buyer and the
Sellers. The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.
Section 5.6    Assignment; Binding Effect. The rights and obligations set forth
herein may not be assigned or delegated by the Sellers, and may be assigned or
delegated by the Buyer to any person. This Agreement shall be binding upon and
inure to the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, legal representatives and permitted assigns.
Section 5.7    Costs and Expenses. Except as otherwise expressly provided
herein, each party shall bear its own costs and expenses in connection herewith.
Section 5.8    Notices. All demands, notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by facsimile or electronic
transmission, commercial (including Federal Express) or U.S. Postal Service
overnight delivery service, or deposited with the U.S. Postal Service mailed
first class, registered or certified mail, postage prepaid, as follows:




--------------------------------------------------------------------------------




(a)    To the Sellers:
Ira Berman
61 Bryant Avenue, Apt. 316
Roslyn, NY 11576
Facsimile: (201) 935-0415


and


David Edell
791 Emerald Harbor Drive
Long Boat Key, FL 34228-1609
Facsimile: (201) 935-0415


(b)    To the Buyer:
Capital Preservation Holdings, LLC
One Belmont Avenue
Suite 602
Bala Cynwyd, PA 19004
Attention: Lance T. Funston
Facsimile: (610) 592-0049
Email: lfunston@ultimarkproducts.com
Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile or electronic
transmission, the day (other than a Saturday, Sunday or legal holiday in the
jurisdiction to which such notice is directed) such notice is sent if sent prior
to 5:00 p.m. U.S. Eastern Time, or the day (other than a Saturday, Sunday or
legal holiday in the jurisdiction to which such notice is directed) after which
such notice is sent if sent after 5:00 p.m. U.S. Eastern Time; (iii) if sent by
overnight delivery service, the first business day (other than a Saturday,
Sunday or legal holiday in the jurisdiction to which such notice is directed)
following the day the same is deposited with the commercial carrier or U.S.
Postal Service; or (iv) if sent by first class mail, registered or certified,
postage prepaid, the fifth day (other than a Saturday, Sunday or legal holiday
in the jurisdiction to which such notice is directed) following the day the same
is deposited with the U.S. Postal Service. Each party, by notice duly given in
accordance herewith, may specify a different address for the giving of any
notice hereunder.
Section 5.9    Severability. If any term or provision of this Agreement, or the
application thereof to any person or circumstance, shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or application to
other persons or circumstances, shall not be affected thereby, and each term and
provision of this Agreement shall be enforced to the fullest extent permitted by
law.
Section 5.10    Survival. The representations and warranties made herein and in
the other documents delivered pursuant hereto shall survive the Closing
indefinitely. The covenants and agreements made herein shall survive the Closing
indefinitely.




--------------------------------------------------------------------------------




Section 5.11    Construction. Whenever the context requires, the gender of any
word used in this Agreement includes the masculine, feminine or neuter, and the
number of any word includes the singular or plural. Unless the context otherwise
requires, all references to articles and sections refer to articles and sections
of this Agreement.
Section 5.12    Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
Section 5.13    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document, and all counterparts shall be construed together and shall constitute
one and the same instrument. A facsimile, PDF or photocopied signature shall be
deemed to be the functional equivalent of an original for all purposes.
Section 5.14    Entire Agreement. This Agreement and Exhibits hereto, and the
other documents delivered pursuant hereto constitute the full and entire
understanding and agreement among the parties hereto pertaining to the subject
matter hereof and supersede all prior understandings and agreements pertaining
thereto, whether oral or written.
Section 5.15    Further Assurances. Each party hereto shall, from time to time
and without further consideration after the Closing Date, execute such further
instruments and take such other actions as any other party hereto shall
reasonably request in writing to effectuate the purposes of this Agreement.
Section 5.16    Voting Agreement. The Sellers understand that the Company and
Ultimark Products, Inc. (“Ultimark”) have engaged in preliminary, non-binding
discussions regarding the terms of a possible transaction involving Ultimark (or
an affiliate thereof) and the Company (the “Proposed Transaction”). Each Seller,
with respect to such Seller’s shares of Common Stock, does hereby constitute and
appoint the Buyer, and each nominee of the Buyer, with full power of
substitution, as his true and lawful attorney and proxy, for and in his name,
place and stead, to vote each of such shares of Common Stock, whether now owned
or hereinafter acquired by such Seller or with respect to which such Seller has
or hereafter acquires, as his proxy, at every annual, special or adjourned
meeting of the stockholders of the Company (including the right to sign his name
(as stockholder) to any consent, certificate or other document relating to the
Company that may be permitted or required by applicable law) (a) in favor of the
approval of the Proposed Transaction and any other transactions or agreements
contemplated or entered into pursuant to the Proposed Transaction, (b) against
any transaction pursuant to a Proposal (as defined in the Standstill Agreement
Letter, dated as of August 25, 2014, between the Company and Capital
Preservation Solutions, LLC) by any party other than Ultimark, Buyer or their
affiliates or any other action or agreement that would result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company related to the Proposed Transaction or which could result in any of the
conditions to the Company’s obligations related to the Proposed Transaction or
any other transaction or agreement contemplated or entered into pursuant to the
Proposed Transaction not being fulfilled, and (c) in favor of any other matter
relating to the consummation of any agreement or transaction contemplated or
entered into pursuant to the Proposed Transaction. Each Seller further agrees to
cause the number of shares of Common Stock over which he has voting power,
whether now owned or hereinafter acquired by such Seller or with respect to
which such Seller has or hereafter acquires voting power, to be voted in
accordance with the foregoing. Each Seller shall perform further acts and
execute such further documents and instruments as may reasonably be required to
vest in the




--------------------------------------------------------------------------------




Buyer the power to carry out the provisions of this Section 5.16. The
obligations of each Seller under this Section 5.16 shall terminate upon the
earlier of (i) the date of termination of negotiations regarding the Proposed
Transaction and (ii) the date of termination of any transaction or agreement
entered into pursuant to the Proposed Transaction.
[Signature Page Follows]














































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above stated.




BUYER:


CAPITAL PRESERVATION HOLDINGS, LLC




By:    /s/ Lance T. Funston        
Name: Lance T. Funston
Title: Managing Member




SELLERS:




/s/ David Edell                
DAVID EDELL




/s/ Ira Berman                
IRA BERMAN














































[Signature Page to Stock Purchase Agreement]




--------------------------------------------------------------------------------




Exhibit A


Summary of Transfers


Seller
Class A
Common Shares


Common Shares


Total
Purchase Price
@$3.50/share
Ira Berman
483,087
100,000
583,087
$2,040,805
David Edell
484,615
100,000
584,615
$2,046,152





















